Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 1 of 71




        Exhibit A-1
       [REDACTED]
        Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 2 of 71



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER R. OLSON, CHRISTOPHER
 LOPEZ, WARREN BARBER,
 CHRISTOPHER CLIFFORD, and ERIK                     Case No. 1:20-CV-00632-JSR
 LIPTAK, individually and on behalf of all
 others similarly situated,
                                                    [PROPOSED] SECOND AMENDED
                         Plaintiffs                 CLASS ACTION COMPLAINT

                        V.                          [REDACTED]

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, L.P.; HOUSTON
 ASTROS, LLC; and BOSTON RED SOX
 BASEBALL CLUB, L.P.,

                         Defendants

                                         INTRODUCTION

        1.     Plaintiffs Kristopher R. Olson, Christopher Lopez, Wanen Barber, Christopher

Clifford, and Erilc Liptak bring this action, individually and as a class action on behalf of all

others similarly situated, to recover damages for defendants' wrongful marketing and promotion

of MLB fantasy baseball contests as "games of skill," which defendants caused to be, and knew,

were based on c01n1pted statistical data that, unknown to contestants, precluded any exercise of

pa1ticipant skill and rendered the contests unfair and deceptive games of chance.

       2.      Major League Baseball (''MLB"), its member Clubs and their affiliates entered

into an exclusive partnership with DraftK.ings, Inc. ("DraftK.ings") - the "Official Paitner of

Major League Baseball" - to commercialize MLB-branded fantasy baseball contests - the

"Official Daily Fantasy Game of Major League Baseball." Defendants and DraftK.ings

collectively mai·keted and promoted the contests to the consuming public as sophisticated

contests based on, and indeed requiring, pa1ticipants' "skill and knowledge of ... spo1ts
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 3 of 71



i nf or m ati o n ” t o s u c c essf ull y c o m p et e. P arti ci p a nt s w er e e x pr essl y a d vis e d i n writi n g, a n d

r e q uir e d t o a c k n o wl e d g e a n d e x pr essl y a gr e e, t h at t h e c o nt est s w er e “ c o nt est s of s kill ” as a pr e -

c o n diti o n t o b ei n g all o w e d t o p a y t o p arti ci p at e i n t h e c o nt est s.

             3.         P urs u a nt t o d ef e n d a nt s’ a gr e e m e nt s wit h Dr aft Ki n gs , d ef e n d a nt s p arti ci p at e d i n

a n d c o ntr oll e d e v er y as p e ct of t h e c o m m er ci al v e nt ur e wit h Dr aft Ki n g s, i n cl u di n g (i)

est a blis hi n g t h e pr o d u ct b ei n g off er e d, e. g. , M L B -br a n d e d c o nt est s; (ii) pr e-a p pr o vi n g t h e f or m

of t h e c o nt est s a n d t h e c o n diti o ns of p arti ci p ati o n t h at c o nt est a nt s w er e r e q uir e d t o a c k n o wl e d g e

a n d a c c e pt; (iii) s etti n g t h e m a xi m u m e ntr y f e e f or t h e c o nt est s; (i v) pr e -a p pr o vi n g all a d v ertisi n g

a n d m ar k eti n g of t h e c o nt est s b y Dr aft Ki n g s; ( v) ass u mi n g s p e cifi e d a n d c o m pr e h e nsi v e

m ar k eti n g o bli g ati o ns t o i n d u c e c o ns u m er s t o p arti ci p at e i n t h e c o nt est s.




                                                                                         .2

             4.

M L B p er mitt e d a n d c o n c e al e d i m p er missi bl e el e ctr o ni c si g n st e ali n g b y M L B Cl u bs t h at

p er v asi v el y c orr u pt e d t h e M L B st atisti c s u p o n w hi c h t h e c o nt est s w er e b as e d . T h e Cl u bs’

mis c o n d u ct pr e v e nt e d M L B f a nt as y b a s e b all c o nt est a nt s fr o m e x er cisi n g s kill t o wi n or l o s e t h e

c o nt est s. D ef e n d a nt s’ c o n c e al m e nt of t h e mis c o n d u ct a n d m ar k eti n g of t h e c o nt est s as “ g a m e s

of s kill ” w a s u nf air a n d d e c e pti v e a n d wr o n gl y i n d u c e d Pl ai ntiffs a n d t h e pr o p o s e d Cl a ss e s i nt o

p a yi n g t o p arti ci p at e i n c o nt est s t h at w er e n ot s kill-b as e d a n d t h at n eit h er Pl ai ntiffs n or t h e

Cl a ss es w o ul d h a v e k n o wi n gl y p ai d t o e nt er.



1
    M L B -Ols o n -0 0 0 0 1 6 5 7.
2
    M L B -Ols o n -0 0 0 0 2 7 2 9.


                                                                        2
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 4 of 71



                                               J U RI S DI C TI O N A N D V E N U E

            5.        T his C o urt h as j uris di cti o n o v er t his a cti o n p urs u a nt t o 2 8 U. S. C. § 1 3 3 2( d)

b e c a us e t h e a m o u nt i n c o ntr o v ers y f or t h e Cl a ss e x c e e ds $ 5, 0 0 0, 0 0 0 e x cl u si v e of i nt er est a n d

c o st s, t h er e a r e m or e t h a n 1 0 0 p ut ati v e cl ass m e m b ers as d efi n e d b el o w, a n d mi ni m al di v ersit y

e xist s b e c a us e a m aj orit y of p ut ati v e cl ass m e m b er s ar e citi z e ns of a st at e diff er e nt t h a n

D ef e n d a nt s.

            6.        V e n u e is pr o p er i n t his Distri ct p urs u a nt t o 2 8 U. S. C. § 1 3 9 1( b) b e c a us e a

s u bst a nti al p art of t h e e v e nt s or o missi o ns gi vi n g ris e t o t h e cl ai ms a ss ert e d h er ei n o c c urr e d i n

t his Distri ct a n d b e c a u s e D ef e n d a nt s r esi d e i n a n d ar e s u bj e ct t o t h e c o urt’s p ers o n al j uris di cti o n

i n t his Distri ct i n t h at t h e y eit h er h a v e t h eir pri n ci p al pl a c e s of b u si n ess i n t his Distri ct or tr a ns a ct

s u bst a nti al b u si n ess i n t his Distri ct o n a n o n g oi n g b a sis a n d ar e s u bj e ct t o t h e c o urt’s p ers o n al

j uris di cti o n wit h r es p e ct t o t his a cti o n.

                                                                P A R TI E S

A.          Pl ai ntiff s

            7.        Pl ai ntiff Krist o p h er R. Ols o n is a citi z e n of t h e C o m m o n w e alt h of M a ss a c h us ett s .

            8.        Pl ai ntiff C hrist o p h er L o p e z is a citi z e n of t h e St at e of C alif or ni a.

            9.        Pl ai ntiff W arr e n B ar b er is a citi z e n of t h e St at e of T e x as.

            1 0.      Pl ai ntiff C hrist o p h er Cliff or d is a citi z e n of t h e St at e of Fl ori d a.

            1 1.      Pl ai ntiff Eri k Li pt a k is a citi z e n of t h e St at e of C ol or a d o.

B.          D ef e n d a nts

            1 2.      D ef e n d a nt M aj or L e a g u e B as e b all ( “ M L B ”) is c o m pris e d of t h e t hirt y M aj or

L e a g u e B a s e b all Cl u bs , w hi c h h a v e f or m e d a p art n ers hi p g o v er n e d b y a writt e n a gr e e m e nt (t h e

M aj or L e a g u e C o nstit uti o n). P urs u a nt t o t h e m e m b er Cl u bs’ a gr e e m e nt, M L B’s Offi c e of t h e




                                                                       3
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 5 of 71



C o m missi o n er d/ b/ a M aj or L e a g u e B a s e b all , is e x pr essl y a ut h ori z e d “t o a ct o n a n y m att er t h at

i n v ol v es t h e i nt e grit y of, or p u bli c c o nfi d e n c e i n, t h e n ati o n al g a m e of B as e b all,” 3 a n d a ct s o n

b e h alf of a n d s er v es as s p o k es p ers o n f or all of t h e Cl u bs o n s u c h m att ers . At all ti m e s r el e v a nt t o

pl ai ntiffs’ cl ai ms h er ei n, R o b ert D. M a nfr e d , Jr. h a s s er v e d a s d ef e n d a nt M L B’s C o m missi o n er,

a n d his st at e m e nt s a n d a cti o ns, as d es cri b e d h er ei n, w er e d ul y -a ut h ori z e d, a p pr o v e d a n d r atifi e d

b y all of M L B’s m e m b er Cl u bs.

            1 3.       D ef e n d a nt M L B A d v a n c e d M e di a, L .P . ( “ M L BA M ”) is a li mit e d p art n ers hi p

o w n e d a n d c o ntr oll e d pri n ci p all y b y M L B’s m e m b er Cl u bs (t hr o u g h t h eir affili at es) a n d

fi n a n ci all y s u p p ort e d b y t h e Cl u bs. D ef e n d a nt M L B A M h as r es p o nsi bilit y f or i nt er n et a n d

i nt er a cti v e m ar k eti n g f or M L B a n d c o or di n ati n g s u c h m ar k eti n g wit h ot h er M L B m e di a a n d

m ar k eti n g affili at es , as w ell as wit h e a c h of M L B’s Cl u bs . At all ti m es m e nti o n e d h er ei n,

d ef e n d a nt M L B A M a ct e d i n c o n c ert wit h, as p art n er or j oi nt v e nt ur e r wit h, d ef e n d a nt M L B a n d

it s Cl u bs an d wit h ot h er M L B m e di a a n d m ar k eti n g affili at es i n f urt h eri n g t h eir b usi n e ss

r el ati o ns hi p wit h Dr aft Ki n g s t o est a blis h, m o nit or, m ar k et a n d pr o m ot e M L B f a nt as y b as e b all

c o nt est s o n a n ati o n wi d e b asis a cr o ss s o ci al m e di a a n d M L B’s m e di a pl atf or ms a n d m o bil e

a p pli c ati o ns, as w ell a s t hr o u g h off -li n e a cti viti es.

            1 4.       D ef e n d a nt s M L B a n d M L B A M ( c oll e cti v el y, t h e “ M L B D ef e n d a nt s ”) w er e, at a ll

ti m es m e nti o n e d h er ei n, a cti n g c oll e cti v el y t o f urt h er t h eir j oi nt i nt er est s i n m ar k eti n g, pr o m oti n g

a n d r e c ei vi n g t h e fi n a n ci al b e n efit s of t h eir a gr e e m e nt s a n d r el ati o ns hi ps wit h Dr aft Ki n gs, a n d

a ut h ori z e d, a p pr o v e d a n d r atifi e d e a c h ot h er’s c o n d u ct, st at e m e nt s a n d r e pr es e nt ati o ns i n s u c h

r e g ar ds, i n cl u di n g t h e st at e m e nt s a n d r e pr es e nt ati o ns b y M a nfr e d a n d b y ot h er r e pr es e nt ati v es of

M L B a n d of M L B’s Cl u bs cit e d i n t his C o m pl ai nt .


3
    M aj or L e a g u e C o nstit uti o n at § 4.


                                                                        4
               Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 6 of 71



           1 5.       D ef e n d a nt H o ust o n Astr o s, L L C (t h e “ H o ust o n Astr o s ” or t h e “ Astr o s ”) is a

T e x a s li mit e d li a bilit y c or p or ati o n t h at o w ns a n d o p er at es t h e H o ust o n Astr o s pr of e ssi o n al m aj or

l e a g u e b a s e b all t e a m a n d is a n M L B m e m b er Cl u b a n d a n o w n er (t hr o u g h it s affili at e) of

M L B A M . At all ti m es r el e v a nt t o t h e e v e nt s at iss u e, t h e Astr o s a ct e d i n di vid u all y a n d as a

m e m b er of M L B a n d dir e ct e d a n d a p pr o v e d t h e a cti viti es of M L B A M at iss u e i n t his l a w s uit .

           1 6.       D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b L .P . (t h e “ B o st o n R e d S o x ” or t h e

“ R e d S o x ”) is a M ass a c h us ett s li mit e d p art n ers hi p t h at o w ns a n d o p er at es t h e B o st o n R e d S o x

pr of essi o n al m aj or l e a g u e b a s e b all t e a m a n d i s a n M L B m e m b er Cl u b a n d a n o w n er (t hr o u g h it s

affili at e) of M L B A M. At all ti m e s r el e v a nt t o t h e e v e nt s at iss u e, t h e R e d S o x a ct e d i n di vi d u all y

a n d as a m e m b er of M L B a n d dir e ct e d a n d a p pr o v e d t h e a cti viti e s of M L B A M at iss u e i n t his

l a w s uit.

                                                 F A CT U AL B A C K G R O U N D

           1 7.       F a nt as y s p ort s ar e i nt er n et-b as e d g a m e s i n w hi c h p arti ci p a nt s ass e m bl e si m ul at e d

t e a ms c o m pris e d of pr of e ssi o n al pl a y ers i n m aj or l e a g u e ( a n d ot h er)      s p ort s a n d c o m p et e f or c as h

pri z es a g ai nst ot h er p arti ci p a nt s’ si m ul at e d t e a ms b a s e d o n t h e a ct u al st atisti c al p erf or m a n c e of

t h eir t e a ms’ pr of e ssi o n al pl a y ers . F a nt as y s p ort s ar e l e g al i n t his c o u ntr y b e c a us e t h e y h a v e b e e n

d et er mi n e d t o b e g a m es of s kill.

           1 8.       I n 2 0 0 6, w h e n C o n gr e ss e n a ct e d t h e U nl a wf ul I nt er n et G a m bli n g E nf or c e m e nt

A ct (t h e “ UI G E A ”), 3 1 U. S. C. § 5 3 6 1, et s e q ., it e x e m pt e d f a nt as y s p ort s c o m p etiti o ns fr o m t h e

l a w’s a nti-g a m bli n g pr o hi biti o ns a s l o n g as :

                      all wi n ni n g o ut c o m es r efl e ct t h e r el ati v e k n o wl e d g e a n d s kill of t h e p arti ci p a nt s
                      a n d ar e d et er mi n e d pr e d o mi n a ntl y b y a c c u m ul at e d st atisti c al r es ult s of t h e
                      p erf or m a n c e of i n di vi d u als ( at hl et es i n t h e c as e of s p ort s e v e nt s) i n m ulti pl e r e al -
                      w orl d s p orti n g or ot h er e v e nt s.




                                                                       5
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 7 of 71



3 1 U. S. C. § 5 3 6 2( 1)( E )(i x)(ii). T h e C o n gr essi o n al R e c or d r efl e ct s t h at r e pr es e nt ati v es of

d ef e n d a nt M L B ur g e d C o n gr ess t o a d o pt t h at e x e m pti o n f or f a nt as y s p ort s. 4

             1 9.        F or a n u m b er of y e ars, b ef or e a n d aft er t h e e n a ct m e nt of t h e UI G E A, t h e M L B

D ef e n d a nt s off er e d a n d pr o m ot e d f a nt as y b as e b all c o m p etiti o ns f or c as h pri z es. Pri or t o 2 0 1 3 ,

t h es e br a n d e d c o m p etiti o ns, “ M L B. c o m F a nt as y B as e b all, ” w er e f e at ur e d d ail y o n M L B’s w e b

sit e a n d o n M L B’s br o a d c ast a n d str e a mi n g t el e visi o n n et w or ks . As off er e d d ail y b y t h e M L B

D ef e n d a nt s pri or t o 2 0 1 3 , t h e c o nt est s w er e fr e e – p arti ci p a nt s w er e ur g e d ( as t h e d ail y b a n n er o n

M L B. c o m i n 2 0 1 2 st at e d) t o:

                         Pl a y F a nt as y B as e b all

                         J oi n a l e a g u e t o d a y a n d c o m p et e t o wi n $ 1 0, 0 0 0 i n M L B. c o m’s fr e e h e a d -t o-h e a d
                         f a nt as y g a m e. Pl a y n o w.5

             2 0.        T h e c o nt est r ul es f or e a c h of t h e M L B . c o m F a nt as y B as e b all c o m p etiti o n s off er e d

b y t h e M L B D ef e n d a nt s pri or t o 2 0 1 3 , p u blis h e d d ail y o n M L B’s w e b sit e, pr o vi d e d t h at e a c h

c o m p etiti o n w as “ a s kill c o nt est ” t h at “ m a y n ot b e us e d f or a n y f or m of g a m bli n g. ” 6

             2 1.        T h e M L B D ef e n d a nt s pr o m ot e d t h es e fr e e f a nt as y b a s e b all c o m p etiti o ns pri or t o

2 0 1 3 as a w a y t o h ei g ht e n f a n i nt er est a n d e n g a g e m e nt wit h t h e g a m e of b a s e b all a n d , t h us,

i n cr e a se f a n att e n d a n c e at g a m es a n d t el e visi o n a n d r a di o a u di e n c e s – l e a di n g t o i n cr e as e d

r e v e n u e s f or M L B Cl u bs t hr o u g h gr e at er ti c k et a n d r el at e d i n-st a di u m pr o d u c t a n d s er vi c es s al e s,



4
    S e e C o n gr essi o n al R e c or d, H 4 9 7 4, J ul y 1 1, 2 0 0 6.
5
  F a nt as y B as e b all G a m e a n d L e a g u es , M L B. C O M ( M a y 1 2, 2 0 1 2),
htt ps:// w e b. ar c hi v e. or g/ w e b/ 2 0 1 2 0 5 1 2 0 1 5 0 4 1/ htt p:// ml b. ml b. c o m/ ml b/f a nt as y/ ?t ci d = n a v _ ml b _f a nt a s y
( a c c ess e d A pr. 1 6, 2 0 2 0).
6
  2 0 1 2 M L B. c o m F a nt as y B as e b all – Offi ci al R ul es , M L B. C O M ( M a y 8, 2 0 1 2),
htt ps:// w e b. ar c hi v e . or g/ w e b/ 2 0 1 2 0 5 0 8 1 3 0 7 1 3/ htt p:/ ml b. ml b. c o m/ ml b/f a nt a s y/f b/i nf o/ offi ci al _r ul es.js p
( a c c ess e d A pr. 1 6, 2 0 2 0) ( “ 2 0 1 2 M L B. c o m F a nt as y B as e b all is a s kill c o nt est d esi g n e d t o i n cr e as e
c o ns u m er a w ar e n ess of a n d i nt er est i n M aj or L e a g u e B as e b all a n d M L B. c o m, t h e O ffi ci al Sit e of M aj or
L e a g u e B a s e b all. T his C o nt est m a y n ot b e us e d f or, or i n c o n n e cti o n wit h, a n y f or m of g a m bli n g.).


                                                                               6
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 8 of 71



i n cr e a s e d br o a d c ast a n d s p o ns or r e v e n u e, a n d i n cr e as e d m er c h a n dis e a n d p ar a p h er n ali a s al e s.

As M L B C o m mi ssi o n er M a nfr e d st at e d i n O ct o b er 2 0 1 5, “[ F] a nt as y [ b as e b all] is a n i m p ort a n t

s o ur c e of f a n e n g a g e m e nt a n d h a s b e e n f or a l o n g ti m e. ” 7

           2 2.        D uri n g t h e p eri o d pri or t o 2 0 1 3 , ot h er i nt er n et sit es, i n cl u di n g E S P N. c o m, C B S

S p ort s. c o m a n d Y a h o o. c o m als o off er e d i nt er n et f a nt as y s p ort s c o m p etiti o ns f or c as h pri z es.

T h es e sit e s off er e d t h e c o nt est s t o i n cr e as e c o ns u m er i nt er est i n t h e sit es a n d , li k e t h e M L B

D ef e n d a nt s, c h ar g e d n o e ntr y f e e ( alt h o u g h, i n s o m e i nst a n c e s, t h e y di d c h ar g e mi ni m al f e es t o

s et -u p or a d mi nist er a f a nt as y l e a g u e).

           2 3.        B y t h e e arl y p art of t h e 2 0 1 0 d e c a d e, i nt er n et f a nt as y s p ort s h a d e x pl o d e d i n

p o p ul arit y, pr es e nti n g a n o p p ort u nit y f or e ntr e pr e n e urs ( a n d, ulti m at el y, t h e M L B D ef e n d a nt s as

w ell) t o t a k e c o m m er ci al a d v a nt a g e of w h at, t o t h at ti m e, h a d b e e n off er e d t o c o ns u m ers as a fr e e

e x p eri e n c e. I n 2 0 1 2, Dr aft Ki n gs w as f or m e d, wit h a b usi n ess m o d el b as e d o n c h ar gi n g

c o ns u m ers e ntr y f e es t o p arti ci p at e i n “ D ail y F a nt a s y S p ort s ” ( “ D F S ”) c o m p etiti o ns off eri n g

m ulti -t h o us a n d ( a n d e v e n milli o n) d oll ar c as h pri z es. B as e b all, wit h it s 1 6 2 -g a m e s c h e d ul e, w as

a p arti c ul arl y attr a cti v e f or m of D F S f or Dr aft Ki n g s ( as o p p o s e d t o t h e ori gi n al s e as o n -l o n g

f a nt as y l e a g u e s t h at h a d pr e vi o usl y b e e n off er e d). Ot h er c o m p a ni es, i n p arti c ul ar, F a n D u el, I n c.

( “ Fa n D u el ”), d e v el o p e d a si mil ar b usi n e ss m o d el f or f a nt as y s p ort s c o nt est s.

           2 4.        Dr aft Ki n g s’ b u si n ess m o d el pr o v e d e n or m o usl y p o p ul ar a n d l u cr ati v e. B y 2 0 1 4,
                                                                                                                                               8
Dr aft Ki n g s r e p ort e d o v er $ 3 0 0 milli o n i n D F S e ntr y f e es a n d o v er $ 3 0 milli o n i n r e v e n u e,                    and



7
  M ar k F ei ns a n d, M L B c o m missi o n er R o b M a nfr e d d ef e n d a nts Dr aft Ki n gs p art n ers hi p, s a ys f a nt as y
s p orts ‘ n ot g a m bli n g’, N. Y. D AI L Y N E W S ( O ct. 2 6, 2 0 1 5),
htt ps:// w w w. n y d ail y n e ws. c o m/s p orts/ b a s e b all/f a nt as y -s p orts-n ot -g a m bli n g -ml b -c o m missi o n er -m a nfr e d -
arti cl e -1. 2 4 1 2 3 4 7 ( a c c ess e d F e b. 1 3, 2 0 2 0).
8
  S e e D arr e n H eit n er, Dr aft Ki n gs R e p orts $ 3 0 4 Milli o n of E ntr y F e es i n 2 0 1 4 , F O R B E S (J a n. 2 2, 2 0 1 5),
htt ps:// w w w.f or b es. c o m/sit es/ d arr e n h eit n er/ 2 0 1 5/ 0 1/ 2 2/ dr aft ki n gs -r e p orts-3 0 4 -milli o n -of -e ntr y -f e es-i n-
2 0 1 4/ ( a c c ess e d J a n. 2 2, 2 0 2 0) ( “ D ail y f a nt as y s p orts o p er at or Dr aft Ki n gs h as r el e as e d its k e y a n n u al


                                                                            7
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 9 of 71



b o ast e d i t w o ul d p a y o v er $ 2 0 0 milli o n i n D F S c as h pri z e s. 9 I n p arti c ul ar, wit h r es p e ct t o

f a nt as y b a s e b all c o m p etiti o ns, Dr aft Ki n gs r e p ort e d a n ei g ht -f ol d i n cr e as e t h at y e ar i n p arti ci p a nt s

i n it s D F S b as e b all c o nt est s.1 0 F or t h e p eri o d fr o m S e pt e m b er 2 0 1 6 t hr o u g h A u g u st 2 0 1 7, D F S

o p er at ors n ati o n wi d e h a n dl e d o v er $ 3. 3 billi o n i n D F S c o nt est f e e s, r es ulti n g i n o v er $ 3 2 7
                               11
milli o n i n r e v e n u e.

             2 5.       T h e M L B D ef e n d a nt s r e c o g ni z e d t h at Dr aft Ki n gs’ b usi n ess m o d el pr es e nt e d t h e m

wit h a n o p p ort u nit y t o m o n eti z e t h e f a nt as y b as e b all c o nt est s t h e y h a d pr e vi o usl y b e e n off eri n g

f or fr e e. I niti all y, i n 2 0 1 3, t h e M L B D ef e n d a nt s e nt er e d i nt o a n a gr e e m e nt wit h Dr aft Ki n gs t o

h el p m ar k et a n d pr o m ot e Dr aft Ki n g s’ f a nt as y b as e b all c o nt est s as M L B c o nt est s



                    At t h e r e q u est of M L B, t h e arr a n g e m e nt w as n ot p u b li cl y dis cl o s e d.1 3

             2 6.       I n M ar c h 2 0 1 5, t h e M L B D ef e n d a nt s e x p a n d e d t h eir r el ati o ns hi p wit h

Dr aft Ki n g s , a gr e ei n g t o est ablis h M L B -br a n d e d f a nt as y b a s e b all c o nt est s a n d t o c o -m ar k et t h e

c o nt est s t o c o ns u m ers a cr o ss t h e c o u ntr y i n w h at t h e y p u bli cl y d e s cri b e d as “t h e m o st




fis c al y e ar 2 0 1 3 a n d 2 0 1 4 fi n a n ci als f or t h e fir st ti m e, w hi c h s h o ws e ntr y f e es of $ 4 5 milli o n i n 2 0 1 3 a n d
a ris e t o $ 3 0 4 milli o n i n 2 0 1 4. R e v e n u es w er e $ 4 milli o n a n d $ 3 0 milli o n, r es p e cti v el y. ”).
9
  S e e R y a n L a wl er, Dr aft Ki n gs R ais es A n ot h er $ 4 1 M A n d A c q uir es D ail y F a nt as y S p orts C o m p etit or
St ar Str e et, T E C H C R U N C H ( A u g. 2 5, 2 0 1 4), htt ps://t e c h cr u n c h. c o m/ 2 0 1 4/ 0 8/ 2 5/ dr aft ki n gs -4 1 m -st ar str e et/
( a c c ess e d M a y 1, 2 0 2 0).
10
     I d.
11
    D usti n G o u k er, H o w M u c h M o n e y Di d Dr aft Ki n gs, F a n D u el A n d T h e D F S I n d ustr y M a k e I n T h e P ast
Y e ar ? N o w W e K n o w Al m ost E x a ctl y , L E G A L S P O R T S R E P O R T ( O ct. 2 0, 2 0 1 7),
htt ps:// w w w.l e g als p ortsr e p ort. c o m/ 1 6 1 5 2/ dr aft ki n gs -f a n d u el-dfs -r e v e n u e/ ( a c c ess e d M a y 1, 2 0 2 0).
12
     M L B -Ols o n -0 0 0 0 0 5 6 2
13
    Al b ert C h e n, Billi o n D oll ar F a nt as y: T h e Hi g h -St a k es G a m e B et w e e n F a n D u el a n d Dr aft Ki n gs T h at
U p e n d e d S p orts i n A m eri c a , 1 7 4 ( 2 0 1 9) ( “[ Dr aft Ki n gs’] 2 0 1 3 m ar k eti n g p art n er s hi p wit h M L B w as a
w at er s h e d m o m e nt b e c a us e it w a s t h e fir st d ail y f a nt as y p art n er s hi p wit h a pr of essi o n al s p orts l e a g u e, b ut
it als o w as a g h ost d e al — at M L B’s b e h est, t h er e w as n o pr ess r el e as e at t h e ti m e, si m pl y Dr aft Ki n gs
si g n a g e p o p pi n g u p i n m aj or l e a g u e b all p ar ks a n d Dr aft Ki n gs b a n n ers o n M L B. c o m. ”) ( e m p h asis a d d e d).


                                                                            8
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 10 of 71



c o m pr e h e nsi v e l e a g u e p art n ers hi p i n d ail y f a nt as y s p ort s hist or y. ” 1 4 Dr aft Ki n gs w a s d esi g n at e d

as “ T h e Of fi ci al P art n er of M aj or L e a g u e B a s e b all, ” a n d t h e M L B-br a n d e d c o nt est s w er e
                                                                                                                       15
d es cri b e d as “ T h e Offi ci al D ail y F a nt as y G a m e of M aj or L e a g u e B as e b all. ”

              2 7.        O n M ar c h 3 1, 2 0 1 5, M L B A M a n d Dr aft Ki n g s e nt er e d i nt o a li c e nsi n g a n d

m ar k eti n g a gr e e m e nt (t h e “ M L B -Dr aft Ki n gs a gr e e m e nt ” or t h e “ a gr e e m e nt ”) s etti n g f ort h t h eir

j oi nt u n d erst a n di n g s a n d m ut u al c o m mit m e nt s t o est a blis h a n d c o-m ar k et M L B f a nt as y b as e b all

c o nt est s. I n e nt eri n g i nt o t h e a gr e e m e nt, M L B A M a c k n o wl e d g e d it w as a cti n g o n b e h alf of

M L B, M L B’s p arti ci p ati n g m e m b er Cl u bs a n d M L B’s ot h er m ar k eti n g a n d m e di a affili at es,

d efi n e d i n t h e a gr e e m e nt as t h e “ M L B P arti e s, ” all of w hi c h c o m mitt e d t o t h e o bli g ati o ns of t h e

a gr e e m e nt.

              2 8.        R o b ert B o w m a n , ML B Pr esi d e nt of B usi n e ss a n d M e di a ,

                                           t h e Cl u bs w o ul d r e c ei v e fr o m t h e p art n ers hi p wit h Dr aft Ki n g s i n a n

A pril 1, 2 0 1 5 m e m or a n d u m cir c ul at e d t o all M L B Cl u b Pr esi d e nt s:

                          “[ T] h e fi v e y e ar Pr o gr a m t ot als n o l e ss t h a n                       c o nsisti n g of b ot h
                                                                           … Of t h at a m o u nt,                         will b e
                          distri b ut e d t o t h e cl u bs dir e ctl y, wit h t h e r e m ai n d er st a yi n g wit h [ M L B A M] f or a
                          f ut ur e distri b uti o n t o all 3 0 cl u bs. ” 1 6

              2 9.

“ d e s cri b e d b y l e a g u e e x e c uti v e s as si z e a bl e e n o u g h t o r e a p m e a ni n gf ul b e n efit fr o m t h e ris e of




14
     Pr ess R el e a s e, Dr aft Ki n gs B e c o m es t h e Offi ci al D ail y F a nt as y G a m e of M aj or L e a g u e B as e b all ,
B U SI N E S S W I R E ( A pr. 2, 2 0 1 5), htt ps:// w w w. b usi n ess wir e. c o m/ n e ws/ h o m e/
2 0 1 5 0 4 0 2 0 0 6 1 5 4/ e n/ Dr aft Ki n gs -Offi ci al -D ail y -F a nt as y -G a m e -M aj or -L e a g u e ( a c c ess e d M a y 4, 2 0 2 0)
( a c c ess e d J a n. 2 2, 2 0 2 0).
15
     I d.
16
     A S T R _ 0 0 0 0 2 7.


                                                                           9
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 11 of 71



d ail y f a nt as y . ”1 7 I n v e sti n g i n Dr aft Ki n gs w a s a wi n-wi n pr o p o siti o n f or M L B. N ot o nl y w o ul d

t h e M L B D ef e n d a nt s b e abl e t o b e n efit fi n a n ci all y fr o m t h e m ulti -milli o n d oll ars of d ail y e ntr y

f e es f a nt as y b as e b all c o nt est a nt s p ai d Dr aft Ki n gs a n n u all y, b ut f a n i nt er est i n t h e g a m e of

b a s e b all w o ul d b e h ei g ht e n e d b y p arti ci p ati o n i n f a nt as y b a s e b all, es p e ci all y a m o n g y o u n g er

c o nt est a nt s criti c al t o s ust ai ni n g b as e b all i n t h e f ut ur e. As B o w m a n st at e d w h e n t h e 2 0 1 5

i n v e st m e nt w as a n n o u n c e d, M L B’s r el ati o ns hi p wit h Dr aft Ki n gs “is as i m p ort a nt p hil o s o p hi c all y

as it is e c o n o mi c all y. D ail y f a nt as y s k e w s v er y y o u n g a n d dri v es gr e a t a w ar e n ess i n t h e g a m e. ”
18
      A n d, as B o w m a n wr ot e t o all of t h e Cl u b Pr esi d e nt s, “ Gi vi n g o ur f a ns, p arti c ul arl y o ur

y o u n g er f a ns, t h e o p p ort u nit y t o pl a y f a nt as y b as e b all o n a d ail y ti m e fr a m e, r at h er t h a n t h e

t y pi c al s e a s o n-l o n g a cti vit y, will s ur el y h el p e x p a n d t h e r e a c h of M L B. ” 1 9

            3 0.       T h e M L B D ef e n d a nt s w er e n ot si m pl y a n i n v est or i n Dr aft Ki n gs or a p assi v e

b e n efi ci ar y of t h e b usi n e ss v e nt ur e . P urs u a nt t o t h eir a gr e e m e nt, t h e M L B D ef e n d a nt s w er e

dir e ctl y a n d s u bst a nti all y i n v ol v e d i n e v er y as p e ct of t h e c o m m er ci al v e nt ur e, i n cl u di n g ( 1)

cr e ati n g t h e M L B -br a n d e d f a nt as y b as e b all c o nt ests at iss u e , a n d a ut h ori zi n g t h e c o m pl et e arr a y

of M L B a n d M L B Cl u b tr a d e m ar ks a n d l o g o s t o br a n d a n d m ar k et t h e c o nt est s; ( 2) e x er cisi n g

dir e ct c o ntr ol o v er t h e f or m, t er ms a n d c o n diti o ns of p arti ci p ati o n (i n cl u di n g t h e c o nt e nt of

n oti c e t o c o nt est a nt s of t h e C o n diti o ns of P arti ci p ati o n ), e ntr y f e es, a n d all a d v ertisi n g a n d

m ar k eti n g of t h e c o nt est s b y Dr aft Ki n g s ; ( 3) ass u mi n g c o ntr a ct u al o bli g ati o ns t o m ar k et a n d

pr o m ot e t h e c o nt est s; ( 4) dir e ct p arti ci p ati o n i n t h e s al e of t h e c o nt est s; ( 5) dir e ct p arti ci p ati o n ,

vi a M L B pl atf or ms, i n pr o vi di n g e n h a n c e m e nt s t o p arti ci p ati n g c o nt est a nt s t o f o st er c o nti n u e d


17
     Eri c Fis h er, A l o o k i nt o Dr aft Ki n gs’ M L B D e al, S P O R T S B U SI N E S S J O U R N A L ( A pr. 2 0, 2 0 1 5),
htt ps:// w w w.s p orts b usi n ess d ail y. c o m/J o ur n al/Iss u es/ 2 0 1 5/ 0 4/ 2 0/ M e di a/ Dr aft Ki n gs -M L B. as p x ( a c c ess e d
J a n. 1 0, 2 0 2 0)( e m p h a sis a d d e d).
18
     I d.
19
     I d.


                                                                         10
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 12 of 71



c o nt est a nt i n v ol v e m e nt i n t h e c o nt est s ( g e n er ati n g a d diti o n al s u bs cri pti o n r e v e n u es s h ar e d wit h

Dr aft Ki n g s), a n d ( 6)

                                                              .

           3 1.       T h us, d ef e n d a nt s:

                      a.          p arti ci p at e d i n cr e ati n g t h e pr o d u ct ( M L B -br a n d e d f a nt as y b as e b all
                                  g a m e s) a n d c o ntr oll e d, t hr o u g h a c o ntr a ct u al ri g ht of pr e -a p pr o v al, t h e
                                  f or m of t h e c o nt est s ( “ A p pr o v e d F a nt as y G a m es ”) a n d a n y c h a n g es t o t h e
                                  f or m of t h e c o nt est s;

                      b.          c o ntr oll e d, t hr o u g h a c o ntr a ct u al ri g ht of pr e -a p pr o v al, t h e t er ms of s er vi c e
                                  a n d c o n diti o ns of p arti ci p ati o n f or t h e c o nt est s, i n cl u di n g a n y c h a n g e s t o
                                  t h e t er ms or c o n diti o ns, a n d, i n p arti c ul ar, r e q uir e d Dr aft Ki n gs t o c a us e
                                  t h e c o nt est s t o c o m pl y with all M L B Offi ci al R ul e s a n d R e g ul ati o ns a n d
                                  n ot b e a f or m of g a m bli n g;

                      c.          s et t h e m a xi m u m t h e e ntr y f e e f or t h e c o nt est s;

                      d.          r e q uir e d all “ A p pr o v e d F a nt as y G a m e s ” t o b e c o n d u ct e d as “c o nt est s of
                                  s kill; ”

                      e.          r e q uir e d writt e n n otifi c ati o n t o all c o nt est a nt s t h at t h e c o nt est s w er e
                                  c o n d u ct e d as “ c o nt est s of s kill ” a n d all c o nt est a nt s’ pr e -p arti ci p ati o n
                                  a c k n o wl e d g m e nt a n d a p pr o v al of t h at c o n diti o n of t h e c o nt est s;

                      f.          c o ntr oll e d , t hr o u g h a c o ntr a ct u al ri g ht of pr e-a p pr o v al, t h e c o nt e nt of all
                                  Dr aft Ki n g s’ a d v ertisi n g a n d m ar k eti n g of t h e c o nt est s;

                      g.          c o m mitt e d t o u n d ert a ki n g hi g hl y -s p e cifi e d m ar k eti n g a n d pr o m oti o n of
                                  t h e c o nt est s ( “ Ass u m pti o n of M ar k eti n g C o m mit m e nt s ”) t hr o u g h
                                  t el e visi o n a n d r a di o a d v ertisi n g a n d pr o m oti o n; dir e ct e m ail pr o m oti o n t o
                                  M L B. T V s u bs cri b ers; m ar k eti n g a n d pr o m oti o n a cr o ss all M L B s o ci al
                                  m e di a, a n d i nt er n et, t el e visi o n a n d str e a mi n g t el e visi o n m e di a pl atf or ms;
                                  as w ell t hr o u g h m e m b er Cl u b a d v ertisi n g a n d pr o m oti o n o n t el e visi o n a n d
                                  r a di o, o n Cl u b di git al m e di a, a n d t hr o u g h i n-st adi u m pr o m oti o ns – all i n
                                  a c c or d a n c e wit h d et ail e d r e q uir e m e nt s as t o t h e ti m e, pl a c e a n d c o nt e nt of
                                  t h e m ar k eti n g, i n cl u di n g r e q uir e d d ail y f a nt as y b a s e b all pr o gr a m mi n g,
                                  s p e cifi c all y a d v ertisi n g a n d pr o m oti n g t h e c o nt est s, o n M L B’s br o a d c ast
                                  a n d str e a mi n g n et w or k . T h e a gr e e m e nt r e q uir e d t h e p arti e s t o a gr e e u p o n
                                  a n a n n u al m ar k eti n g pl a n e a c h y e ar ;




                                                                        11
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 13 of 71



                        h.          c a us e d M L B’s i nt er a cti v e m e di a pl atf or ms t o b e us e d t o s ell t h e c o nt est s
                                    t o c o nt est a nt s t hr o u g h a dir e ct li n k fr o m ML B’s pl atf or ms t o t h e c o nt est s’
                                    si g n-u p f or ms;

                        i.          pr o vi d e d c o nt est a nt s wit h i nt e gr at e d f oll o w -u p tr a c ki n g of t h e
                                    p erf or m a n c es of t h eir f a nt as y t e a m pl a y er s t hr o u g h M L B’s “ F a nt as y
                                    Tr a c k er ” a p pli c ati o n o n M L B A M’s M e di a Pl a y er r e q uiri n g ( at a d diti o n al
                                    c o st t o c o nt est a nt s) p ai d s u bs cri pti o ns t o M L B. T V, a s w ell a s li v e “f a nt as y
                                    al ert s ” o v er M L B. c o m’s i P h o n e a p pli c ati o n a n d f a nt as y hi g hli g ht s als o
                                    o v er M L B A M’s M e di a Pl a y er .2 0

             3 2.       T h e a gr e e m e nt pr o vi d e d f or t h e a p p oi nt m e nt of a s e ni or M L B A M e x e c uti v e t o

s er v e o n a n “ A p pr o v al C o m mitt e e ” wit h a s e ni or Dr aft Ki n g s e x e c uti v e t o d e al wit h t h e pr e -

a p pr o v al r i g ht s gr a nt e d t h e M L B P arti e s b y t h e a gr e e m e nt. Vi ol ati o n of a n y pr e -a p pr o v al

r e q uir e m e nt w as a gr o u n d f or t er mi n ati o n of t h e a gr e e m e nt b y M L B A M.

             3 3.       T h e “ A p pr o v e d F a nt as y G a m e s ” w er e e x pr essl y d efi n e d i n t h e a gr e e m e nt t o m e a n

“s kill -b a s e d ” f a nt as y g a m es t o b e c o n d u ct e d p urs u a nt t o c o nt est a nt T er ms of Us e, i n cl u di n g

“ C o n diti o ns of P arti ci p ati o n ” pr e -a p pr o v e d b y M L B A M. T h e a p pr o v e d T er ms of Us e, i n cl u di n g

t h e C o n diti o ns of P arti ci p ati o n, w hi c h e v er y c o nt e st a nt w as pr o vi d e d i n writi n g a n d r e q uir e d t o

a c k n o wl e d g e a n d a gr e e t o el e ctr o ni c all y as a pr e -c o n diti o n t o p arti ci p ati n g i n a n y c o nt est, w er e

att a c h e d as a n e x hi bit t o t h e a gr e e m e nt. T h e T er ms of Us e, s u bs e cti o n ( g), “C o n diti o ns of

P arti ci p ati o n ” st at e d:

                         [ W]i n n ers ar e d et er mi n e d b y t h e i n di vi d u als w h o us e t h eir s kill a n d k n o wl e d g e of
                        r el e v a nt s p ort s i nf or m ati o n a n d f a nt as y s p ort s r ul e s t o a c c u m ul at e t h e m o st p oi nt s
                        a c c or di n g t o t h e c orr es p o n di n g s c ori n g r ul e s. 2 1

T h e C o n diti o ns of P arti ci p ati o n w er e i n c or p or at e d i nt o a n d a p pli c a bl e t o e v er y M L B f a nt as y

b a s e b all c o nt est.


20
   S e e A m e n d e d a n d R est at e d G a m e Li c e ns e a n d M ar k eti n g Ri g hts A gr e e m e nt ( “ A gr e e m e nt ”) M L B -
Ols o n 0 0 0 0 0 4 4 2 -5 0 1; s e e als o Dr aft Ki n gs’ J ul y 3 1, 2 0 1 5 pr ess r el e as e ( “ Dr aft Ki n gs A n n o u n c es
E x cl usi v e P art n er s hi ps wit h 2 7 M L B T e a ms ”) at 1. A S T R _ 0 0 0 0 0 2 .
21
     M L B -Ols o n -0 0 0 0 4 7 3 -7 5.


                                                                        12
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 14 of 71




           3 4.       T h e pr o visi o ns i n t h e M L B -Dr aft Ki n g s a gr e e m e nt e x pr essl y r e q uiri n g, i n

n u m er o us r es p e ct s, t h at all M L B f a nt as y b a s e b all c o nt est s w er e t o b e c o n d u ct e d a n d m ar k et e d t o

c o nt est a nt s as g a m es of s kil l w er e of m at eri al i m p ort a n c e t o M L B, w hi c h b eli e v e d t h at

r e q uir e m e nt w as n e c ess ar y f or t h e c o nt est s t o b e l e g al a n d ess e nti al t o m ai nt ai ni n g M L B’s l o n g -

st a n di n g p u bli c o p p o siti o n t o s p ort s g a m bli n g.

           3 5.       I n d e e d, i n 2 0 1 6, M a nfr e d r eit er at e d b as e b all’s c o nti n ui n g p u bli c o p p o siti o n t o

b e i n g ass o ci at e d i n a n y w a y wit h g a m bli n g w h e n h e r ef u s e d t o lift t h e lif eti m e b a n a g a i nst

f or m er M L B st ar P et e R o s e , w h o h a d b e e n e x cl u d e d fr o m M L B b e c a us e of his i n v ol v e m e nt wit h

g a m bli n g o n b as e b all. 2 2

           3 6.       T h e M L B D ef e n d a nt s f elt s o str o n gl y a b o ut t his p oi nt t h at t h e y i n cl u d e d a

pr o visi o n i n t h e M L B -Dr aft Ki n gs a gr e e m e nt gi vi n g t h e m t h e ri g ht t o t er mi n at e t h e a gr e e m e nt if

a n y g o v er n m e nt a ut h orit y e v e n all e g e d p u bli cl y t h at t h e g a m e s w er e ill e g al g a m bli n g.

           3 7.       Pri or t o e nt eri n g i nt o it s “l e a g u e p art n ers hi p ” wit h Dr aft Ki n g s, M L B’s att or n e ys

i n v e sti g at e d a n d c o nfir m e d, t o t h e s atisf a cti o n of M L B, t h at f a nt as y b as e b all c o nt est s o p er at e d as

“ g a m e s of s kill ” w er e l e g al u n d er f e d er al a n d st at e l a w a n d di d n ot c o nstit ut e a f or m of

g a m bli n g.

           3 8.       I n O ct o b er 2 0 1 5, s h ortl y aft er t h e N e w Y or k Att or n e y G e n er al o p e n e d a p u bli cl y -
                                                                                                                23
r e p ort e d i n q uir y i nt o w h et h er f a nt as y s p ort s c o nstit ut e d ill e g al g a m bli n g,        M L B C o m missi o n er

M a nfr e d – a H ar v ar d L a w S c h o ol gr a d u at e a n d a n e x p eri e n c e d pr a cti ci n g att or n e y i n N e w Y or k


22
   J err y Cr as ni c k, Q & A: R o b M a nfr e d r efl e cts o n his 1 -y e ar a n ni v ers ar y as M L B c o m missi o n er , E S P N
(J a n. 2 5, 2 0 1 6), htt ps:// w w w. es p n. c o m/ ml b/st or y/ _/i d/ 1 4 6 3 6 8 9 4/ q a -r o b-m a nfr e d -o n e -y e ar -ml b -
c o m missi o n er ( a c c ess e d F e b. 1 3, 2 0 2 0).
23
   J o e Dr a p e & J a c q u eli n e Willi a ms, N e w Y or k Att or n e y G e n er al O p e ns I n q uir y I nt o F a nt as y S p orts Sit es ,
N. Y. T I M E S ( O ct. 7, 2 0 1 5), htt ps:// w w w. n yti m es. c o m/ 2 0 1 5/ 1 0/ 0 7/s p orts/ dr aft ki n gs -f a n d u el-i n q uir y-n e w -
y or k -att or n e y -g e n er al. ht ml.


                                                                        13
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 15 of 71



pri or t o j oi ni n g M L B -- p u bli cl y d ef e n d e d t h e l e g alit y of f a nt as y b a s e b all as a g a m e of s kill,

st ati n g:

                        “ W e d i d t h or o u g hl y i n v e sti g at e t h e g a m e s t h at w er e a v ail a bl e o n t h e [ Dr aft Ki n gs]
                        sit e, t h at w as a m aj or f a ct or i n s el e cti n g a p art n er i n t h e f a nt as y s p a c e. A n d w e
                        w er e c o m pl et el y c o mf ort a bl e wit h t h e i d e a t h at t h os e g a m e s w er e c o nsist e nt wit h
                        t h e e xisti n g f e d er al l a w. 2 4
                        ….

                        “ I’ m q uit e c o n vi n c e d it is a g a m e of s kill, as d efi n e d b y t h e f e d er al st at ut e, ”
                        M a nfr e d s ai d. “ A n d I' m c o mf ort a bl e wit h t h e i d e a t h at it’s n ot g a m bli n g.

                        “ T h er e’s a h u g e diff er e n c e b et w e e n R o b M a nfr e d, citi z e n, b etti n g o n w h et h er
                        K a ns as C it y b e at s T or o nt o or w h o m e v er o n t h e o n e h a n d, a n d R o b M a nfr e d
                        pi c ki n g ni n e g u ys o n 1 8 t e a ms t o tr y t o s e e if h e c a n a c c u m ul at e m or e p oi nt s
                        wit hi n a gi v e n s et of g ui d eli n es t h a n a h u n dr e d g u ys tr yi n g t o d o t h e s a m e
                        t hi n g. "2 5

As M a nfr e d r eit er at e d i n a n ot h e r p u bli c i nt er vi e w t h at w e e k, “ F a nt as y is n ot g a m bli n g, i n m y

vi e w. ” 2 6

              3 9.      All of t h e M L B Cl u b s r atifi e d a n d a p pr o v e d t h e M L B D ef e n d a nt s’ u n d ert a ki n g

wit h Dr aft Ki n gs a n d t h e t er ms of t h e M L B -Dr aft Ki n gs a gr e e m e nt, a n d a gr e e d t o c o m pl y wit h

t h e o bli g ati o n t o m ar ket a n d pr o m ot e t h e M L B f a nt as y b a s e b all c o nt est s , as r e q uir e d b y t h e

a gr e e m e nt.

              4 0.      T h er e aft er, as a nti ci p at e d i n t h e a gr e e m e nt, t w e nt y -s e v e n of M L B’s Cl u bs ( all

t h at w er e l e g all y p er mitt e d t o d o s o) e nt er e d i nt o i n di vi d u al “ p art n ers hi p ” a gr e e m e nt s wit h

Dr aft K i n g s t o m ar k et a n d pr o m ot e M L B f a nt as y b as e b all c o nt est s. I n J ul y 2 0 1 5, Dr aft Ki n g s

a n n o u n c e d t h es e i n di vi d u al “ p art n ers hi ps ” wit h t h e 2 7 Cl u bs, i n cl u di n g t h e Astr o s a n d t h e R e d


24
   M ar k F ei ns a n d, M L B c o m missi o n er R o b M a nfr e d d ef e n d a nts Dr aft Ki n gs p art n ers hi p, s a ys f a nt as y
s p orts ‘ n ot g a m bli n g’, N. Y. D AI L Y N E W S ( O ct. 2 6, 2 0 1 5),
htt ps:// w w w. n y d ail y n e ws. c o m/s p orts/ b a s e b all/f a nt as y -s p orts-n ot -g a m bli n g -ml b -c o m missi o n er -m a nfr e d -
arti cl e -1. 2 4 1 2 3 4 7 ( a c c ess e d F e b. 1 3, 2 0 2 0).
25
     I d.
26
     S e e R o v ell, i nfr a, at n ot e 4 4.


                                                                         14
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 16 of 71



                                                                                                                     27
S o x, i nt e n d e d t o “ c o m pl e m e nt Dr aft Ki n g s’ e xisti n g p art n ers hi p wit h M L B. ”                I n c o m bi n ati o n

wit h t h e r e q uir e m e nt s i m p o s e d o n t h e Cl u bs b y t h e M L B -Dr aft Ki n g s a gr e e m e nt, t h e Cl u bs

i n di vi d u all y c o m mitt e d t o m ar k eti n g a n d pr o m oti n g t h e c o nt est s, i n cl u di n g, i nt er ali a, o n t h eir

di git al m e di a, t hr o u g h st a di u m b a n n ers a n d ot h er i n -st a di u m pr o m oti o ns ( d es cri b e d as “ o n e -i n-a -

lif eti m e, m ar k et-s p e cifi c i n-b all p ar k e x p eri e n c e s), a n d t hr o u g h t el e visi o n a n d r a di o s p ot s. T h es e

p art n ers hi ps d esi g n at e d t h e M L B c o nt est s as t h e “ Offi ci al D ail y F a nt as y G a m e of [ P arti ci p ati n g

Cl u b] .” 2 8

             4 1.       P urs u a nt t o t h e M L B -D r aft Ki n gs a gr e e m e nt, Dr aft Ki n gs a gr e e d t h at t h e c o nt est s

w o ul d n ot b e o p er at e d i n a w a y t h at vi ol at e d M L B’s Offi ci a l R ul es a n d R e g ul ati o ns or t h at

i n v ol v e d u nl a wf ul g a m bli n g. T h e M L B P arti es, f or t h eir p art, a gr e e d t h e y w o ul d “ n ot us e

d e c e pti v e, misl e a di n g, ill e g al or u n et hi c al pr a cti c e s i n m ar k eti n g or pr o m oti n g t h e A p pr o v e d

F a nt as y G a m e s, ” a n d f urt h er a gr e e d t o k e e p Dr aft Ki n gs “i nf or m e d a s t o a n y pr o bl e ms

e n c o u nt er e d wit h t h e A p pr o v e d F a nt as y G a m e s. ”

             4 2.




27
    S e e D usti n G o u k er, Pl a y B all: Dr aft Ki n gs A n n o u n c es D e als wit h 2 7 M aj or L e a g u e B as e b all T e a ms ,
L E G A L S P O R T S R E P O R T (J ul y 3 1, 2 0 1 5), htt ps:// w w w.l e g als p ortsr e p ort. c o m/ 2 8 2 7/ dr aft ki n gs -ml b -t e a m-
d e als/ ( a c c ess e d J a n. 2 2, 2 0 2 0).
28
     M L B -Ols o n 0 0 0 0 0 4 5 3.


                                                                         15
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 17 of 71



             4 3.       Fr o m 2 0 1 5 o n, a cti n g a s Dr aft Ki n gs’ “ p art n er, ” 2 9 t h e M L B P arti es e n g a g e d i n t h e

m ar k eti n g a n d pr o m oti o n r e q uir e d b y t h eir a gr e e m e nt s wit h Dr aft Ki n gs




                                                                T his pr o gr a m mi n g,



                                                                                                                                   c o nt ai n e d

e x p ert r e c o m m e n d ati o ns of s p e cifi c M L B pl a y er s f or i n cl u si o n i n M L B f a nt as y c o nt est li n e u p s.

I n a d diti o n, t h e M L B D ef e n d a nt s s e p ar at el y p u blis h e d o n t h eir m e di a pl atf or ms a n d a p pli c ati o ns,

o n a d ail y b asis, r e c o m m e n d e d c o m pl et e li n e u ps of hitt ers a n d pit c h er s f or s el e cti o n i n t h e

c o nt est s. As r e q uir e d b y t h e a gr e e m e nt, t h e M L B D ef e n d a nt s f urt h er gr a nt e d Dr aft Ki n gs br o a d

pr o m oti o n al a n d a d v ertisi n g ri g ht s, i n cl u di n g us e of M L B l e a g u e a n d t e a m m ar ks a n d l o g o s, a n d

a ut h ori z e d d esi g n ati o n of t h e c o nt est s as M L B’s “ Offi ci al D ail y F a nt as y G a m e .” 3 0

             4 4.




29
   S e e Pr ess R el e a s e, Dr aft Ki n gs B e c o m es t h e Offi ci al D ail y F a nt as y G a m e of M aj or L e a g u e B as e b all ,
B U SI N E S S W I R E ( A pr. 2, 2 0 1 5), htt ps:// w w w. b usi n ess wir e. c o m/ n e ws/ h o m e/
2 0 1 5 0 4 0 2 0 0 6 1 5 4/ e n/ Dr aft Ki n gs -Offi ci al -D ail y -F a nt as y -G a m e -M aj or -L e a g u e ( a c c ess e d J a n. 2 2, 2 0 2 0).
30
    S e e D usti n G o u k er, Pl a y B all: Dr aft Ki n gs A n n o u n c es D e als wit h 2 7 M aj or L e a g u e B as e b all T e a ms ,
L E G A L S P O R T S R E P O R T (J ul y 3 1, 2 0 1 5), htt ps:// w w w.l e g als p ortsr e p ort. c o m/ 2 8 2 7/ dr aft ki n gs -ml b -t e a m-
d e als/ ( a c c ess e d J a n. 2 2, 2 0 2 0) ( “ D r aft Ki n gs’ e xisti n g p art n er s hi p wit h M aj or L e a g u e B as e b all i n cl u d e d a
pr o visi o n t h at it is t h e o nl y D F S sit e t h at c a n si g n d e als wit h i n di vi d u al t e a ms. ”).
31
     M L B -Ols o n -0 0 0 0 1 6 5 7                                                        .


                                                                           16
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 18 of 71




             4 5.        I n O ct o b er 2 0 1 5, t h er e w er e p u bli cl y-r e p ort e d all e g ati o ns t h at a Dr aft Ki n gs

e m pl o y e e h a d us e d his a c c e ss t o n o n -p u bli c Dr aft Ki n gs c o nt est a nt li n e u p i nf or m ati o n t o pl a c e

li n e u p e ntri e s i n D F S c o nt est s at F a n D u el, Dr aft Ki n gs’ ri v al a n d h a d w o n $ 3 5 0, 0 0 0. 3 5

R es p o n di n g t o c o ns u m er c o n c er ns a b o ut t h at i n ci d e nt t h at t hr e at e n e d t o d e pr ess s al e s, M a nfr e d

e m p h a si z e d t h at M L B u n d erst o o d t h e n e e d t o s af e g u ar d t h e f air n e ss of f a nt as y b a s e b all c o nt est s

t o i ns ur e t h at c o nt est a nt s h a v e a f air o p p ort u nit y t o wi n, p u bli cl y st ati n g:

                         Y o u w a nt t o m a k e s ur e t h at t h e f a nt as y or g a ni z ati o ns h a v e a p pr o pri at e s af e g u ar ds
                         i n pl a c e t o i ns ur e t h at t hi n gs ar e f air, t h at t h er e’s n ot a n i n a p pr o pri at e us e of
                         i nf or m ati o n a n d t h at f a ns w h o e n g a g e o n t h es e pl atf or ms h a v e a n o p p ort u nit y t o
                         wi n. 3 6

C o nsist e nt wit h M a nfr e d’s r e pr es e nt ati o n, M L B is s u e d a st at e m e nt i n di c ati n g it h a d “r e a c h e d o ut

a n d dis c u ss e d t his m att er wit h [ Dr aft Ki n g s]. 3 7



32
     M L B -Ols o n -0 0 0 0 2 7 2 8
33
     I d.
34
     M L B -Ols o n -0 0 0 0 0 5 0 7, 0 0 0 0 0 5 2 7
35
   J o e Dr a p e & J a c q u eli n e Willi a ms, S c a n d al Er u pts i n U nr e g ul at e d W orl d of F a nt as y S p orts , N. Y.
T I M E S ( O ct. 6, 2 0 1 5), htt ps:// w w w. n yti m es. c o m/ 2 0 1 5/ 1 0/ 0 6/s p orts/f a n d u el-dr aft ki n gs -f a nt as y-
e m pl o y e es -b et -ri v als. ht ml ( a c c ess e d A pr. 2 3, 2 0 2 0).
36
    D arr e n R o v ell, C o m missi o n ers s a y d ail y f a nt as y n ot a ki n t o g a m bli n g, b ut n e e ds r e g ul ati o n , E S P N
( O ct. 2 7, 2 0 1 5), htt ps:// a b c 7 n e ws. c o m/s p orts/ c o m missi o n er s -s a y-d ail y -f a nt as y-n ot -a ki n -t o-g a m bli n g -b ut -
n e e ds -r e g ul ati o n/ 1 0 5 3 6 1 0/ ( a c c ess e d M a y 4, 2 0 2 0).
37
    E S P N N e ws S er vi c es, Dr aft Ki n gs s a ys e m pl o y e e di d n't h a v e u nf air a d v a nt a g e o n F a n D u el , E S P N ( O ct.
6, 2 0 1 5), htt ps:// w w w. es p n. c o m/ c h al k/st or y/ _/i d/ 1 3 8 2 1 7 7 0/ dr aft ki n gs -d ef e n ds -i nt e grit y-s a ys-e m pl o y e e -
h a d -n o -u nf air -f a n d u el-a d v a nt a g e ( a c c ess e d F e. 1 3, 2 0 2 0).


                                                                           17
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 19 of 71



             4 6.        D ef e n d a nt M L B h as , m or e o v er, l o n g r e pr es e nt e d t o t h e p u bli c (i n cl u di n g

m e m b ers of t h e p u bli c t h at it h as s o u g ht t o i n d u c e t o p arti ci p at e i n M L B f a nt as y b a s e b all

c o nt est s) t h at it c ar ef ull y e nf or c es it s Offi ci al R ul e s a n d r e g ul ati o ns t o e ns ur e t h e h o n est y a n d
                                                                                                                              38
i nt e grit y of t h e g a m e, d es cri b e d b y M a nfr e d as M L B’s “ m o st i m p ort a nt pri orit y. ”

             4 7.        As M a nfr e d h as st at e d o n b e h alf of M L B a n d it s m e m b er Cl u bs, “ W e will n e v er

d el e g at e r es p o nsi bilit y f or t h o s e i nt e grit y iss u e s … W e h a v e o ur o w n e x p ertis e a n d n o o n e is

m or e m oti v at e d t h a n t h e c o m missi o n er’s offi c e of b a s e b all t o m a k e s ur e t h er e is n o t hr e at t o t h e

i nt e grit y of o ur s p ort. ”3 9 I n t his r e g ar d, M L B h a s, t hr o u g h M a nfr e d a n d ot h er M L B

r e pr es e nt ati v e s, ass ert e d t o st at e l e gisl at ur es c o nsi d eri n g s p ort s g a m bli n g l e gisl ati o n, t h at M L B is

e ntitl e d t o a n “i nt e grit y f e e ” t o b e ass ess e d o n a n y g a m bli n g tr a ns a cti o ns i n t h e gi v e n st at e t o

c o m p e ns at e M L B f or it s o n g oi n g c o m mit m e nt t o s elf -p oli ci n g M aj or L e a g u e b a s e b all a n d

i ns uri n g t h e i nt e grit y of t h e g a m e of b as e b all as o nl y M L B is b e st m oti v at e d a n d b e st a bl e t o

d o. 4 0 M L B h as s o u g ht l e gisl ati o n e ntitli n g it t o a n “i nt e grit y f e e ” o n t his b a sis i n n u m er o us st at es

( at l e a st 1 8).

             4 8.        M a nf r e d, o n b e h alf of M L B, p u bli cl y r eit er at e d t h e i m p ort a n c e M L B pl a c e d o n

est a blis hi n g a n d f oll o wi n g p oli ci es t h at m ai nt ai n e d t h e i nt e grit y of t h e g a m e of b as e b all i n a n er a

of i n cr e a s e d s p ort s g a m bli n g, st ati n g o n N o v e m b er 2 7, 2 0 1 8:

                         It’s m or e t h a n j ust m a kin g a b usi n e ss d e al [ wit h a s p ort s g a m bli n g o p er at or]. It’s
                         h a vi n g i n pl a c e a s et of p oli ci es f or t h e i n d ustr y t h at gi v e us c o mf ort o n w h at is
                         al w a ys o ur m o st i m p ort a nt iss u e – t h at is i nt e grit y.4 1

38
     S e e C h a n dl er, i nfr a, at n ot e 8 0.
39
     S e e C a n d e e, i nfr a, at n ot e 5 0.
40
   I d. ( “ T h at’s o ur j o b. W e’r e n ot g oi n g t o d el e g at e it t o s o m e r e g ul at or i n N e w J er s e y or w h at e v er, wit h
all d u e r es p e ct. W e c ar e m or e a b o ut it. It’s w h at w e’r e a b o ut. ”).
41
   Bill y Wit z, M. L. B., O n c e A v ers e t o G a m bli n g, Stri k es a D e al Wit h M G M R es orts , N. Y. T I M E S ( N o v.
2 7, 2 0 1 8), htt ps:// w w w. n yti m es. c o m/ 2 0 1 8/ 1 1/ 2 7/s p orts/ ml b -g a m bli n g -m g m -r es orts. ht ml ( a c c ess e d F e b.
1 3, 2 0 2 0).


                                                                         18
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 20 of 71




           4 9.        A n d M a nfr e d f urt h er r e ass ur e d t h e p u bli c t h at, wit h t h e a d v e nt of l a w s l e g ali zi n g

s p ort s g a m bli n g, M L B w o ul d e x er cis e c ar e t o m ai nt ai n t h e i nt e grit y of b a s e b all :

                       T h e c h all e n g e f or us is t o m a k e s ur e … t h o s e l a w s d e v el o p i n a w a y w h er e w e c a n
                       pr ot e ct t h e i nt e grit y of t h e s p ort. W e w a nt t o b e c ar ef ul o ur pr o d u ct r et ai ns a
                       pristi n e q u alit y. 4 2

           5 0.        M L B’s l o n g -ti m e r e pr es e nt ati o ns t o t h e p u bli c of it s c o m mit m e nt t o m ai nt ai ni n g

t h e i nt e grit y of t h e g a m e of b a s e b all w er e i nt e n d e d t o a n d di d pr o m ot e p u bli c c o nfi d e n c e i n t h e

h o n e st y of t h e g a m e a n d t h at M L B w o ul d n ot all o w c o n d u ct b y m e m b er Cl u bs t h at u n d er mi n e d

t h e f air n e ss or i nt e grit y of t h e g a m e. T his w as m at eri al t o pr o m oti n g c o ns u m er p arti ci p ati o n i n

M L B f a nt as y b as e b all c o nt est s as it pr o vi d e d ass ur a n c e t o c o nt est a nt s t h at M L B w o ul d n ot

k n o wi n gl y all o w t h e f air n e ss of t h e c o nt est s t o b e t ai nt e d b y c h e ati n g.

           5 1.        Dr aft Ki n g s’ a n d t h e M L B D ef e n d a nt s’ a g gr essi v e m ar k eti n g a n d pr o m oti o n of

M L B f a nt as y b as e b all c o nt est s as “ g a m e s of s kill ” i n d u c e d h u n dr e ds of t h o us a n d s of c o ns u m ers

t o p a y t o p arti ci p at e i n t h e c o nt est s, g e n er ati ng h u n dr e ds of milli o ns of d oll ar s of c o nt est e ntr y

f e es, a n d t e ns, if n ot h u n dr e ds, of milli o ns of d oll ars of a n n u al r e v e n u e, all t o t h e fi n a n ci al

b e n efit of t h e M L B D ef e n d a nt s a n d t h e Cl u bs, i n cl u di n g t h e Astr o s a n d t h e R e d S o x.

           5 2.        W h at P l ai ntiffs a n d t h e ot h er M L B f a nt as y b as e b all c o nt est a nt s di d n ot k n o w ,

h o w e v er, w as t h at w hil e d ef e n d a nt s w er e a cti v el y m ar k eti n g a n d pr o m oti n g t h e c o nt est s as a

g a m e of s kill a n d w hil e M L B w as ass uri n g t h e p u bli c of it s c o m mit m e nt t o pr ot e cti n g a n d

e ns uri n g t h e h o n e st y a n d i nt e grit y of t h e g a m e of b as e b all, M L B’s Cl u bs w er e e n g a g e d i n

c orr u pt a n d fr a u d ul e nt el e ctr o ni c si g n st e ali n g , i n k n o wi n g a n d i nt e nti o n al vi ol ati o n of M L B’s




42
   A d a m C a n d e e, M L B C o m mis h O n S p orts B etti n g: ‘ W e Will N e v er D el e g at e R es p o nsi bilit y F or T h os e
I nt e grit y Iss u es T o St at e R e g ul at ors’, L E G A L S P O R T S R E P O R T (J ul y 1 8, 2 0 1 8),
htt ps:// w w w.l e g als p ortsr e p ort. c o m/ 2 2 1 4 6/ ml b -c o m mis si o n er -i nt e grit y-f e es/ ( a c c ess e d F e b. 1 3, 2 0 2 0).


                                                                         19
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 21 of 71



Offi ci al R ul e s a n d r e g ul ati o ns, t h at r es ult e d i n pl a y er st atisti c s dist ort e d b y c h e ati n g a n d

pr e c l u d e d t h e e x er cis e of s kill b y M L B f a nt as y b as e b all c o nt est a nt s. T h e c orr u pt c o n d u ct of at

l e a st t w o of t h o s e Cl u bs – t h e Astr o s a n d t h e R e d S o x – h as n o w b e e n p u bli cl y e x p o s e d ,



              r e v e ali n g t h at M L B f a nt as y b as e b all c o nt est s w er e,

                                t ai nt e d b y c h e ati n g a n d c o m pr o mis e d.

            5 3.        T hr o u g h o ut t his p eri o d                                                                                   , M a nfr e d

a n d M L B’s Cl u bs w er e w ell a w ar e t h at M L B Cl u bs w er e e n g a gi n g i n t his mis c o n d u ct. I n

p arti c ul ar, t h e fr a u d ul e nt c o n d u ct of t h e Astr o s w as a n “ o p e n s e cr et ” a m o n g M L B l e a g u e

e x e c uti v es, s c o ut s a n d pl a y ers. 4 3 M a nfr e d, wit h t h e ot h er Cl u bs’ a p pr o v al, i nt e nti o n all y di d n ot

dis cl o s e or t a k e a p pr o pri at e a cti o n t o pr e v e nt or st o p t h e Astr o s’ mis c o n d u ct.

            5 4.        T h e Astr o s , R e d S o x                                                   w er e w ell a w ar e of t h eir

c h e ati n g, w hi c h w a s p er p etr at e d wit h t h e dir e ct k n o wl e d g e of t e a m offi ci als.                  M L B’s Cl u bs

r atifi e d a n d a p pr o v e d M a nfr e d’s k n o wi n g c o n c e al m e nt a n d f ail ur e t o t a k e a cti o n t o dis cl o s e t h e

Cl u b mis c o n d u ct d es cri b e d i n t his C o m pl ai nt b e c a us e M L B a n d it s Cl u bs di d n ot w a nt t o s uff er

t h e p u bli c r el ati o ns dis a st er a n d a d v ers e fi n a n ci al eff e ct s t h at discl o si n g a n d r e m e d yi n g M L B

t e a m a n d pl a y er fr a u d ul e nt c o n d u ct w o ul d e n g e n d er. As M L B All -St ar pit c h er Tr e v or B a u er h as

st at e d w ell, “ Y o u’ v e s e e n t h e b a c kl a s h o n t h e M L B si d e. It’s a bl a c k e y e f or b as e b all. T h e y




43
     S e e B arr y S vrl u g a a n d D a v e S hi e ni n , T h e w orl d j ust l e ar n e d of t h e Astr os’ c h e ati n g. I nsi d e b as e b all, it
w as a n o p e n s e cr et. , T H E W A S HI N G T O N P O S T ( F e b. 1 1, 2 0 2 0),
htt ps:// w w w. w a s hi n gt o n p ost. c o m/s p orts/ ml b/ astr os -c h e ati n g -o p e n -s e cr et/ 2 0 2 0/ 0 2/ 1 1/ 1 8 3 0 1 5 4 c -4 c 4 1 -
1 1 e a -9 b 5 c -e a c 5 b 1 6 d af a a _st or y. ht ml ( a c c ess e d F e b. 1 3, 2 0 2 0)( “ A c c or di n g t o p e o pl e at all l e v els t hr o u g h
[ b as e b all] – pl a y er s , cl u b h o us e st aff, s c o uts a n d e x e c uti v es – t h e i d e a t h at t h e Astr os e m pl o y e d n ef ari o us
m et h o ds w as a n o p e n s e cr et. ‘ T h e w h ol e i n d ustr y k n o ws t h e y’ v e b e e n c h e ati n g t h eir ass es off f or t hr e e or
f o ur y e ar s,’ s ai d a n e x e c uti v e fr o m a t e a m t h at f a c e d t h e Astr os i n t h e pl a y offs d uri n g t h at s p a n.
‘ E v er y b o d y k n e w it.’ ”).


                                                                            20
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 22 of 71



d o n’t w a nt t h at c o mi n g o ut … U ntil t h e li d g et s bl o w n off p u bli cl y, n ot hi n g c o m es o ut

p u bli cl y. ” 4 4

            5 5.       Pl ai ntiffs Ols o n, L o p e z, B ar b er, Cliff or d, a n d Li pt a k – li k e t h e h u n dr e ds of

t h o us a n ds, a n d li k el y milli o ns , of ot h er si mil arl y -sit u at e d M L B f a nt as y b as e b all c o nt est a nt s –

w er e vi cti ms of t his wr o n gf ul c o n d u ct b y M L B a n d it s c orr u pt Cl u bs. B eli e vi n g t h e M L B

f a nt as y b a s e b all c o nt est s t o b e tr u e “ g a m e s of s kill, ” P l ai ntiffs a n d t h eir f ell o w c o nt est a nt s p ai d

t o p arti ci p at e i n c o nt est s t h at w er e c o m pr o mis e d a n d unf air as a r es ult of t h e c h e ati n g b y M L B’s

t e a ms a n d t h eir pl a y ers t h at M L B d eli b er at el y c o n c e al e d. N eit h er pl ai ntiffs, n or a n y ot h er M L B

f a nt as y c o nt est a nt s w o ul d h a v e p ai d t o p arti ci p at e i n t h e c o nt est s if t h e y h a d k n o w n t h at t h e

pl a y ers’ p erf or m a n c e st atisti c s o n w hi c h t h e e x er cis e of s kill a n d t h e f air n ess of t h e c o nt est s

d e p e n d e d w er e c o m pr o mis e d a n d c orr u pt e d.

            5 6.       Pl ai ntiff s n o w bri n g t his a cti o n, o n t h eir o w n b e h alf a n d o n b e h alf of t h eir f ell o w

M L B f a nt as y b as e b all c o nt est a nt s, t o r e c o v er t h e a m o u nt s t h e y p ai d a n d l o st i n e ntr y f e es i n

t h es e c orr u pt c o nt est s , as w ell as f or st at ut or y a n d p u niti v e d a m a g es, att or n e ys’ f e es a n d c o st s,

a n d s u c h ot h er r eli ef a s w arr a nt e d b y a p pli c a bl e l a w.

           A.          M L B F a nt as y B as e b all C o nt ests A r e G a m es of S kill B as e d u p o n M L B Pl a y e r
                        P e rf o r m a n c e St atisti cs , a n d C o r r u pt e d St atisti cs D est r o y t h e A bilit y of
                       C o nt est a nts t o E x e r ci s e S kill a n d R e n d e r t h e C o nt ests U nf ai r a n d D e c e pti v e.

            5 7.       M L B f a nt as y b as e b all c o nt est s , li k e all f a nt as y s p ort s c o nt est s, ar e st atisti cs-b a s e d

c o m p etiti o ns i n w hi c h pl a y er s el e cti o n d e cisi o ns a n d c o nt est wi n n ers a n d l o s ers ar e d et er mi n e d

b a s e d u p o n a ct u al M L B pl a y er p erf or m a n c e st atisti c s . C o nt est a nt s i n M L B f a nt as y c o m p etiti o ns

s el e ct a f a nt as y li n e u p of M L B pl a y er s p urs u a nt t o a “s al ar y c a p ” dr aft. I n t his dr aft, e a c h r e al -


44
   Tr e v or B a u er, P ar d o n M y T a k e E pis o d e , B A R S T O O L G O L D (J a n. 2 0, 2 0 2 0),
htt ps:// w w w. b ar st o ols p orts. c o m/ g ol d/ vi d e o -p o d c ast/ 1 6 8 0 9 5 1/ p mt -1 2 0 -s u p er -b o wl -5 4 -is-s et-c hi efs -vs -
ni n er s -tr e v or-b a u er -o n -a str os -c h e ati n g -s c a n d al-a n d -m or e ( a c c ess e d M a y 4, 2 0 2 0).


                                                                           21
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 23 of 71



lif e M L B pl a y er is assi g n e d a s u bj e cti v e v al u e, or “s al ar y ,” b as e d o n tr aili n g pr of essi o n al

p erf or m a n c e st atisti cs. F a nt as y c o nt est a nt s ar e all ott e d a s et a m o u nt – t h e s al ar y c a p – t o b e us e d

t o c h o o s e – dr aft – t h eir li n eu ps of pl a y ers. T h e b ett er a r e al -lif e M L B pl a y er h as p erf or me d –

a n d t h us is e x p e ct e d t o p erf or m --, t h e hi g h er his “s al ar y,” w hi c h c o u nt s a g ai nst t h e t ot al s al ar y

c a p f or e a c h f a nt as y c o nt est a nt. C o nt est a nt s ar e r e q uir e d t o dr aft a f a nt as y t e a m wit h pl a y ers

w h o s e a g gr e g at e s al ar y is wit hi n t h e s al ar y c a p all o c at e d t o t h e c o nt est a nt s i n e a c h gi v e n

c o m p etiti o n. T h e p ast st atisti c al p erf or m a n c e of t h e r e al -lif e M L B pl a y er s a v ail a bl e t o b e dr aft e d

b y c o nt est a nt s is, t h us, a m at eri al c o nsi d er ati o n f or c o nt es t a nt s, w h o r el y o n t h e a c c ur a c y of t h e

p ast st atisti cs i n m a ki n g d e cisi o ns a b o ut w h et h er t o dr aft a pl a y er t o t h eir li n e u ps a n d h o w m u c h

t o “s p e n d ” o n a pl a y er i n t h e dr aft.

           5 8.       M L B d ail y a n d w e e kl y f a nt as y c o nt est s t y pi c all y t a k e o n e of t w o f or ms: h e a d -t o-

h e a d c o nt est s, w hi c h f e at ur e o nl y t w o c o m p eti n g c o nt est a nt s a n d li n e u p s, a n d t o ur n a m e nt s,

w hi c h c a n i n cl u d e t e ns of t h o us a n ds of us er li n e u p s. F a nt as y c o nt est a nt s p a y a n e ntr y f e e – as

m u c h as $ 5 0 0 i n s o m e m ulti -t h o us a n d c o nt est a nt t o ur n a m e nt s -- t o j oi n e a ch c o m p etiti o n. Fi x e d

c as h pri z e s – as m u c h as milli o ns of d oll ars -- ar e a w ar d e d t o c o nt est wi n n ers.

           5 9.       I n c o ntr ast t o tr a diti o n al f a nt as y s p ort s c o nt est s, w hi c h t y pi c all y l a st a n e ntir e

s e as o n, M L B c o nt est s st art a n d e n d i n a m u c h s h ort er p eri o d ( i. e, a sin gl e d a y or w e e k).

T h e c o nt est s b e gi n o n c e t h e first r e al -lif e M L B g a m es o n w hi c h t h e c o nt est is b as e d c o m m e n c e.

F or e x a m pl e, i n a w e e kl o n g c o m p etiti o n , t h e c o nt est b e gi ns w h e n t h e fir st M L B g a m e of t h e

w e e k b e gi ns.

           6 0.       T h e p erf or m a n c e of a c o nt est a nt’s f a nt a s y li n e u p i n a gi v e n c o nt est is, t h us,

dir e ctl y ti e d t o t h e a ct u al d a y -t o-d a y o n -fi el d p erf or m a n c e of t h e pl a y er s t h at c o m pris e t h e

c o nt est a nt’s t e a m. P oi nt s ar e a w ar d e d t o e a c h pl a y er o n a c o nt est a nt’s f a nt as y b as e b all t e a m




                                                                       22
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 24 of 71



b a s e d o n t h e pl a y er’s o bj e cti v el y m e as ur a bl e st atisti c al b as e b all p erf or m a n c e a c hi e v e m e nt s ( e. g. ,

h o m e r u ns, hit s, b atti n g a v er a g e, wi ns, stri k e o ut s, E R A ). T h e t ot al p oi nt s t h e c o nt est a nt’s li n e -

u p of pr of e ssi o n al pl a y ers g e n er at e s d uri n g e a c h s p e cifi c c o m p etiti o n d et er mi n es t h e c o nt est a nt’s

r a n ki n g – a n d s u c c e ss – i n t h e c o nt est. B e c a us e t h e p oi nt s ar e ti e d dir e ctl y t o a ct u al p erf or m a n c e

m etri cs, a c o nt est a nt’s fi n al r a n ki n g i n t h e c o nt est, a n d w h et h er t h e c o nt est a nt q u alifi e s f or o n e of

t h e c o nt est’s c as h pri z es, is w h oll y d e p e n d e nt o n pr of essi o n al pl a y er p erf or m a n c e .

           6 1.       T h e a ct u al o ut c o m e of a n y M L B g a m e is w h oll y irr el e v a nt t o t h e o ut c o m e of e a c h

M L B f a nt as y c o nt est . B ut c o nt est s u c c ess is d e p e n d e nt o n t h e r eli a bilit y of t h e u n d erl yi n g

st atisti c al i nf or m ati o n r efl e cti n g e a c h f a nt as y pl a y er ’s d a y-t o-d a y p erf or m a n c e. A n d b ot h li n e u p

s el e cti o n a n d c o nt est s u c c ess ar e i m p a ct e d w h e n t h at st atisti c al i nf or m ati o n is c orr u pt e d. F a nt as y

li n e u ps ( a n d c o nt est s u c c ess) ar e dir e ctl y i m p a ct e d w h e n el e ctr o ni c si g n st e ali n g e n h a n c e s

c ert ai n hitt ers’ p erf or m a n c e s or di mi nis h e s o p p o si n g pit c h ers’ p erf or m a n c e s : F a nt as y li n e u ps

wit h e n h a n c e d hitti n g p erf or m a n c e s a c hi e v e b ett er r es ult s; f a nt as y o p p o n e nt s of t h o s e e n h a n c e d

li n e u ps ar e dis a d v a nt a g e d. Si mil arl y , f a nt as y li n e u ps t h at i n cl u d e pitc h ers w h o s e a ct u al

p erf or m a n c es ar e di mi nis h e d as a r es ult of f a ci n g hitt ers e n g a g e d i n el e ctr o ni c si g n st e ali n g ar e

dis a d v a nt a g e d i n f a nt as y c o nt est s. A n d, i n t h e s a m e v ei n, t h e r el ati v e p erf or m a n c e s of ot h er

f a nt as y pl a y ers p arti ci p ati n g i n M L B g a m e s i m p a ct e d b y el e ctr o ni c si g n st e ali n g ar e als o

e n h a n c e d or di mi nis h e d as a r es ult. F or e x a m pl e, t h e at -b at s of ot h er hitt ers o n t h e t e a m wit h

pl a y ers e n g a g e d i n el e ctr o ni c si g n st e ali n g ar e diff er e nt t h a n t h e y ot h er wis e w o ul d h a v e b e e n, as

ar e t h e at-b at s of t h e hitt ers o n t h e o p p o si n g t e a m, w h o ar e f a ci n g alt er e d cir c u mst a n c es.

Li k e wis e, pit c h ers o n a t e a m e n g a g e d i n el e ctr o ni c si g n st e ali n g ar e pit c hi n g u n d er diff er e nt

cir c u mst a n c es t h a n t h e y ot h er wis e w o ul d f a c e.




                                                                        23
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 25 of 71



           6 2.        M o s t i m p ort a nt, t h er e is n o w a y f or f a nt as y c o nt est a nt s t o r eli a bl y a c c o u nt f or t h e

i m p a ct of el e ctr o ni c si g n st e ali n g mis c o n d u ct o n pl a y er p erf or m a n c e b e c a u s e, asi d e fr o m t h e f a ct

t h at it w as u n k n o w n t o t h e c o ns u mi n g p u bli c, it is als o v ari a bl e i n eff e ct ( d e p e n di n g, f or

e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it o c c ur s). A c c or di n gl y, e v e n if

k n o w n or a nti ci p at e d b y a c o nt est a nt, el e ctr o ni c si g n st e ali n g – a n d it s i m p a ct o n pl a y er

p erf or m a n c e – c a n n ot b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us

pr e v e nti n g t h e e x er cis e of s kill t o wi n or l o s e a c o nt est.

           6 3.        O n N o v e m b er 1 1, 2 0 1 5, N e w Y or k ’s Att or n e y G e n er al iss u e d c e a s e -a n d -d esist

l ett ers t o Dr aft Ki n g s a n d F a n D u el, or d eri n g b ot h c o m p a ni e s t o st o p a c c e pti n g e ntri e s i nsi d e N e w

Y or k b e c a us e t h e y w er e “ e n g a g e d i n ill e g al g a m bli n g u n d er N e w Y or k l a w, c a usi n g t h e s a m e

ki n ds of s o ci al a n d e c o n o mi c h ar ms as ot h er f or ms of ill e g al g a m bli n g, a n d misl e a di n g N e w

Y or k c o ns u m ers . ”4 5

           6 4.        O n N o v e m b er 1 3, 2 0 1 5, Dr aft Ki n gs a n d F a n D u el fil e d p etiti o ns s e e ki n g t o e nj oi n

t h e Att or n e y G e n er al’s a cti o n. Dr aft Ki n gs a n d M L B ( a cti n g t hr o u g h t h e N e w Y or k Y a n k e e s)

f urt h er hir e d l a w fir ms a n d l o b b yi n g fir ms , as di d F a n D u el, i n a n eff ort t o pers u a d e t h e N e w

Y or k G e n er al Ass e m bl y t o p ass l e gisl at i o n d e cl ari n g d ail y f a nt as y c o nt est s l e g al g a m e s of s kill

u n d er N e w Y or k l a w.

           6 5.        O n D e c e m b er 8, 2 0 1 5, t h e N e w Y or k Ass e m bl y h el d a h e ari n g t o e x a mi n e d ail y

f a nt as y s p ort s g a m e s i n N e w Y or k St at e a n d t h eir i m p a ct o n N e w Y or k c o ns u m ers a n d t h e St at e.

Att or n e y J o n at h a n S c hill er r e pr es e nt e d Dr aft Ki n gs a n d M L B Cl u b, t h e N e w Y or k Y a n k e es, at




45
    A. G. S c h n ei d er m a n Iss u es C e as e -A n d -D esist L ett ers t o F a n D u el A n d Dr aft Ki n gs, D e m a n di n g T h at
C o m p a ni es St o p A c c e pti n g Ill e g al W a g ers i n N e w Y or k St at e ( N o v. 1 1, 2 0 1 5), htt ps:// a g. n y. g o v/ pr ess-
r el e as e/ 2 01 5/ a g -s c h n ei d er m a n -iss u es-c e a s e -a n d -d esist -l ett er s-f a n d u el-a n d -dr aft ki n gs -d e m a n di n g
( a c c ess e d A pr. 2 3, 2 0 2 0).


                                                                           24
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 26 of 71



t h e h e ari n g, e x pr essl y a d visi n g t h e l e gisl at ors t h at h e als o r e pr es e nt e d t h e N e w Y or k Y a n k e es: “I

d o als o w a nt t o s a y I r e pr es e nt t h e N e w Y or k Y a n k e es . . . [ T]h e y’r e o n e of t h e o w n ers of
                     46
Dr aft Ki n g s. ”

            6 6.          S c hill er t estifi e d o n t h e t o pi c of “s kill v ers u s c h a n c e ” i n f a nt as y b a s e b all,

e x pl ai ni n g:

                          “ D ail y f a nt as y pl a y ers . . . t h e y’r e g e n er al m a n a g ers of virt u al s p ort s t e a ms,
                          f a nt as y t e a ms . . . t h e s u c c ess of a g e n er al m a n a g er, li k e a D F S pl a y er s, is
                          a c hi e v e d b y m a ki n g s el e cti o ns f or e a c h at hl et e, e a c h p o siti o n b y a n al y zi n g d at a
                          p oi nt s . . . s u c c ess at t h es e g a m e s is d et er mi n e d b y h o w s killf ull y a pl a y er
                          ass e m bl e s h er t e a m. ”
                          ….
                          “I w a nt t o d et ail f or y o u t h e v ari et y of s kills t h at h a v e b e e n p ut i n e vi d e n c e. A
                          d ail y f a nt as y pl a y er m ust e x er cis e e xt e nsi v e s kill a n d r es e ar c h pr e p ar ati o n a n d
                          str at e g y t o a c c o u nt f or f a ct ors t h at i n cl u d e: w e at h er, i nj ur y r e p ort s, st atisti c al
                          hist or y of b a c k u p at hl et es, c o a c h a n d at hl et e str at e gi c t e n d e n ci e s; w hi c h pl a y ers
                          ar e o v er v al u e d or u n d er v al u e d, off e nsi v e a n d d ef e nsi v e d at a. ” 4 7

            6 7.          I n his t esti m o n y, S c hill er i d e ntifi e d a n u m b er of p u blis h e d p e er -r e vi e w e d st u di es

t h at c o nfir m e d t h at f a nt as y b as e b all c ont est s ar e a g a m e of s kill:

                          a. S kill e d h u m a n pl a y ers i n [ a st u d y p erf or m e d b y E d Mill er a n d D a ni el Si n g er]
                             as a m att er of st atisti cs, d ef e at e d t h e c o m p ut ers i n t h e f oll o wi n g w a y: I n M aj or
                             L e a g u e B a s e b all f a nt as y c o nt est s, s kill e d pl a y ers w o n 8 2. 8 p er c e nt of t h e ti m e
                             o v er t h e r a n d o m c o m p ut er s el e ct e d li n e u ps. ”

                          b. “ Pr of e ss or Gil ul a, t h e f or m er C h air of t h e D e p art m e nt of St atisti cs at H e br e w
                             U ni v ersit y a n d h e's c urr e ntl y Pr of ess or of St atisti c s at t h e U ni v ersit y of
                             C hi c a g o; h e p erf or m e d a st u d y b y e x a mi ni n g t h e wi n p er c e nt a g e of 2 8 of
                             Dr aft Ki n g s' m o st s u c c essf ul pl a y ers. A n d h e c o n cl u d e d, q u ot e: It is
                             o v er w h el mi n gl y u nli k el y, cl o s e d q u ot e; t h at t h eir s u c c ess c o ul d b e d u e t o
                             c h a n c e. B as e d o n his st u d y, o n e pl a y er w o n 7 0 o ut of 7 0 M aj or L e a g u e
                             B as e b all f a nt as y g a m es t h at h e or s h e pl a y e d. H e c o n cl u d e d: T h e pr o b a bilit y
                             t h at s u c h a r e c or d c o ul d o c c ur b y c h a n c e, q u ot e, is o n e i n o n e-milli o nt h r ais e d
                             t o t h e p o w er of 5 0. As m y p art n er, D a vi d B oi es, li k es t o s a y: T h at's 3 0 0
                             z er o s. ”


46
   S e e W hit e v. C u o m o , R e c or d o n A p p e al V ol. II, E x. Q: N oti c e a n d tr a ns cri pt of P u bli c H e ari n g
c o n d u ct e d o n D e c. 8, 2 0 1 5, N o. 5 2 8 0 2 6 ( 3r d D e pt. 2 0 1 9).
47
     I d. at 4 2, 4 3.


                                                                          25
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 27 of 71



                         c. “ T h e f a ct t h at t his c o ul d b e d o n e wit h s ki ll is d e m o nstr at e d b y t h e f a ct t h at 1. 3
                            p er c e nt of Dr aft Ki n g s' pl a y er s w o n 9 1 p er c e nt of t h e pri z es i n [t h e Mill er a n d
                            Si n g er ] st u d y; a r es ult t h at c o ul d n ot o c c ur u nl ess s kill c o ntr oll e d t h e o ut c o m e
                            of t h e D F S c o nt est. ” 4 8

             6 8.        S c hill er c o n cl u d e d his p u bli c t esti m o n y b y st ati n g t h at t h e f a ct t h at f a nt as y s p ort s

c o nt est s ar e g a m e s of s kill is “ w h y t h e N e w Y or k Y a n k e es a n d a n u m b er of ot h er disti n g uis h e d

s p ort s t e a ms a n d l e a g u e s aft er s e v e n, ei g ht, ni n e y e ars of t his i n v est e d i n Dr aft Ki n gs a n d

p arti ci p at e i n d ail y f a nt as y s p orts b usi n ess es. ”4 9

             6 9.        S e v er al a d diti o n al p e er -r e vi e w e d st u di es c o n d u ct e d s u bs e q u e nt t o 2 0 15 s u p p ort

t h e p o siti o n t a k e n b y S c hill er o n b e h alf of Dr aft Ki n gs a n d M L B . I n 2 0 1 8, a n MI T -c o n d u ct e d

st u d y e ntitl e d L u c k a n d t h e L a w: Q u a ntif yi n g C h a n c e i n F a nt as y S p orts a n d Ot h er C o nt ests

a n al y z e d “ d at a fr o m d ail y f a nt as y c o m p etiti o ns pl a y e d o n F a n D u el d uri n g t h e 2 0 1 3 a n d 2 0 1 4

s e as o ns. ” T h e a ut h ors c o n cl u d e d t h at n ot o nl y w er e M L B f a nt as y b as e b all c o nt est s

pr e d o mi n a ntl y s kill -b as e d, b ut t h at it w as t h e o nl y m aj or s p ort i n N ort h A m eri c a w h er e t h e

o ut c o m es of D F S c o nt ests wer e m or e d e p e n d e nt o n s kill of t h e D F S pl a y ers t h a n t h e at hl et es

c o m p eti n g i n t h e u n d erl yi n g s p orts c o m p etiti o n .5 0

             7 0.        A n ot h er st u d y p u blis h e d i n 2 0 1 8 , e ntitl e d E vi d e n c e of S kill a n d Str at e g y i n D ail y

F a nt as y B as k et b all , a n al y z e d “ dr aft s el e cti o ns of t h o us a n ds of p arti ci p a nt s i n d ail y f a nt as y

b a s k et b all ” a n d, usi n g e c o n o m etri c a n al ysis, f o u n d t h at s u c h c o nt est s ar e “ g a m e [s] i n w hi c h s kill




48
     I d. at 4 6 -4 7, 4 9.
49
     I d. at 4 9 -5 0 ( e m p h asis a d d e d).
50
   G ett y, D a ni el, H a o Li, M a s a y u ki Y a n o, C h arl es G a o, a n d A. E. H os oi. L u c k a n d t h e L a w: Q u a ntif yi n g
C h a n c e i n F a nt as y S p orts a n d Ot h er C o nt ests , 6 0 SI A M R E VI E W 8 6 9, 8 8 2 ( 2 0 1 8)( c o m p ari n g R * v al u es
f or f a nt as y s p orts a n d r e al lif e s p orts).


                                                                         26
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 28 of 71



is n e c e ss ar y f or s u c c ess” a n d t h at “ wi n ni n g p arti ci p a nt s utili z e diff er e nt str at e gi e s t h a n l o si n g

p arti ci p a nt s . ”5 1

              7 1.          Fi n all y, a st u d y p u blis h e d i n 2 0 1 9 pl a c e d 3 5 r a n d o ml y -g e n er at e d e ntri es i n M L B

f a nt as y b a s e b all c o nt est s fr o m S e pt e m b er 8, 2 0 1 6 t hr o u g h O ct o b er 1 3, 2 0 1 6. 5 2 As st at e d b y t h e

a ut h ors, “i[f] [ M L B] c o nt est s ar e g a m e s of c h a n c e, t h e n e a c h p arti ci p a nt h as a n e q u al pr o b a bilit y

of wi n ni n g ” a n d t h us “ a r a n d o ml y s el e ct e d t e a m, w hi c h r e pr es e nt s a n u ns kill e d p arti ci p a nt,

s h o ul d p erf or m as w ell a s a n y str a t e g y. ”5 3 T h e “ m o st ast o nis hi n g r es ult ” of t h e st u d y w a s t h at n ot

a si n gl e e ntr y w o n a p a y o ut 5 4 a n d t h e a v er a g e p erf or m a n c e of t h e r a n d o ml y -s el e ct e d t e a ms w as

w ors e t h a n 9 3. 8 8 % of t h e ot h er e ntri es i n t h e c o nt est s e nt er e d. T h e a ut h ors s u m m e d u p t h e

r es ult s as f oll o ws:

                            It is diffi c ult t o tr ul y c o m pr e h e n d t h e e xtr e m e r arit y of l o si n g all 3 5 c o nt est s. T his
                            is l ess li k el y t h a n a si n gl e ti c k et wi n ni n g t h e P o w er b all ®. It is l ess li k el y t h a n
                            fli p pi n g a c oi n a n d g etti n g h e a d s 2 8 ti m es i n a r o w. It is 3 0 0 ti m e s l e ss li k el y t h a n
                            b ei n g str u c k b y li g ht ni n g t his y e ar. T h e pr o b a bilit y of l o si n g all 3 5 c o nt est s is s o
                            ri di c ul o usl y s m all t h at o n e c a n st at e t h at u ns kill e d p arti ci p a nt s pr o b a bilisti c all y
                            n e v er wi n i n D F S. 5 5

              7 2.          O n J u n e 1 4, 2 0 1 6, t h e N e w Y or k G e n er al Ass e m bl y a m e n d e d N e w Y or k l a w t o

m a k e cl e ar t h at f a nt as y s p ort s ar e l e g al g a m e s of s kill, fi n di n g:

                            I nt er a cti v e f a nt as y s p ort s ar e n ot g a m e s of c h a n c e b e c a us e t h e y c o nsist of f a nt as y
                            or si m ul ati o n s p ort s g a m es or c o nt est s i n w hi c h t h e f a nt as y or si m ul ati o n s p ort s
                            t e a ms ar e s el e ct e d b as e d u p o n t h e s kill a n d k n o wl e d g e of t h e p arti ci p a nt s a n d n ot
                            b a s e d o n t h e c urr e nt m e m b ers hi p of a n a ct u al t e a m t h at is a m e m b er of a n
                            a m at e ur or pr of e ssi o n al s p ort s or g a ni z ati o n. 5 6
51
   Br e nt A. E v a ns, J usti n R o us h, J os h u a D. Pitts & A d a m H or n b y, E vi d e n c e of S kill a n d Str at e g y i n D ail y
F a nt as y B as k et b all , 3 4 J. G A M B LI N G S T U D . 7 5 7 ( 2 0 1 8)
52
   T o d d E ast o n & S ar a h N e w ell, Ar e D ail y F a nt as y S p orts G a m bli n g ? , 5 J. O F S P O R T S A N A L Y TI C S 3 5
( 2 0 1 9)
53
     I d. at 4 0.
54
     I d. ( e m p h a sis a d d e d).
55
     I d. at 4 1. ( cit ati o ns o mitt e d).
56
     N. Y. R A C . P A RI -M U T . W A G . & B R E E D . L A W § 1 4 0 0 ( M C K I N N E Y ).


                                                                            27
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 29 of 71




             7 3.       F a nt as y s p ort s c o nt est s ar e a ut h ori z e d g a m es of s kill n ot o nl y i n N e w Y or k, b ut i n

4 2 ot h er st at es a n d t h e Distri ct of C ol u m bi a.

            B.          M aj o r L e a g u e B as e b all ’s Offi ci al R ul e s a n d R e g ul ati o ns E x p r e ssl y P r o hi bit
                        t h e Us e of El e ct r o ni c D e vi c es t o St e al Si g ns.

             7 4.       D ef e n d a nt M L B, t hr o u g h it s pr e d e c ess ors t h e N ati o n al L e a g u e a n d A m eri c a n

L e a g u e, h a s c o n d u ct e d b as e b all c o m p etiti o n a c c or di n g t o a writt e n s et of r ul e s a n d r e g ul ati o ns

si n c e t h e N ati o n al L e a g u e’s i n c e pti o n i n 1 8 7 6. M L B’s Offi ci al R ul es c o v eri n g o n -t h e-fi el d

c o n d u ct w er e c o difi e d i n 1 9 4 9. I n a d diti o n t o M L B’s Offi ci al R ul es, M L B iss u e s a n d e nf or c es

p oli ci es vi a r e g ul ati o ns w hi c h ar e i m pl e m e nt e d vi a l e a g u e -wi d e m e m or a n d a.

             7 5.       P urs u a nt t o t h e M aj or L e a g u e C o nstit uti o n, a ll of M L B’s m e m b er Cl u bs h a v e

a gr e e d , i nt er ali a , t o b e b o u n d b y all r ul e s a n d r e g ul ati o ns r el ati n g t o g a m es, b all p ar ks … a n d

ot h er m att ers, ” i n cl u di n g b ull eti ns a n d dir e cti v e s “r el ati n g t o t h e C o m missi o n er’s f u n cti o ns a n d

t h e a d mi nistr ati o n of t h e g a m e of b as e b all. ” T his pr o visi o n of t h e C o nstit u ti o n e xt e n d s t o all

t e a m o w n ers, offi ci als, e m pl o y e e s a n d pl a y ers. 5 7

             7 6.       M L B’s Offi ci al R ul e s a n d r e g ul ati o ns h a v e, t hr o u g h o ut t h e p eri o d at iss u e i n t his

l a w s uit, e x pr essl y pr o hi bit e d t h e us e of el e ctr o ni c e q ui p m e nt or d e vi c e s d uri n g M L B g a m e s t o

m o nit or , d e ci p h er or c o m m u ni c at e i nf or m ati o n a b o ut a c at c h er a n d pit c h er’s c o d e d

c o m m u ni c at i o ns wit h e a c h ot h er a b o ut e a c h u p c o mi n g pit c h.

                        a.         As of t h e st art of t h e 2 0 1 7 s e as o n, M aj or L e a g u e B as e b all r e g ul ati o ns
                                   e x pr essl y pr o hi bit e d t h e us e of el e ctr o ni c e q ui p m e nt or d e vi c es d uri n g
                                   g a m e s, pr o vi di n g t h at n o s u c h e q ui p m e nt “ m a y b e us e d f or t h e p ur p o s e of
                                   st e ali n g si g ns or c o n v e yi n g i nf or m ati o n d esi g n e d t o gi v e a Cl u b a n
                                   a d v a nt a g e. ”

                        b.         O n S e pt e m b er 1 5, 2 0 1 7, aft er l e ar ni n g of a n i nt e nti o n al vi ol ati o n b y t h e
                                   B o st o n R e d S o x of w h at h e d es cri b e d as t h e a b o v e “ cl e ar R e g ul ati o n, ”

57
     M aj or L e a g u e C o nstit uti o n, Arti cl e XI, § 3.


                                                                       28
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 30 of 71



                               M a nfr e d iss u e d a m e m or a n d u m r eit er ati n g t h e r ul e s pr o hi biti n g t h e us e of
                               el e ctr o ni c e q ui p m e nt or d e vi c es t o st e al si g ns a n d m a ki n g cl e ar t h at t h e
                               G e n er al M a n a g er a n d Fi el d M a n a g er of all M aj or L e a g u e Cl u bs w er e
                               r es p o nsi bl e f or e ns uri n g c o m pli a n c e wit h t h e r ul e s.

                     c.        D uri n g t h e 2 0 1 7 -1 8 b as e b all offs e a s o n, t h e pr o hi biti o n o n el e ctr o ni c si g n
                               st e ali n g w a s e x pr e ssl y dis c u ss e d a n d r e -str ess e d at M L B’s G e n er al
                               M a n a g ers M e eti n g s, i n cl u di n g t h e n e e d f or m o nit ori n g of t e a m b e h a vi or
                               b e c a us e of t e a m vi ol ati o ns of t h e pr o hi biti o n.

                     d.        T h er e aft er, i n M ar c h 2 0 1 8, i m m e di at el y pri or t o t h e st art of t h e 2 0 1 8
                               b a s e b all s e a s o n, t h e Offi c e of t h e C o m missi o n er iss u e d a m e m or a n d u m t o
                               all Cl u bs st ati n g, i n r el e v a nt p art:

                               i.         M aj or L e a g u e B as e b all R e g ul ati o n 1 -1 pr o hi bit s all u nif or m e d
                                          p ers o n n el, cl u b h o us e st aff a n d e q ui p m e nt st aff fr o m u si n g or
                                          p o ss essi n g t el e p h o n es or si mil ar el e ctr o ni c d e vi c e s, i n cl u di n g a n y
                                          t y p e of w al ki e-t al ki es, m o bil e p h o n es, ‘s m art w at c h e s’ ( e. g., A p pl e
                                          w at c h es), l a pt o p c o m p ut ers, t a bl et s or ot h er c o m m u ni c ati o n
                                          d e vi c e s, i n or n e ar t h e d u g o ut, i n t h e b ull p e ns or o n t h e pl a yi n g
                                          fi el d o n c e b atti n g pr a cti c e h a s b e g u n. M L B R 1-1 als o pr o hi bit s t h e
                                          us e of s u c h d e vi c es i n t h e cl u b h o us e wit hi n 3 0 mi n ut es of t h e st art
                                          of a g a m e. T h e pr o hi biti o n i n cl u d es t h e us e of a n y el e ctr o ni c
                                          e q ui p m e nt t h at h as t h e c a p a bilit y t o r e c ei v e el e ctr o ni c m ess a g es b y
                                          a n y p ers o n o c c u p yi n g t h e b e n c h or i n t h e b ull p e n.
                                          ….
                                          El e ctr o ni c e q ui p m e nt, i n cl u di n g g a m e f e e d s i n t h e Cl u b r e pl a y
                                          r o o m a n d/ or vi d e o r o o m, m a y n e v er b e us e d d uri n g a g a m e f or t h e
                                          p ur p o s e of st e ali n g t h e o p p o si n g t e a m’s si g ns. I n t his r es p e ct,
                                          M L B R 1 -1 e x pr essl y pr o vi d e s t h at “ u n d er n o cir c u mst a n c es m a y
                                          el e ctr o ni c e q ui p m e nt or d e vi c es b e us e d f or t h e p ur p o s e of st e ali n g
                                          si g ns or c o n v e yi n g ot h er i nf or m ati o n d e si g n e d t o gi v e a Cl u b a
                                          c o m p etiti v e a d v a nt a g e. ” T o b e cl e a r, t h e us e of a n y e q ui p m e nt
                                          i n t h e cl u b h o us e or i n a Cl u b’s r e pl a y o r vi d e o r o o ms t o d e c o d e
                                          a n o p p osi n g Cl u b’s si g ns d u ri n g t h e g a m e vi ol at es t his
                                          R e g ul ati o n . [ E m p h asis i n ori gi n al.] Cl u bs ( a n d Cl u b e m pl o y e es)
                                          w h o ar e f o u n d t o h a v e utili z e d e q ui p m e nt i n t h e r e pl a y or vi d e o
                                          r o o ms f or s u c h p ur p o s es d uri n g a g a m e will b e s u bj e ct t o
                                          dis ci pli n e b y t h e C o m missi o n er’s Offi c e.

           7 7.      At all ti m es, M L B’s pr o hi biti o n o n “st e ali n g si g ns ” wit h t h e ai d of el e ctr o ni c

e q ui p m e nt or d e vi c e s a p pli e d t o e a c h of M L B’s Cl u bs a n d t o all of M L B’s Cl u bs’ pl a y er s a n d

e m pl o y e e s .




                                                                   29
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 31 of 71



            7 8.        All of M L B’s Cl u b s r atifi e d a n d e x pr e ssl y a gr e e d t o c o m pl y wit h M L B’s

pr o hi biti o n o n el e ctr o ni c si g n st e ali n g a n d r e pr es e nt e d, i n writi n g, t h at t h e y w er e d oi n g s o.

            7 9.        As M L B a n d it s m e m b er Cl u bs w er e ( a n d ar e) w ell a w ar e, vi ol ati o n of M L B’s

pr o hi biti o n o n el e ctr o ni c si g n st e al i n g s u bst a nti all y aff e cts t h e h o n est y a n d f air n ess of M L B

pl a y er p erf or m a n c e . A pit c h er’s a bilit y t o c o n c e al fr o m a hitt er t h e t y p e of pit c h b ei n g t hr o w n,

a n d t h e i nt e n d e d s p e e d, m o v e m e nt , a n d l o c ati o n of t h e pit c h, is criti c al t o a pit c h er’s s u c c ess. A

te a m t h at c a n s u c c essf ull y st e al t h e c at c h er’s si g ns a n d al ert it s hitt er s t o i nf or m ati o n a b o ut

f ort hc o mi n g pit c h es will h a v e a s u bst a nti al hitti n g a d v a nt a g e i n t h at kn o wi n g w h at t y p e of pit c h

is c omi n g, a n d w h er e, dr a m ati c all y i m pr o v es a pr of essi o n al m aj or l e a g u e hitt er’s a bilit y t o hit t h e

pit c h e d b all a n d t o hit t h e pit c h e d b all wit h s u bst a nti al c o nt a ct.

            8 0.        As st ar Y a n k e e o utfi el d er Gi a n c arl o St a nt o n h as st at e d, “If I k n e w w h at w as

c o mi n g i n ’ 1 7, I c o ul d h a v e hit 8 0 -pl us h o m ers. ” 5 8 R etir e d st ar pit c h er C urt S c hilli n g p ut it t his

w a y, “It’s fi xi n g a g a m e … If t h e y w er e d oi n g it t o m e i n t h e p o st -s e as o n, I w o ul d n’t h a v e g ott e n

o n e o ut. ” 5 9 L o n g ti m e All -St ar pit c h er C. C. S a b at hi a h as st at e d, “If y o u k n o w w h at t h e f * * * is

c o mi n g, I g ot n o c h a n c e t o g et y o u o ut. ” 6 0 2 0 1 7 All -St ar pit c h er Al e x W o o d h as t w e et e d, “I

w o ul d r at h er f a c e a pl a y er t h at w as t a ki n g st er oi ds t h a n f a c e a pl a y er t h at k n e w e v er y pit c h t h at
                      61
w as c o mi n g. ”         Tr e v or B a u er, r et w e eti n g W o o d’s c o m m e nt, a gr e e d, “ All d a y e v er y f or t h e r est


58
    M a x G o o d m a n, Gi a n c arl o St a nt o n: "If I K n e w W h at W as C o mi n g i n ‘ 1 7, I W o ul d H a v e Hit 8 0 -Pl us
H o m e R u ns " , S P O R T S IL L U S T R A T E D ( F e b. 1 9, 2 0 2 0), htt ps:// w w w.si. c o m/ ml b/ y a n k e es/ n e ws/ y a n k e es -
gi a n c arl o -st a nt o n-a str os -si g n-st e ali n g ( a c c ess e d M a y 5, 2 0 2 0).
59
   ‘ M o os e & M a g gi e’ S h ow, C urt S c hilli n g H as “ N O D O U B T ” T h e Astr os us e d B uzz ers , W F A N ( F e b.
1 3, 2 0 2 0), htt ps:// w w w. y o ut u b e. c o m/ w at c h ? v = u 1 D e x u k U x T c ( a c c ess e d M a y 5, 2 0 2 0).
60
   R y a n R u o c c o & C. C. S a b at hi a, U ni nt err u pt e d P o d c ast , S TI T C H E R .C O M ( F e b. 2 7, 2 0 2 0),
htt ps:// w w w.stit c h er. c o m / p o d c a st/ p a n o pl y/r 2 c 2-is-u ni nt err u pt e d/ e/ 6 7 6 3 7 7 0 3 ( a c c ess e d M a y 5, 2 0 2 0).
61
    Al e x W o o d ( @ A w o o d 4 5), T WI T T E R (J a n. 1 6, 2 0 2 0, 1: 3 7 P M),
htt ps://t witt er. c o m/ A w o o d 4 5/st at us/ 1 2 1 7 9 2 3 8 5 5 1 5 6 7 6 0 5 7 7 ( a c c ess e d J a n. 2 2, 2 0 2 0). Si mil arl y, H a n k
Gr e e n b er g, a H all of F a m e pl a y er f or t h e D etr oit Ti g er s fr o m 1 9 3 0 t hr o u g h 1 9 4 5 “l o v e d ” k n o wi n g w h at
pit c h w as c o mi n g a n d pr o cl ai m e d t h at h e “ w as t h e gr e at est hitt er i n t h e w orl d w h e n I k n e w w h at ki n d of


                                                                            30
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 32 of 71



of ti m e. ” 6 2 A n d , as m ulti-y e ar M V P Mi k e Tr o ut s ai d, “ M e g oi n g u p t o t h e pl at e a n d k n o wi n g

w h at’s c o mi n g – it w o ul d b e pr ett y f u n u p t h er e. ”6 3

            8 1.        T h e o p p ort u nit y f or i m p er missi bl e el e ctr o ni c si g n st e ali n g w a s s u bst a nti all y

i n cr e a s e d b y M L B’s a d o pti o n i n 2 0 1 4 of t h e i nst a nt r epl a y c h all e n g e pr o c ess, w hi c h all o w s M L B

Cl u bs t o c h all e n g e c ert ai n fi el d d e cisi o ns m a d e b y M L B u m pir e s d uri n g t h e c o urs e of M L B

g a m e s. I n or d er t o d et er mi n e w h et h er t o c h all e n g e a c all, Cl u bs ar e p er mitt e d t o cr e at e r o o ms

( “r e pl a y r o o ms ”) wit h t el e visi o n m o nit ors r e c ei vi n g a li v e vi d e o f e e d of t h e g a m es. T h e r e pl a y

r o o ms ar e st aff e d wit h t e a m e m pl o y e es t as k e d wit h i m m e di at el y r e vi e wi n g vi d e o f o ot a g e of a

pl a y s o Cl u bs c a n d e ci d e w h et h er t o c h all e n g e a c all wit hi n t h e p er mitt e d p eri o d of ti m e.

            8 2.        S e v er al of M L B’s Cl u bs , i n cl u di n g t h e Astr o s, t h e R e d S o x

r e ali z e d t h at t h e li v e vi d e o f e e ds i n t h eir r e pl a y r o o ms pr o vi d e d a n o p p ort u nit y f or t h e m t o e asil y

vi e w a n d d e ci p h er a n o p p o si n g t e a m’s pit c h er a n d c at c h er si g n als a n d d e vis e d w a ys t o r el a y t h e

i nf or m ati o n fr o m t h e r e pl a y r o o m t o t h e d u g o ut a n d t o t e a m hitt ers as t h e y w er e b atti n g .

            8 3.        U n k n o w n t o t h e p u bli c u ntil N o v e m b er 2 0 1 9 , t h e H o ust o n Astr o s a n d B o st o n R e d

Sox,                                                                                                       (a n d m o st li k el y ot h er M L B

t e a ms) e n g a g e d i n p ersist e nt a n d c o nti n u o us vi ol ati o ns of M L B r ul es r e g ar di n g el e ctr o ni c si g n

st e ali n g d uri n g t h e                       2 0 1 7, 2 0 1 8 a n d 2 0 1 9 s e as o ns.

            8 4.        Alt h o u g h M L B w as w ell a w ar e of it s Cl u bs ’ vi ol ati o ns of it s r ul es pr o hi biti n g

el e ctr o ni c si g n st e ali n g a n d alt h o u g h M L B w as w ell a w ar e of t h e li k el y i m p a ct of a n y s u c h


pit c h w as c o mi n g u p. ” T h e C a m bri d g e C o m p a ni o n t o B as e b all , 1 8 5, ( L e o n ar d C ass uto a n d St e p h e n
P artri d g e e ds.).
62
   Tr e v or B a u er, ( @ B a u er O ut a g e), T WI T T E R (J a n. 1 6, 2 0 2 0, 4: 3 9 P. M)
htt ps://t witt er. c o m/ B a u er O ut a g e/st at us/ 1 2 1 7 9 2 4 4 6 0 2 5 2 2 0 5 0 6 3 ( a c c ess e d M a y 5, 2 0 2 0).
63
   S e e Al d e n G o n z al e z, A n g els st ar Mi k e Tr o ut ri ps Astr os, c alls f or m or e p u n is h m e nt, A B C N E W S ( F e b.
1 7, 2 0 2 0), htt ps:// a b c n e ws. g o. c o m/ S p orts/ a n g els -st ar -mi k e -tr o ut-ri ps-astr os -c alls -
p u nis h m e nt/st or y ?i d = 6 9 0 3 2 1 6 9 ( a c c ess e d M a y 5, 2 0 2 0).


                                                                            31
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 33 of 71



vi ol ati o ns o n pl a y er p erf or m a n c e, M L B di d n ot t a k e a ct i o n t o pr e v e nt, st o p or dis cl o s e t o t h e

p u bli c – i n cl u di n g, as r el e v a nt h er e, t o M L B f a nt as y b as e b a ll c o nt est a nt s -- t h e e xist e n c e of s u c h

t e a m a n d pl a y er mis c o n d u ct. M L B’s m e m b er Cl u bs a c q ui e s c e d i n a n d r atifi e d t h e

C o m missi o n er’ s d et er mi n ati o n t o t ur n a bli n d e y e t o t h e o n g oi n g el e ctr o ni c si g n st e ali n g

mis c o n d u ct .

          C.          T h e H o ust o n Ast r os’ I m p e r missi bl e El e ct r o ni c Si g n St e ali n g C o r r u pt e d t h e
                      St atisti cs U p o n W hi c h M L B F a nt as y B as e b all C o nt ests a r e B as e d,
                      P r e v e nti n g C o nt est a nts f r o m E x e r cisi n g S kill t o Wi n o r L os e .

           8 5.       Pri or t o t h e st art of t h e 2 0 1 7 b as e b all s e a s o n, fr o nt offi c e e m pl o y e e s of t h e

H o ust o n Astr o s d e vis e d a s c h e m e t o us e t h e Astr o s’ r e pl a y r o o m vi d e o e q ui p m e nt t o e n g a g e i n

el e ctr o ni c si g n st e ali n g. Astr o s’ fr o nt offi c e e m pl o y e e s d e v el o p e d a n al g orit h m t h at e n a bl e d t h e

t e a m t o d e c o d e o p p o si n g c at c h er’s c o d e d si g n als t o o p p o si n g pit c h er s vi e w e d o n t he Astr o s’

r e pl a y r o o m vi d e o e q ui p m e nt. T h e Astr o s’ fr o nt offi c e p ers o n n el c all e d t his al g orit h m

“ C o d e br e a k er ” a n d r ef err e d t o t h e s c h e m e t o st e al si g ns el e ctr o ni c all y as t h e “ d ar k art s .”

           8 6.       P urs u a nt t o t h e Astr o s’ i m p er missi bl e el e ctr o ni c si g n st e ali n g s c h e m e, o n c e t h e

o p p o si n g t e a ms’ si g n als w er e d e c o d e d, Astr o s pl a y ers r e a c hi n g s e c o n d b as e w er e a bl e t o

d et er mi n e w h at pit c h e s Astr o s hitt ers w o ul d r e c ei v e a n d t o si g n al t h at i nf or m ati o n t o t h e hitt ers

i n a d v a n c e of t h e pit c h. As dis c u ss e d a b o v e, t his i nf or m ati o n pr o vi d e d Astr o s hitt ers wit h a

si g nifi c a nt, i m p er missi bl e, hitti n g a d v a nt a g e.

           8 7.       S h ortl y aft er t h e s e as o n b e g a n, t h e Astr o s’ el e ctr o ni c si g n st e ali n g s c h e m e w a s

e n h a n c e d d uri n g Astr o s ’ h o m e g a m es. T w o u nif or m e d Astr o s -- A l e x C or a, t h e n a b e n c h c o a c h

f or t h e Astr o s, a n d C arl o s B eltr a n, t h e n a n Astr o s pl a y er, wit h t h e assist a n c e of t h e Astr o s’

b a s e b all o p er ati o ns st aff , s et u p a “[ vi d e o] f e e d fr o m a c a m er a i n c e nt er fi el d, fi x e d o n t h e

o p p o si n g c at c h er’s si g ns, h o o k e d u p t o a t el e visi o n m o nit or t h at w as pl a c e d o n a w all st e ps fr o m




                                                                       32
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 34 of 71



t h e t e a m’s h o m e d u g o ut at Mi n ut e M ai d P ar k. ”6 4 D uri n g h o m e g a m es, o n e or m or e Astr o s

pl a y ers w o ul d w at c h t h e f e e d a n d d e c o d e t h e o p p osi n g t e a m’s si g ns a n d w o ul d t h e n “ b a n g a

n e ar b y tr as h c a n wit h a b at t o c o m m u ni c at e t h e u p c o mi n g pit c h t y p e t o t h e b att er. ” 6 5

            8 8.        T h e Astr o s p er p etr at e d t h es e el e ctr o ni c si g n st e ali n g s c h e m e s f or t h e e ntir e 2 0 1 7

s e as o n, i n cl u di n g t h e 2 0 1 7 p o st -s e as o n pl a y offs a n d W orl d S eri e s .

            8 9.        T h e Astr o s’ i m p er missi bl e el e ctr o ni c si g n st e ali n g, alt h o u g h u n k n o w n t o t h e

p u bli c (i n cl u di n g M L B f a nt as y b a s e b all c o nt est a nts), w as “ a n o p e n s e cr et ” a m o n g M L B

e x e c uti v es, s c o ut s a n d pl a y ers a n d m a d e k n o w n t o t h e Offi c e of t h e C o m missi o n er b y n u m er o us

M L B t e a ms.6 6

            9 0.        T h e Offi c e of t h e C o m missi o n er, wit h t h e r atifi c ati o n a n d a p pr o v al of M L B’s

Cl u bs, d et er mi n e d n ot t o i n v esti g at e t h e Astr o s’ c o n d u ct, n ot t o st o p t h e Astr o s’ i m p er missi bl e

el e ctr o ni c si g n st e ali n g, a n d n ot t o dis cl o s e t h e Astr o s’ c o n d u ct.

            9 1.        T h e Ast r o s w o n t h e W orl d S eri e s i n 2 0 1 7, utili zi n g t h e i m p er missi bl e el e ctr o ni c

si g n st e ali n g mis c o n d u ct d es cri b e d a b o v e.

            9 2.        Aft er t h e 2 0 1 7 s e as o n, t h e Astr o s c o nti n u e d t o p er p etr at e el e ctr o ni c si g n st e ali n g

i n vi ol ati o n of M L B’s r ul e s a n d r e g ul ati o ns t hr o u g h o ut th e 2 0 1 8 a n d 2 0 1 9 s e as o ns.


64
   S e e K e n R os e nt h al & E v a n Dr elli c h, T h e Astr os st ol e si g ns el e ctr o ni c all y i n 2 0 1 7 — p art of a m u c h
br o a d er iss u e f or M aj or L e a g u e B as e b all , T H E A T H L E TI C ( N o v. 1 2, 2 0 1 9),
htt ps://t h e at hl eti c. c o m/ 1 3 6 3 4 5 1/ 2 0 1 9/ 1 1/ 1 2/t h e -astr os -st ol e-si g ns-el e ctr o ni c all y -i n-2 0 1 7 -p art -of -a -m u c h -
br o a d er -iss u e-f or-m aj or -l e a g u e-b a s e b all/ ( a c c ess e d J a n. 2 2, 2 0 2 0).
65
   R o b M a nf r e d, St at e m e nt of t h e C o m missi o n er , M AJ O R L E A G U E B A S E B A L L (J a n. 1 3, 2 0 2 0), at 2,
htt ps://i m g. ml bst ati c. c o m/ ml b -i m a g es/i m a g e/ u pl o a d/ ml b/ c glr h mlr w w b k a ct y 2 7l 7. p df ( a c c ess e d J a n. 2 2,
2 0 2 0).
66
   S e e B arr y S vrl u g a a n d D a v e S hi e ni n , T h e w orl d j ust l e ar n e d of t h e Astr os’ c h e ati n g. I nsi d e b as e b all, it
w as a n o p e n s e cr et, T H E W A S HI N G T O N P O S T ( F e b. 1 1, 2 0 2 0), ( “’It w as a bi g o p e n s e cr et, r e all y bi g,’ s ai d
a v et er a n s c o ut fr o m a n ot h er t e a m w h os e c o v er a g e i n cl u d e d t h e Astr os. ‘ T hr o u g h o ut b as e b all, t hr o u g h o ut
t h e s c o uti n g c o m m u nit y, f or s e v er al y e ar s, n ot j ust st arti n g i n 2 0 1 7. I w o ul d s a y pr o b a bl y 2 0 1 6, m a y b e
e arli er, t hr o u g h [ 2 0 1 9], t hi n gs w er e g oi n g o n [ wit h t h e Astr os] t h at w er e bl at a ntl y a g ai nst t h e
r ul es. ”( br a c k et e d m at eri al i n ori gin al).


                                                                              33
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 35 of 71



            9 3.       D uri n g t h e 2 0 1 8 s e as o n, Mi k e Fi ers, a n M L B pl a y er w h o h a d pit c h e d f or t h e

Astr o s i n 2 0 1 7 , pl a y e d f or t h e O a kl a n d At hl eti c s, a n ot h er M L B Cl u b. Fi ers a d vis e d his O a kl a n d

t e a m m at es of t h e el e ctr o ni c si g n st e ali n g s c h e m e s t h e Astr o s h a d e m pl o y e d d uri n g t h e 2 0 1 7

s e as o n. D uri n g a g a m e a g ai nst t h e Astr o s i n A u g u st 2 0 1 8, O a kl a n d At hl eti c pl a y er s d et er mi n e d

th at t h e Astr o s pl a y ers w er e cl a p pi n g i n t h e d u g o ut b ef or e pit c h es t o r el a y el e ctr o ni c all y st ol e n

si g ns t o Astr o s’ hitt ers (i n w h at wo ul d b e a m o difi e d v ersi o n of t h e Astr o s’ 2 0 1 7 us e of tr as h c a n

b a n gi n g). 6 7

            9 4.       T h e O a kl a n d At hl eti c s f or m all y c o m pl ai n e d a b o ut t h e Astr o s’ el e ctr o ni c si g n

st e ali n g t o t h e Offi c e of t h e C o m missi o n er .6 8 T h e C o m missi o n er di d n ot s e e k t o i n v e sti g at e t h e

Astr o s’ c o n d u ct, n or w as a n y a cti o n t a k e n a g ai nst t h e Astr o s o n a c c o u nt of t h e i n ci d e nt, n or w as

t h e m att er e v er dis cl o s e d p u bli cl y pri or t o N o v e m b er 2 0 1 9 .6 9

            9 5.       O n O ct o b er 8, 2 0 1 8, d uri n g a p o st -s e as o n pl a y o ff s eri es b et w e e n t h e Astr o s a n d

t h e Cl e v el a n d I n di a ns, a n ot h er M L B Cl u b, Cl e v el a n d b e c a m e a w ar e t h at t h e Astr o s h a d sit u at e d

a n Astr o s’ e m pl o y e e i n a p h ot o gr a p h ers’ c a m er a w ell n e xt t o t h e Cl e v el a n d d u g o ut a n d t h at t h e

Astr o s e m pl o y e e, w h o h a d visi bl e Ast r o s’ cr e d e nti als, w as fil mi n g t h e Cl e v el a n d d u g o ut i n a




67
   J eff P ass a n, S o ur c es: R e d S o x w er e w ar n e d b y I n di a ns a b o ut Astr os att e m pti n g t o st e al si g ns a n d
i nf or m ati o n, Y A H O O S P O R T S ( O ct. 1 6, 2 0 1 8), htt ps://s p orts. y a h o o. c o m/s o ur c es-r e d-s o x -w ar n e d -i n di a ns-
astr os -att e m pti n g -st e al-si g ns-i nf or m ati o n-0 3 2 0 2 7 3 3 6. ht ml ( a c c ess e d M a y 4, 2 0 2 0).
68
   S us a n Sl uss er, A’s fil e d c o m pl ai nt a b o ut Astr os’ si g n -st e ali n g b ef or e Mi k e Fi ers’ all e g ati o ns , S. F.
C hr o ni cl e ( F e b. 1 2, 2 0 2 0), htt ps:// w w w.sf c hr o ni cl e. c o m/ at hl eti cs/ arti cl e/ B o b -M el vi n -s a ys-A -s-
c o m pl ai n e d -a b o ut -Astr os -1 5 0 5 0 7 8 3 . p h p ( a c c ess e d M a y 5, 2 0 2 0)( “ O n T u es d a y, as k e d b y T h e C hr o ni cl e if
t h e A’s h a d c o m pl ai n e d t o t h e l e a g u e, O a kl a n d m a n a g er B o b M el vi n s ai d t h at t h e y h a d.‘ Y e a h,’ h e s ai d.
‘ B ut I d o n’t k n o w w h at els e t h e y c o ul d h a v e d o n e at t h at p oi nt.’ ”).
69
   J o o n L e e, C at c h er J o n at h a n L u cr o y s a ys h e w as c h a n gi n g si g ns e v er y pit c h vs. Astr os , E S P N ( F e b. 2 0,
2 0 2 0), htt ps:// w w w. es p n. c o m/ ml b/st or y/ _/i d/ 2 8 7 4 4 3 4 6/ c at c h er -j o n at h a n-l u cr o y-s a ys-w as -c h a n gi n g -
si g ns-e v er y -pit c h -vs -a str os ( a c c ess e d M a y 5, 2 0 2 0)( “I w as wit h O a kl a n d, a n d w e h a d l et M L B k n o w,
[ M L B] j ust c all e d [t h e Astr os] a n d s ai d s o m et hi n g. T h e y di d n't g o t hr o u g h t h e w h ol e i n v esti g ati o n. It
w as n't u ntil Fi er s c a m e o ut p u bli cl y t h at t h e y w e nt a n d l o o k e d at it r e all y h ar d. ”).


                                                                          34
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 36 of 71



bl at a nt m a n e u v er t o el e ctr o ni c all y st e al si g ns s e nt b y Cl e v el a n d’s m a n a g er a n d b e n c h c o a c h t o

Cl e v el a n d’s c at c h er a n d ot h er pl a y ers.

           9 6.       T h e Cl e v el a n d I n di a ns f or m all y c o m pl ai n e d a b o ut t h e Astr o s’ el e ct r o ni c si g n

st e ali n g t o t h e Offi c e of t h e C o m missi o n er. Th e C o m missi o n er di d n ot , at t h at ti m e, i n v esti g at e

t h e Astr o s’ c o n d u ct, n or w as a n y a cti o n t a k e n a g ai nst t h e Astr o s o n a c c o u nt of t h e i n ci d e nt.

           9 7.       O n O ct o b er 1 3, 2 0 1 8 , d uri n g a g a m e b et w e e n t h e Astr o s a n d t h e R e d S o x i n t h e

Astr o s ’ s u bs e q u e nt pl a y off s eri es, t h e s a m e Astr o s’ e m pl o y e e att e m pt e d t o e n g a g e i n t h e s a m e

mis c o n d u ct fr o m a m e di a -cr e d e nti al e d ar e a n e ar t h e R e d S o x d u g o ut. T h e R e d S o x h a d,

h o w e v er, b e c o m e a w ar e of w h at h a d h a p p e n e d d uri n g t h e r e c e nt Cl e v el a n d s eri e s a n d h a d t h e

Astr o s’ e m pl o y e e r e m o v e d. T h e R e d S o x c o m pl ai n e d a b o ut t h e Astr o s’ mis c o n d u ct t o t h e

Offi c e of t h e C o m missi o n er.

           9 8.       I n r es p o ns e t o t h e R e d S o x’s c o m pl ai nt, t h e Astr o s’ t h e n Pr esi d e nt of B as e b all

O p er ati o ns a n d G e n er al M a n a g er J effr e y L u h n o w f als el y d e ni e d t h at t h e Astr o s h a d or w er e

vi ol ati n g M L B r ul es a g ai nst el e ctr o ni c si g n st e ali n g, f als el y st ati n g t h at t h e Astr o s’ c o n d u ct w as

s ol el y t o m a k e s ur e t h at t h e o p p o si n g t e a m w as n ot c h e ati n g. L u h n o w f als el y st at e d o n O ct o b er

1 7, 2 0 1 8:

                      W e d o it e v er y st a di u m w e g o i nt o. W e dis p at c h s o m e o n e fr o m t h e tr a v el p art y t o
                      g o o ut t o c e nt er fi el d, l o o k at a p arti c ul ar ar e a t h at mi g ht b e s us pi ci o us or a c ert ai n
                      m o nit or. I’ m s ur e ot h er cl u bs d o t his as w ell, b ut w e’r e j u st tr yi n g t o pr ot e ct
                      o urs el v e s t h e b e st w e c a n. 7 0




70
    B o b Ni g ht e n g al e, M L B cl e ars Astr os of c h e a ti n g, H o ust o n G M J eff L u h n o w s a ys t e a m w as ‘ pl a yi n g
d ef e ns e’, U S A T O D A Y ( O ct. 1 7, 2 0 1 8), htt ps:// w w w. us at o d a y. c o m/st or y/s p orts/ ml b/ 2 0 1 8/ 1 0/ 1 7/ astr os -
cl e ar e d -c h e ati n g -si g n-st e ali n g-j eff-l u h n o w-ml b -pl a y off s/ 1 6 7 5 3 7 9 0 0 2/ ( a c c ess e d F e b. 1 3, 2 0 2 0).


                                                                        35
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 37 of 71



              9 9.      I n f a ct, t h e Astr o s h a d s e nt t h e i n di vi d u al t o F e n w a y P ar k t o e n g a g e i n el e ctr o ni c

si g n st e ali n g , as t h e Astr o s h a d si mil arl y d o n e t h e w e e k b ef or e i n t h e Astr o s’ s eri e s a g ai nst

Cl e v el a n d .

              1 0 0.    M L B, t hr o u g h t h e Offi c e of t h e C o m missi o n er, p ur p ort e d t o i n v e sti g at e t h e

Astr o s’ c o n d u ct at t h at ti m e a n d iss u e d a p u bli c st at e m e nt o n O ct o b er 1 7, 2 0 1 8 ass erti n g t h at it

h a d c o n d u ct e d a “t h or o u g h i n v esti g ati o n ” a n d t h at t h e “ Astr o s e m pl o y e e w as m o nit ori n g t h e

fi el d t o e ns ur e t h e o p p o sin g cl u b w as n ot vi ol ati n g a n y r ul e s. ”

              1 0 1.    M L B’s p u bli c ass erti o n t h at it h a d c o n d u ct e d a “t h or o u g h i n v e sti g ati o n ” of t h e

Astr o s’ c o n d u ct w as f als e, as w as it s ass erti o n t h at t h e Astr o s h a d n ot vi ol at e d M L B’s

pr o hi biti o n o n el e ctr o ni c si g n st e ali n g.

              1 0 2.    T h e Astr o s c o nti n u e d it s el e ctr o ni c si g n st e ali n g mis c o n d u ct d uri n g t h e 2 0 1 9

s e as o n.      W hil e t h e mis c o n d u ct r e m ai n e d k n o w n t o ot h er M L B Cl u bs’ pl a y ers, offi ci als a n d

e m pl o y e e s, it w as n ot dis cl o s e d t o or k n o w n b y t h e p u bli c.

              1 0 3.    M L B’s Cl u bs , w hil e a w ar e of t h e Astr o s’ e l e ctr o ni c si g n st e ali n g mis c o n d u ct,

a c q ui e s c e d t o a n d r atifi e d t h e C o m missi o n er’s f ail ur e t o t a k e a cti o n a g ai nst t h e Astr o s b e c a us e

t h e y, li k e t h e C o m missi o n er, d et er mi n e d t h at t h e a d v ers e p u bli c r el ati o ns a n d a d v ers e fi n a n ci al

eff e ct s o n f a n, a d v ertisi n g a n d br o a d c ast s u p p ort t h at w o ul d r es ult fr o m p u bli c dis cl o s ur e of t h e

Astr o s ’ mis c o n d u ct o ut w ei g h e d m ai nt ai ni n g t h e h o n e st y a n d i nt e grit y of b as e b all.

              1 0 4.    T h e Astr o s’ el e ctr o ni c si g n st e ali n g mis c o n d u ct r e m ai n e d s e cr et u ntil N o v e m b er

2 0 1 9, w h e n it w as r e p ort e d b y K e n R o s e nt h al a n d E v a n Dr elli c h i n a N o v e m b er 1 2, 2 0 1 9 arti cl e

i n T h e At hl eti c t h at d es cri b e d t h e Astr o s’ us e at h o m e g a m es of a c e nt erfi el d vi d e o f e e d li n k e d t o

a m o nit or a dj a c e nt t o t h e Astr o s’ h o m e d u g o ut a n d t h e Astr o s’ us e of tr as h c a n b a n gi n g t o al ert




                                                                        36
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 38 of 71



Astr o s’ hitt ers t o u p c o mi n g pit c h e s . Mi k e Fi ers, w h o i n 2 0 1 8 h a d al ert e d his O a kl a n d t e a m m at es

t o t h e Astr o s’ mis c o n d u ct, w as a p u bli cl y n a m e d s o ur c e i n T h e At hl eti c arti cl e. 7 1

            1 0 5.       Vi d e o e vi d e n c e c o nfir mi n g t h e all e g ati o ns i n T h e At hl eti c arti cl e s o o n e m er g e d.

T h e tr as h c a n b a n gi n g d es cri b e d i n t h e arti cl e w as pl ai nl y a u di bl e i n vi d e o f o ot a g e of Astr o s’

pl a y ers b atti n g i n t h eir h o m e st a di u m, a n d t h e f o ot a g e f urt h er d e m o nstr at e d t h at t h e pl a y er s w er e

a w ar e of t h e n at ur e of t h e pit c h b ei n g si g n al e d b y t h e b a n gi n g, t o t h eir si g nifi c a nt hitti n g

a d v a nt a g e.

            1 0 6.      Si x d a ys aft er T h e At hl eti c first r e v e al e d t h e tr as h c a n b a n gi n g sc h e m e t o t h e

p u bli c, e vi d e n c e e m er g e d t h at M L B h a d l o n g b e e n a w ar e of t h e s c h e m e a n d y et r e m ai n e d sil e nt.

O n N o v e m b er 1 8, 2 0 1 9, T h e H o ust o n C hr o ni cl e r e p ort e d t h at M L B t ol d vi d e o m o nit ors it pl a c e d

i n t h e Astr o s’ Mi n ut e M ai d P ar k d uri n g t h e 2 0 1 9 s e as o n t o “list e n f or b a n gi n g s o u n ds e m a n ati n g

fr o m t h e Astr o s’ d u g o ut, ” 7 2 i n di c ati n g t h at M L B k n e w of t h e Astr o s’ tr as h c a n sc h e m e f ar i n

a d v a n c e of T h e At hl eti c arti cl e a n d h a d i nt e nti o n all y f ail e d t o dis cl o s e t h e s c h e m e t o t h e p u bli c.

            1 0 7.      M a nfr e d h as a c k n o wl e d g e d t h at M L B h a d pri or a w ar e n e ss of t h e Astr o s’

mis c o n d u ct, a d mitti n g i n a n i nt er vi e w wit h T h e H o ust o n C hr o ni cl e o n N o v e m b er 1 9, 2 0 1 9, “ W e

h a v e o v er ti m e m o nit or e d v ari o us r u m ors t h at y o u h e ar t hr o u g h o ut t h e i n d ustr y, m a d e

pr eli mi n ar y i n v esti g ati o ns a n d tri e d t o s atisf y o urs el v e s t h at w e k n o w e x a ctl y w h at w as g oi n g o n.

B ut c ert ai nl y n ot wit h t h e d e pt h a n d d et ail. ”




71
   S e e K e n R os e nt h al & E v a n Dr elli c h, T h e Astr os st ol e si g ns el e ctr o ni c all y i n 2 0 1 7 — p art of a m u c h
br o a d er iss u e f or M aj or L e a g u e B as e b all , T H E A T H L E TI C ( N o v. 1 2, 2 0 1 9),
htt ps://t h e at hl eti c. c o m/ 1 3 6 3 4 5 1/ 2 0 1 9/ 1 1/ 1 2/t h e -astr os -st ol e-si g ns-el e ctr o ni c all y -i n-2 0 1 7 -p art -of -a -m u c h -
br o a d er -iss u e-f or-m aj or -l e a g u e-b a s e b all/ ( a c c ess e d J a n. 2 2, 2 0 2 0).
72
   C h a n dl er R o m e, M L B t ol d vi d e o m o nit ors t o list e n f or Astr os’ b a n gi n g s o u n ds i n 2 0 1 9 , T H E H O U S T O N
C H R O NI C L E ( N o v. 1 8, 2 0 1 9), htt ps:// w w w. h o ust o n c hr o ni cl e. c o m/s p orts/ astr os/ arti cl e/ M L B -t ol d-vi d e o -
m o nit or s -t o-list e n-f or-Astr os -1 4 8 4 4 7 9 2. p h p ( a c c ess e d J a n. 1 6, 2 0 2 0).


                                                                              37
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 39 of 71



            1 0 8.     I n t h e f a c e of t h e pu bli c dis cl o s ur e of t h e Astr o s’ el e ctr o ni c si g n st e ali n g

mis c o n d u ct, M a nfr e d a n n o u n c e d o n N o v e m b er 1 9, 2 0 1 9 t h at M L B w o ul d c o n d u ct a “ v er y

a cti v e ” a n d “r e all y, r e all y t h or o u g h i n v e sti g ati o n. ” 7 3 M a nfr e d st at e d t h at t h e i n v esti g ati o n w o ul d

n ot b e li mit e d t o t h e 2 0 1 7 s e as o n. 7 4

            1 0 9.     O n J a n u ar y 1 3, 2 0 2 0, M a nfr e d iss u e d a p u bli c st at e m e nt p ur p orti n g t o c o nt ai n t h e

r es ult s of M L B ’s i n v e sti g ati o n of t h e Astr o s’ el e ctr o ni c si g n st e ali n g c o n d u ct. I n t h e st at e m e nt,

M a nfr e d st at e d t h at “ tr a ns p ar e n c y wit h o ur f a ns a n d o ur Cl u bs r e g ar di n g w h at o c c urr e d is

e xtr e m el y i m p ort a nt, a n d t his r e p ort is m y att e m pt t o a c hi e v e t h at o bj e cti v e. ” 7 5

            1 1 0.     M a nfr e d’s r e pr es e nt ati o n t h at his p u bli c st at e m e nt w o ul d c o nt ai n a “tr a ns p ar e nt ”

d es cri pti o n of t h e Astr o s’ mis c o n d u ct w as f als e. Alt h o u g h, as s et f ort h b el o w, M a nfr e d

dis cl o s e d t h at Astr o s’ t e a m pl a y er s h a d e n g a g e d i n el e ctr o ni c si g n st e ali n g d uri n g t h e 2 0 1 7 a n d

“ p art ” of t h e 2 0 1 8 s e as o ns, i n vi ol ati o n of M L B r ul e s, M a nfr e d disi n g e n u o usl y c h ar a ct eri z e d t h e

mis c o n d u ct as “ pl a y er -dri v e n, ” e v e n t h o u g h M L B’s i n v esti g at ors h a d d et er mi n e d t h at Astr o s’

n o n -u nif or m e d fr o nt offi c e e m pl o y e e s h a d d e v el o p e d a n d i m pl e m e nt e d us e of t h e “ C o d e br e a k er ”

al g orit h m a n d e v e n t h o u g h M L B i n v esti g at ors h a d o bt ai n e d s u bst a nti al d o c u m e nt ar y i nf or m ati o n

-- i n cl u di n g e m ails t o a n d fr o m L u h n o w i n 2 0 1 7 fr o m t h e Astr o s’ dir e ct or of a d v a n c e

i nf or m ati o n, r ef er e n ci n g “t h e s yst e m ” a n d “ o ur d ar k art s, si g n-st e ali n g d e p art m e nt ” 7 6 --


73
   T. R. S ulli v a n, M a nfr e d: Astr os i n v esti g ati o n will b e t h or o u g h , M L B. C O M ( N o v. 1 9, 2 0 1 9),
htt ps:// w w w. ml b. c o m/ n e ws/r o b -m a nfr e d -a d dr ess es -astr os -si g n-st e ali n g ( a c c ess e d F e b. 1 3, 2 0 2 0).
74
     I d.
75
    R o b ert D. M a nfr e d, Jr., St at e m e nt of t h e C o m missi o n er , O F FI C E O F T H E C O M MI S SI O N E R O F B A S E B A L L
(J a n. 1 3, 2 0 2 0), htt ps://i m g. ml bst ati c. c o m/ ml b -i m a g es/i m a g e/ u pl o a d/ ml b/ c glr h mlr w w b k a ct y 2 7l 7. p df
( a c c ess e d F e b. 1 3, 2 0 2 0).
76
    S e e J ar e d Di a m o n d, ‘D ar k Arts’ a n d ‘ C o d e br e a k er’: T h e Ori gi ns of t h e H o ust o n Astr os C h e ati n g
S c h e m e , W A L L S T R E E T J O U R N A L ( F e b. 7, 2 0 2 0), htt ps:// w w w. wsj. c o m/ arti cl es/ h o ust o n-astr os -c h e ati n g -
s c h e m e-d ar k -arts -c o d e br e a k er -1 1 5 8 1 1 1 2 9 9 4 ( a c c ess e d F e b. 1 3, 2 0 2 0). Alt h o u g h M a nfr e d s e nt L u h n o w
a l ett er 1 1 d a ys b ef or e M a nfr e d’s st at e m e nt w as r el e as e d st ati n g t h at L u h n o w w as a w ar e of C o d e br e a k er,
t h e t e a m’s si g n-st e ali n g al g orit h m, t h e J a n u ar y 1 3, 2 0 2 0 st at e m e nt m a k es n o r ef er e n c e t o t h at f a ct.


                                                                          38
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 40 of 71



est a blis hi n g t h at t h e s c h e m e h a d b e e n u n d ert a k e n wit h t h e k n o wl e d g e of L u h n o w, t h e Astr o s’

Pr esi d e nt of B as e b all O p er ati o ns a n d G e n er al M a n a g er, as w ell as Astr o s’ Fi el d M a n a g er A.J.

Hi n c h.    M a nfr e d’s “tr a ns p ar e nt ” r e p ort f urt h er f ail e d t o m e nti o n t h e Astr o s’ d e v el o p m e nt a n d us e

of t h e “ C o d e br e a k er ” al g orit h m or e x pl ai n t h e e xt e nt t o w hi c h t h e Astr o s’ i m p er missi bl e

el e ctr o ni c si g n st e ali n g h a d c o nti n u e d t hr o u g h o ut t h e 2 0 1 8 s e as o n (i n cl u di n g i nt o t h e 2 0 1 8

pl a y offs) a n d 2 0 1 9 s e as o n. M a nfr e d f urt h er disi n g e n u o usl y f ail e d t o dis c l o s e i n his r e p ort t h at

t h e Astr o s h a d e n g a g e d i n i m p er missi bl e el e ctr o ni c si g n st e ali n g d uri n g Astr o s’ a w a y g a m e s.

            1 1 1.      M a nfr e d’s mi ni mi z ati o n of t h e Astr o s’ mis c o n d u ct a n d his o missi o n of t h e

i n v ol v e m e nt of Astr o s’ fr o nt offi c e e x e c uti v e s i n t h e mis c o n d u ct, whil e n ot dir e ctl y i m p a cti n g

Pl ai ntiffs a n d t h e Cl a ss es, is e vi d e n c e of M L B’s att e m pt s t o a v oi d, as m u c h a s p o ssi bl e, p u bli c

dis cl o s ur e of e m b arr assi n g i nf or m ati o n ( es p e ci all y a n y s u c h i nf or m ati o n t h at w o ul d i m p a ct M L B

Cl u b o w n ers hi p a n d v al u ati o n) a n d c o nf ir ms M L B’s m oti v e i n f aili n g t o dis cl o s e t h e Astr o s’ ( or

ot h er t e a ms’) el e ctr o ni c si g n st e ali n g mis c o n d u ct u ntil, as Tr e v or B a u er st at e d, “t h e li d g et s

bl o w n off p u bli cl y. ”

            1 1 2.      Aft er M a nfr e d’s st at e m e nt w as iss u e d , L u h n o w – w h o r e c ei v e d a n d s e nt e m ails

a b o ut t h e s c h e m e – iss u e d a p u bli c st at e m e nt ad mitti n g t h at t h e Astr o s h a d e n g a g e d i n

i m p er missi bl e el e ctr o ni c si g n st e ali n g, b ut f als el y d e n yi n g t h at h e h a d a n y k n o wl e d g e of it:

                        I di d n ot k n o w r ul e s w er e b ei n g br o k e n. …. T h e [ Astr o s’] si g n-st e ali n g i niti ati v e
                        w as n ot pl a n n e d or dir e ct e d b y b as e b all m a n a g e m e nt; t h e tr as h -c a n b a n gi n g w as
                        dri v e n a n d e x e c ut e d b y pl a y ers, a n d t h e vi d e o d e c o di n g of si g ns ori gi n at e d a n d
                        w as e x e c ut e d b y l o w er -l e v el e m pl o y e e s w or ki n g wit h t h e b e n c h c o a c h. I a m
                        d e e pl y u ps et t h at I w as n’ t i nf or m e d of a n y mis c o n d u ct b e c a us e I w o ul d h a v e
                        st o p p e d it. 7 7




77
   J eff L u h n o w, St at e m e nt b y J eff L u h n o w , A S S O CI A T E D P R E S S (J a n. 1 3, 2 0 2 0),
htt ps:// a p n e ws. c o m/ P R % 2 0 N e ws wir e/ 9 2 8 7 2 c 1f c 2 a c 6 4 2 7 9 d 3 9 5 d a 6 2 4 1 e d 7 2f ( a c c ess e d F e b. 1 3, 2 0 2 0).


                                                                            39
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 41 of 71



             1 1 3.     N ot wit hst a n di n g t h e p at e nt s h ort c o mi n gs of M a nfr e d’s J a n u ar y 1 3, 2 0 2 0 r e p ort, it

n o n et h el e ss c o nt ai n e d t h e f oll o wi n g r el e v a nt fi n di n gs of el e ctr o ni c si g n st e ali n g mis c o n d u ct b y

t h e Astr o s i n vi ol ati o n of M L B r ul es a n d r e g ul ati o ns:

                        a.         At t h e b e gi n ni n g of t h e 2 0 1 7 s e as o n, e m pl o y e e s i n t h e Astr o s’ vi d e o
                                   r e pl a y r e vi e w r o o m b e g a n usi n g t h e li v e g a m e f e e d fr o m t h e c e nt er fi el d
                                   c a m er a t o att e m pt t o d e c o d e a n d tr a ns mit o p p o si n g t e a ms’ si g n s e q u e n c e s
                                   (i. e., w hi c h si g n fl as h e d b y t h e c at c h er is t h e a ct u al si g n) f or us e w h e n a n
                                   Astr o s r u n n er w as o n s e c o n d b a s e. O n c e t h e si g n s e q u e n c e w as d e c o d e d, a
                                   pl a y er i n t h e vi d e o r e pl a y r e vi e w r o o m w o ul d a ct as a “r u n n er ” t o r el a y t h e
                                   i nf or m ati o n t o t h e d u g o ut, a n d a p ers o n i n t h e d u g o ut w o ul d n otif y t h e
                                   pl a y ers i n t h e d u g o ut or si g n al t h e si g n s e q u e n c e t o t h e r u n n er o n s e c o n d
                                   b a s e, w h o i n t ur n w o ul d d e ci p h er t h e c at c h er’s si g n a n d si g n al t o t h e b att er
                                   fr o m s e c o n d b a s e.

                        b.         A p pr o xi m at el y t w o m o nt hs i nt o t h e 2 0 1 7 s e as o n, a g r o u p of pl a y ers,
                                   i n cl u di n g B eltr á n, dis c uss e d t h at t h e t e a m c o ul d i m pr o v e o n d e c o di n g
                                   o p p o si n g t e a ms’ si g ns a n d c o m m u ni c ati n g t h e si g ns t o t h e b att er. C or a
                                   arr a n g e d f or a vi d e o r o o m t e c h ni ci a n t o i nst all a m o nit or dis pl a yi n g t h e
                                   c e nt er fi el d c a m er a f e e d i m m e di at el y o ut si d e of t h e Astr o s’ d u g o ut [. . .]
                                   O n e or m or e pl a y er s w at c h e d t h e li v e f e e d of t h e c e nt er fi el d c a m er a o n
                                   t h e m o nit or, a n d aft er d e c o di n g t h e si g n, a pl a y er w o ul d b a n g a n e ar b y
                                   tr as h c a n wit h a b at t o c o m m u ni c at e t h e u p c o mi n g pit c h t y p e t o t he b att er;
                                   and

                        c.         [ T] h e Astr o s’ r e pl a y r e vi e w r o o m st aff c o nti n u e d, at l e ast f or p art of t h e
                                   2 0 1 8 s e as o n, t o d e c o d e si g ns usi n g t h e li v e c e nt er fi el d c a m er a f e e d, a n d
                                   t o tr a ns mit t h e si g ns t o t h e d u g o ut t hr o u g h i n-p ers o n c o m m u ni c ati o n .7 8

             1 1 4.     A n d, si g nifi c a ntl y, M a nfr e d’s r e p ort m a k es cl e ar t h at t h e Astr o s’ t e a m pl a y ers

p arti ci p at e d i n t h e wr o n gf ul s c h e m e wit h k n o wl e d g e t h at it w as wr o n g:

                                   M o st of t h e p o siti o n pl a y ers o n t h e 2 0 1 7 t e a m eit h er r e c ei v e d si g n
                                   i nf or m ati o n fr o m t h e b a n gi n g s c h e m e or p arti ci p at e d i n t h e sc h e m e b y
                                   h el pi n g t o d e c o d e si g ns or b a n g o n t h e tr as h c a n. M a n y of t h e pl a y ers w h o
                                   w er e i nt er vi e w e d a d mitt e d t h at t h e y k n e w t h e s c h e m e w as wr o n g b e c a us e
                                   it cr o ss e d t h e li n e fr o m w h at t h e pl a y er b eli e v e d w as f air c o m p etiti o n
                                   a n d/ or vi ol at e d M L B r ul e s. 7 9



78
     S e e M a nfr e d, s u pr a, at n ot e 8 3.
79
     I d.


                                                                        40
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 42 of 71



             1 1 5.       T h e Astr o s ’ el e ctr o ni c si g n st e ali n g i nfl at e d t h e Astr o s’ pl a y er p erf or m a n c e

st atisti cs us e d b y M L B f a nt as y c o nt est a nt s i n s el e cti n g t h eir f a nt as y li n e u p s a n d d efl at e d t h e

st atisti cs of o p p o si n g pit c h ers, c o m pr o misi n g a n d c orr u pti n g t h e f air n ess of t h e c o nt est s a n d

pr e v e nti n g c o nt est a nt s fr o m e x er cisi n g s kill .

             1 1 6.       A n al ys es h a v e s h o w n t h at t h e H o ust o n Astr o s’ si g n st e ali n g s c h e m e s w er e

eff e cti v e a n d all o w e d t h e Astr o s pl a y er s t o i m pr o v e t h eir p erf or m a n c e “ at a l e v el u n p ar all el e d i n

t h e l ast 1 0 0 y e ars. ”8 0 J a ys o n St ar k a n d E n o S arris of T h e At hl eti c h a v e e x a mi n e d t h e Astr o s’

p erf or m a n c e d at a a n d d et er mi n e d t h at t h e Astr o s as a t e a m w e nt fr o m stri ki n g o ut t h e f o urt h -

m o st i n b a s e b all a n d t h e ei g ht h -m o st i n t h e hist or y of t h e g a m e i n 2 0 1 6 t o stri ki n g o ut l ess th a n

a n y t e a m i n t h e l e a g u e i n 2 0 1 7. 8 1 T his st atisti c al a n al ysis of t h e Astr o s’ stri k e o ut r at es “f o u n d

ess e nti all y n o p ar all el b et w e e n t h e 2 0 1 7 Astr o s a n d a n y ot h er t e a m i n t h e li v e -b all er a, i n t h e

a bilit y t o a p pr e ci a bl y c ut d o w n o n stri k e o ut s e v er y w h er e — b ut b y a m u c h l ar g er m ar gi n at
              82
h o m e, ”         w h er e t h e Astr o s utili z e d t h e tr as h c a n b a n gi n g s c h e m e.

             1 1 7.       T h e Astr o s’ a bilit y t o k n o w w h at pit c h w as c o mi n g u ns ur prisi n gl y f urt h er l e d t o

si g nifi c a nt i m pr o v e m e nt i n t h eir a bilit y t o hit t h o s e pit c h es. F or e x a m pl e, St a r k a n d S arris

o bs er v e d t h at t h e Astr o s i m pr o v e d t h eir sl u g gi n g p er c e nt a g e o n stri k es b y 7 0 p er c e nt a g e p oi nt s

i n 2 0 1 7 a s c o m p ar e d t o 2 0 1 6.8 3 N o ot h er t e a m i n t h e hist or y of b a s e b all h as i m pr o v e d s o

dr a m ati c all y at hitti n g stri k es. 8 4 T h e v ari o us a d v a nt a g es c o nf err e d o n Astr o s pl a y ers as a r es ult




80
   J a ys o n St ar k & E n o S arris, D o es el e ctr o ni c si g n st e ali n g w or k ? T h e Astr os’ n u m b ers ar e e y e -p o p pi n g ,
T H E A T H L E TI C (J a n. 3 1, 2 0 2 0).
81
     I d.
82
     I d. ( e m p h a sis i n ori gi n al).
83
     I d.
84
     I d.


                                                                          41
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 43 of 71



of el e ctr o ni c si g n st e ali n g w er e w ort h, b y s o m e esti m at es, as m u c h as fi v e a d diti o n al wi ns o v er

t h e c o urs e of t h e r e g ul ar s e a s o n i n 2 0 1 7. 8 5

            1 1 8.      T h e Astr o s ’ el e ctr o ni c si g n st e ali n g mis c o n d u ct i n 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 c orr u pt e d

t h e p erf or m a n c e st atisti c s of Astr o s pl a y ers a n d t h eir o p p o n e nt s i n t h o s e s e as o ns, pr e v e nti n g t h e

e x er cis e of c o nt est a nt s kill i n M L B f a nt as y b a s e b all c o nt est s a n d r e n d eri n g t h e c o nt est s b as e d o n

s u c h p erf or m a n c e st atisti cs c orr u pt e d a n d u nf air.

            1 1 9.      T h e Astr o s n ot o nl y e n g a g e d i n i m p er missi bl e el e ctr o ni c si g n st e ali n g t h at

c orr u pt e d t h e st atisti c s criti c al t o f air M L B f a nt as y b as e b all c o nt est s, b ut f urt h er iss u e d n u m er o us

fr a u d ul e nt st at e m e nt s t h at c o n c e al e d fr o m t h e p u bli c (i n cl u di n g M L B f a nt as y b a s e b all

c o nt est a nt s ) t h e Astr o s’ mis c o n d u ct a n d f als el y attri b ut e d t h e Astr o s’ hitti n g s u c c e ss t o pl a y er

a bilit y, t e a m h ar d w or k a n d m o d er n a n al yti c s. T h es e f als e st at e m e nt s i n cl u d e d fr a u d ul e nt

d e ni als of p u bli c a c c u s ati o ns t h at t h e Cl u b w as e n g a gi n g i n el e ctr o ni c si g n st e ali n g :

                        a.          “ H ar d t o g et s p e cifi c, I h a d t o r e v a m p e v er yt hi n g a n d t h at’s w h at I di d t his
                                    w h ol e offs e as o n a n d t h at’s w h at s pri n g tr ai ni n g f or m e w as f or w as g etti n g
                                    us e d t o t his n e w s wi n g a n d it s st arti n g t o c o m e o ut ri g ht n o w a n d it f e els
                                    g o o d. ” Ast r os pl a y e r J a k e M a ris ni c k o n M a y 2 8, 2 0 1 7 c o m m e nti n g o n
                                    his off e nsi v e s u c c ess. 8 6 A n al ysis h as s h o w n t h at t h e Ast r o s b a n g e d o n
                                    t r as h c a ns d u ri n g o v e r 2 2 % of pit c h es t h r o w n t o M a ris ni c k d u ri n g
                                    h o m e g a m es i n 2 0 1 7. 8 7

                        b.          “ H e’s a mi d dl e of t h e or d er b at w h o s e l e a di n g off t h e g a m e a n d o n c e it
                                    r olls b a c k ar o u n d y o u c a n s e e h o w pr o d u cti v e h e c a n b e g etti n g t h e m o st
                                    at -b at s of t h e ni g ht . . . . it s i n cr e di bl e t o w at c h hi m gr o w as a hitt er a n d d o
                                    s o m e t hi n gs b e hi n d t h e s c e n es t h at h e is m at uri n g wit h pr ett y q ui c k l y. ”

85
    J a k e M ail h ot, W hi c h Pl a y ers Mi g ht H a v e B e n efit e d fr o m t h e Astr os’ Si g n -St e ali n g ? , F A N G R A P H S ( N o v.
2 7, 2 0 1 9), htt ps:// bl o gs.f a n gr a p hs. c o m/ w hi c h -pl a y er s -mi g ht -h a v e -b e n efit e d -fr o m-t h e-astr os -si g n-st e ali n g/
( a c c ess e d F e b. 1 2, 2 0 2 0).
86
    A d a m W e xl er, C at c hi n g u p wit h Astr os o utfi el d er J a k e M aris ni c k , C LI C K 2 H O U S T O N .C O M ,
htt ps:// w w w. cli c k 2 h o ust o n. c o m/s p orts/ 2 0 1 7/ 0 5/ 2 9/ c at c hi n g -u p -wit h -astr os -o utfi el d er -j a k e-m aris ni c k/
( a cc ess e d F e b. 1 3, 2 0 2 0).
87
    T o n y A d a ms, Astr os B a n gs: T e a m T ot al , S I G N S T E A LI N G S C A N D A L , htt p://si g nst e ali n gs c a n d al. c o m/
( a c c ess e d F e b 1 3, 2 0 2 0).


                                                                            42
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 44 of 71



                                    Ast r o s M a n a g e r A. J. Hi n c h o n J u n e 2 8, 2 0 1 7 dis c ussi n g Ast r os pl a y e r
                                    G e o r g e S p ri n g e r’s hitti n g a bilit y aft e r d ef e ati n g t h e O a kl a n d At hl eti cs
                                    1 1 -8. 8 8 G a m e f o ot a g e r e v e als t h at t h e Ast r os b a n g e d o n t h e t r as h c a n
                                    2 6 ti m es a n d 1 0 ti m es d u ri n g G e o r g e S p ri n g e r’ s at -b ats d u ri n g t h at
                                    g a m e. 8 9

                        c.          “ T h at i n ni n g j u st c o nti n u e d t o g o. It’s o n e of t h e pr o u d est m o m e nt s t h at I
                                    h a v e a b o ut o ur t e a m or o n e of t h e t hi n gs I l o v e t h e m o st a b o ut o ur t e a m is
                                    t h at w e j u st k ee p c o mi n g at y o u. At b at aft er a t-b at c o nti n u es t o b e g o o d
                                    a n d w e c a n p ut s o m e bi g i n ni n gs o n s o m e r e all y g o o d pit c h ers. Ast r os
                                    M a n a g e r A. J. Hi n c h o n J ul y 1 4, 2 0 1 7 , aft e r d ef e ati n g t h e Mi n n es ot a
                                    T wi ns 1 0 -5. 9 0 G a m e f o ot a g e r e v e als t h at t h e Ast r os b a n g e d o n t h e
                                    t r as h c a n 4 8 ti m es d u ri n g t h at g a m e .9 1

                        d.          “It’s n ot u n us u al f or us t o h a v e bi g ni g ht s w h e n w e p ut g o o d at -b at s
                                    t o g et h er. ” Ast r os M a n a g e r A. J. Hi n c h o n A u g. 4, 2 0 1 7, aft e r d ef e ati n g
                                    t h e T o r o nt o Bl u e J a ys 1 6-7. 9 2 G a m e f o ot a g e r e v e als t h at t h e Ast r os
                                    b a n g e d o n t h e t r as h c a n 5 4 ti m es d u ri n g t h at g a m e .9 3

                        e.          “ W e’ v e g ot g u ys t h at h a v e b e e n p utti n g u p pr ett y g o o d at b at s. It w as ni c e
                                    t o br e a k o ut a n d g et a c o u pl e of r u ns. T hr o u g h o ut t h e d a y I t hi n k o ur at
                                    b at s w er e pr ett y g o o d. ” Ast r os M a n a g e r A. J. Hi n c h o n A u g. 2 3 , 2 0 1 7,
                                    aft e r d ef e ati n g t h e W as hi n gt o n N ati o n a ls 6 -1 .9 4 G a m e f o ot a g e r e v e als
                                    t h at t h e Ast r os b a n g e d o n t h e t r as h c a n 4 7 ti m es d u ri n g t h at g a m e. 9 5

                        f.          “ T h e y t hr e w hi m a c o u pl e br e a ki n g b alls i n a r o w a n d h e h u n g i n
                                    t h er e … his h ar d hit r at e is off t h e c h art h e’s r e all y g o o d at m a ki n g c o nt a ct
                                    o n t h e b arr el wit h s o m e l e n gt h a n d t h e b all c arri e s pr ett y f ar o ut t h er e s o
                                    h e’s w h at t h e y c all a pr of essi o n al hitt e r a n d it d o es n’t m att er w h at c o u ntr y
                                    or w h at l e v el, t his g u y c a n r e all y hit. ” Ast r os M a n a g e r A. J. Hi n c h o n

88
   A.J. Hi n c h, Hi n c h o n Off e nsi v e o ut b urst , M L B. C O M (J u n e 2 8, 2 0 1 7),
htt ps:// w w w. ml b. c o m/ vi d e o/ hi n c h -o n -off e nsi v e -o ut b ur st -c 1 5 5 1 4 4 8 2 8 3 ( a c c ess e d F e b. 1 3, 2 0 2 0).
89
     S e e A d a ms, s u pr a, at n ot e 9 5.
90
   A.J. Hi n c h, Hi n c h o n 1 0 -5 wi ns o v er T wi ns , M L B. C O M (J ul y 1 4, 2 0 1 7),
htt ps:// w w w. ml b. c o m/ m ets/ vi d e o/ hi n c h -o n -1 0 -5 -wi n -o v er -t wi ns-c 1 6 0 6 8 6 3 6 8 3 ( a c c ess e d F e b. 1 3, 2 0 2 0).
91
     S e e A d a ms, s u pr a, at n ot e 9 5.
92
   S e e Ass o ci at e d Pr ess, E x -D o d g ers Pit c h er Mi k e B olsi n g er S u es Astr os, S a ys T h eir Si g n St e ali n g E n d e d
His M L B C ar e er ( F e b. 1 0, 2 0 2 0), K T L A 4, htt ps:// ktl a. c o m/ 2 0 2 0/ 0 2/ 1 0/ e x-d o d g er s -pit c h er -mi k e -
b olsi n g er -s u es-a str os -s a ys-t h eir-si g n-st e ali n g-e n d e d -his -ml b -c ar e er/ ( a c c ess e d F e b. 1 3, 2 0 2 0).
93
     S e e A d a ms, s u pr a, at n ot e 9 5.
94
   A.J. Hi n c h, Hi n c h of Fi ers’ p erf or m a n c e , M L B. C O M ( A u g. 2 3, 2 0 1 7),
htt ps:// w w w. ml b. c o m/ vi d e o/ hi n c h -o n -fi er s-p erf or m a n c e -c 1 7 6 4 5 5 7 3 8 3 ( a c c ess e d F e b. 1 3, 2 0 2 0).
95
     S e e A d a ms, s u pr a, at n ot e 9 5.


                                                                            43
              Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 45 of 71



                                    S e pt. 2 3, 2 0 1 7 dis c ussi n g Ast r os pl a y e r C a rl o s C o r r e a ’s hitti n g a bilit y
                                    aft e r d ef e ati n g t h e C hi c a g o W hit e S o x 4 -3. 9 6 A n al ysi s h as c o n cl u d e d
                                    t h e Ast r os c a n b e h e a r d b a n gi n g o n t h e t r as h c a n 3 1 ti m es a n d 1 0
                                    ti m es d u ri n g C a rl os C o r r e a’s at -b ats. 9 7

                         g.         “ W e t al k i nt er n all y a b o ut b ei n g o n t h e ‘ bl e e di n g e d g e.’ W e k n o w w e’r e
                                    g oi n g t o h a v e s o m e c ut s, s o m e ni c k s, s o m e br uis es b e c a u s e if w e’r e n ot,
                                    it’s si mil ar t o b as e r u n ni n g. If y o u h a v e a pl a y er o n first, a n d h e n e v er g et s
                                    t hr o w n o ut at t hir d o n a si n gl e t o ri g ht fi el d, h e’s n ot b ei n g a g gr essi v e
                                    e n o u g h. If y o u d o n’t e v er g et t hr o w n o ut at t hir d, y o u’r e l e a vi n g r u ns o n
                                    t h e t a bl e. I c o nsi d er it t h e s a m e w a y i n t er ms of h o w q ui c kl y w e
                                    i m pl e m e nt n e w t e c h n ol o gi e s a n d tr y a n d s q u e e z e o ut a c o m p etiti v e
                                    a d v a nt a g e. – Ast r os G e n e r al M a n a g e r J eff L u h n o w i n J u n e 2 0 1 8 t o
                                    M c Ki n s e y Q u a rt e rl y. 9 8

                         h.         “ T h e ol d w a y of l o o ki n g at a s e as o n’s w ort h of p erf or m a n c e d at a a n d
                                    usi n g t h at t o pr e di ct t h e f ut ur e is ki n d of o bs ol et e . . . . [ w] e g et t e ns of
                                    t h o us a n ds of r o ws of d at a— a b o ut e v er y s wi n g, e v er y pit c h, e v er y fi el d er
                                    m o v e m e nt — a n d w e n e e d t o d e ci d e w h at t o d o wit h t h at i nf or m ati o n. ” –
                                    B r a n d o n T a u b m a n, Ast r os Assi st a nt G e n e r al M a n a g e r i n S p ri n g
                                    2 0 1 8 .9 9

                         i.         “I wis h I k n e w [ w hi c h pit c h w as c o mi n g] … e v er y ti m e w e g ot hit s n o w
                                    e v er y o n e t hi n ks s o m e b o d y’s ti p pi n g . . . c a n y o u h a v e [ Al e x R o dri g u e z]
                                    h el p us o ut a n d l et us k n o w ? ” – Ast r os p l a y e r Al e x B r e g m a n o n O ct o b e r
                                    1 6, 2 0 1 9 i n res p o ns e t o Al e x R o d ri g u e z all e gi n g t h e Ast r os k n e w t h e
                                    pit c h es i n a d v a n c e. 1 0 0


96
   A.J. Hi n c h, Hi n c h o n P e a c o c k’s P erf or m a n c e , M L B. C O M ( S e pt. 2 0, 2 0 1 7),
htt ps:// w w w. ml b. c o m/ a str os/ vi d e o/ hi n c h -o n -p e a c o c k -s-p erf or m a n c e -c 1 8 4 2 9 0 2 7 8 3 ( a c c ess e d F e b. 1 3,
2 0 2 0).
97
      S e e A d a ms, s u pr a, n ot e 9 5.
98
    A ar o n D e S m et & All e n W e b, A vi e w fr o m t h e fr o nt li n es of b as e b all’s d at a -a n al yti cs r e v ol uti o n ,
M C K I N S E Y Q U A R T E R L Y (J u n e 2 0 1 8),
htt ps:// w e b. ar c hi v e. or g/ w e b/ 2 0 1 9 1 0 3 0 0 8 5 2 1 9/ htt ps:// w w w. m c ki ns e y. c o m/ b usi n ess -
f u n cti o ns/ or g a ni z ati o n/ o ur-i nsi g hts/ h o w-t h e-h o ust o n -astr os -ar e -w i n ni n g-t hr o u g h-a d v a n c e d -a n al yti cs #
( a c c ess e d F e b. 1 3, 2 0 2 0).
99
    Br a d H er z o g, H o ust o n, W e S ol v e d a Pr o bl e m – H o w b as e b all a n al yti cs g ur u Br a n d o n T a u b m a n ’ 0 7
h el p e d l e a d t h e Astr os t o t h eir first -e v er W orl d S eri es wi n , C O R N E L L A L U M NI M A G A ZI N E ( M ar./ A pr.
2 0 1 8) , htt p:// c or n ell al u m ni m a g a zi n e. c o m/ h o ust o n-s ol v e d-pr o bl e m/ ( a c c ess e d F e b. 1 3, 2 0 2 0).
100
     M ar k B er m a n ( @ M ar k B er m a n F o x 2 6), Al e x R o dri g u e z ( @ A R O D) T w e et e d L uis S e v eri n o w as ti p pi n g
his pit c h es.. Astr os k n e w w h at w a s c o mi n g. Al e x Br e g m a n ( @ A B R E G _ 1) s a ys n ot t h e c as e: “I wis h I
k n e w.. E v er y ti m e w e g et hits n o w e v er y o n e t hi n ks s o m e b o d y’s ti p pi n g..(J o ki n gl y s ai d) “ C a n u h a v e hi m
h el p us o ut & l et us k n o w. ” T WI T T E R ( O ct. 1 6, 2 0 1 9, 1 2: 2 8 A M),
htt ps://t witt er. c o m/ m ar k b er m a nf o x 2 6/st at us/ 1 1 8 4 3 2 5 1 6 9 2 0 6 2 3 5 1 3 6 ?l a n g = e n ( a c c e ss e d F e b. 1 3, 2 0 2 0).


                                                                             44
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 46 of 71



                         j.          "I n r e alit y, it's a j o k e. B ut M aj or L e a g u e B as e b all d o es a l ot t o e ns ur e t h e
                                     f air n ess of t h e g a m e. T h er e's p e o pl e e v er y w h er e. If y o u g o t hr o u g h t h e
                                     d u g o ut s a n d t h e cl u b h o us es a n d t h e h all w a ys, t h er e's li k e s o m a n y p e o pl e
                                     ar o u n d. ” A. J. Hi n c h o n O ct o b e r 1 7, 2 0 1 9 r es p o n di n g t o N e w Y o r k
                                     Y a n k e e s’ all e g ati o ns t h at t h e Ast r os w e r e ill e g all y st e ali n g si g ns. 1 0 1

                         k.          “It s u c ks f or o ur pl a y ers . . . b e c a us e t h o s e g u ys ar e s o t al e nt e d. A n d I
                                     d o n't t hi n k a n yt hi n g s h o ul d t a k e a w a y fr o m w h at t h e y'r e a bl e t o
                                     a c c o m plis h. A n d s o i n t h at as p e ct, it's dis a p p oi nti n g. . . . B ut I t hi n k w e
                                     k n o w w h at's g oi n g o n t h er e. L o o k at w h at w e'r e g etti n g a c c us e d of. H o w
                                     m a n y r u ns di d w e s c or e i n t h at fir st g a m e ? B ut I u n d erst a n d w h er e t h e
                                     p ar a n oi a c o m es fr o m. W e h a v e it. I h a v e it.’ Ast r o s Pit c h e r J usti n
                                     V e rl a n d e r o n O ct o b e r 1 7, 2 0 1 9 r es p o n di n g t o N e w Y o r k Y a n k e e s’
                                     all e g ati o ns t h at t h e Ast r os w e r e ill e g all y st e ali n g si g ns. 1 0 2

                         l.          " N ot e v er yt hi n g is a b o ut ti p pi n g . . . .[ w] e c a n hit, t o o . . . . [ b] ut I t hi n k it's
                                     disr e s p e ctf ul t h at e v er y ti m e w e s c or e a l ot of r u ns, p e o pl e t al k a b o ut
                                     ti p pi n g. N o b o d y w as ti p pi n g t o d a y a n d w e s c or e d, w h at, ei g ht r u ns ? W e'r e
                                     gr e at hitt ers. W e' v e b e e n d oi n g it f or a w h ol e s e as o n. ” Ast r os pl a y e r
                                     C a rl o s C o r r e a o n O ct o b e r 1 7, 2 0 1 9 r es p o n di n g t o N e w Y o r k Y a n k e es’
                                     all e g ati o ns t h at t h e Ast r os w e r e ill e g all y st e ali n g si g ns. 1 0 3
             1 2 0.      As t h e a b o v e -m e nti o n e d q u ot es d e m o nstr at e, o n a n e arl y d ail y b a sis t h e Astr o s

diss e mi n at e d st at e m e nt s t o t h e p u bli c misr e pr es e nti n g t h at t h e t e a m’s pl a y er s’ s u c c ess w as d u e

t o, i nt er ali a, t h eir e m br a c e of a n al yti cs a n d t h eir a p pr o a c h t o b atti n g r at h er t h an a s a r es ult of t h e

Astr o s’ i m p er missi bl e el e ctr o ni c si g n st e ali n g . A n d, i n dir e ct r es p o ns e t o all e g ati o ns i n O ct o b er

2 0 1 9 t h at t h e t e a m w as ill e g all y st e ali n g si g ns, t h e t e a m m a n a g er, st ar hitt ers a n d st ar pit c h er

e x pr essl y d e ni e d t h e a c c us ati o n s.

             1 2 1.      M or e o v er, f or t h e 2 0 1 7 b as e b all s e a s o n, t h e H o ust o n Astr o s a d o pt e d a f als e p u bli c

t h e m e “ E ar n Hist or y ” a n d pl a c e d t h e p hr as e o n s o u v e nir c u ps, t-s hirt s, r all y t o w els, b as e b all


101
     Ass o ci at e d Pr ess, Hi n c h bl o ws w histl e, c alls si g n st e ali n g s us pi ci o ns ' a j o k e' , U S A T O D A Y ( O ct. 1 7,
2 0 1 9), htt ps:// w w w. us at o d a y. c o m/st or y/s p orts/ ml b/ 2 0 1 9/ 1 0/ 1 7/ hi n c h -bl o ws -w histl e -c alls -si g n al-
s us pi ci o ns -a -j o k e/ 4 0 3 3 5 9 1 9/ ( a c c ess e d F eb. 1 3, 2 0 2 0).
102
     B o b Ni g ht e n g al e , 'It's a j o k e': Astr os li vi d a b o ut c h e ati n g all e g ati o ns i n A L C S vs. Y a n k e es, U S A
T O D A Y ( O ct. 1 7, 2 0 1 9), htt ps:// w w w. us at o d a y. c o m/st or y/s p orts/ ml b/ c ol u m nist/ b o b -
ni g ht e n g al e/ 2 0 1 9/ 1 0/ 1 7/ h o ust o n -a str os -c h e ati n g -y a n k e es -al cs/ 4 0 1 3 5 9 2 0 0 2/ ( a c c ess e d F e b. 1 3, 2 0 2 0).
103
      I d.


                                                                               45
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 47 of 71



c a ps, b a n n ers, s o ci al m e di a o utl et s, a n d m or e. T h e Astr o s pl a c e d si g ns ar o u n d Mi n ut e M ai d P ar k

e x pl ai ni n g t h e t h e m e. O n e si g n w a s pl a c e d i n t h e u n d er gr o u n d t u n n el c o n n e cti n g cl u b h o us es a n d

offi c es a n d r e a d:

                       W h at d o es it r e all y m e a n t o m a k e hist or y ? T o d o s o m et hi n g t h at h as n e v er b e e n
                       d o n e. T o writ e y o ur n a m e i n t h e b o o ks ? T h er e’s o nl y o n e w a y — y o u’ v e g ot t o
                       e ar n it. W e’r e t al ki n g a b o ut r es p e ct a n d cr e ati n g a l e g a c y. S o w h o c ar es w h at
                       e v er y o n e els e s a ys ? Hist or y w o n’t r e m e m b er t h e m. St a y r el e ntl e ss. U nl e as h
                       gr e at n ess a n d cr e at e y o ur o w n d esti n y. F or H o ust o n, f or H -T o w n, f or t h e H. It’s
                       ti m e t o s h o w t h e w orl d w h o w e ar e. E ar ni n g o ur pl a c e i n hist or y t o g et h er. 1 0 4

           1 2 2.      T hr o u g h t h e us e of t his f als e “ E ar n Hist or y ” t h e m e, t h e Astr o s f als el y r e pr es e nte d

t h at t h e t e a m’s s u c c ess w as “ e ar n e d ” b as e d o n pl a y er p erf or m a n c e a n d ot h er l e giti m at e b as e b all

f a ct ors, r at h er t h a n i m p er missi bl e c h e ati n g t hr o u g h el e ctr o ni c si g n st e ali n g. D ef e n d a nt Astr o s’

us e of t his f als e m ott o, i n 2 0 1 7 a n d i n e ns ui n g y e ars, w as u bi q uit o us. D ef e n d a nt Astr o s

dis pl a y e d t h e m ott o o n p e n n a nt s a n d b a n n ers, p o st ers, st a di u m si g n a g e, p ol e b a n n ers, pr o gr a ms,

a d v ertis e m e nt s, o nli n e s cr e e ns h ot s, pr o m oti o n al vi d e o s a b o ut t h e t e a m, t e a m cl ot hi n g (i n cl u di n g

h at s, s hirt s, s w e at s hirt s, a n d r all y t o w els) a n d m er c h a n dis e (s u c h a s s o u v e nir c u ps).

           D.          T h e B ost o n R e d S o x’s                                        I m p e r missi bl e El e ct r o ni c
                       Si g n St e ali n g C o r r u pt e d t h e St atisti cs U p o n W hi c h M L B F a nt as y B as e b all
                       C o nt ests a r e B as e d, P r e v e nti n g C o nt est a nts f r o m E x e r cisi n g S kill t o Wi n o r
                       L os e .

           1 2 3.      D uri n g t h e 2 0 1 7 a n d 2 0 1 8 s e as o ns, d ef e n d a nt R e d S o x als o e n g a g e d i n el e ctr o nic

si g n st e ali n g, i n k n o wi n g vi ol ati o n of M L B’s r ul e s a n d r e g ul ati o ns pr o hi biti n g s u c h c o n d u ct.

           1 2 4.      D uri n g t h e 2 0 1 7 s e as o n , def e n d a nt R e d S o x p o siti o n e d o n e of it s e m pl o y e es i n t h e

t e a m r e pl a y r o o m a n d h a d t h e e m pl o y e e r e vi e w vi d e o r e pl a y fr o m t h e c e nt er fi el d c a m er a s t o

d e ci p h er t h e o p p o si n g t e a m’s c at c h er’s si g n s e q u e n c e s w h e n a R e d S o x r u n n er w as o n s e c o n d


104
     K e vi n S c hi n dl er, Fi n al W orl d S eri es Bl o g, 2 0 1 7: Astr os E ar n Hist or y , A RI Z O N A D AI L Y S U N ( N o v. 1,
2 0 1 7), htt ps:// a z d ail ys u n. c o m/ n e ws/l o c al/fi n al -w orl d -s eri es-bl o g -astr os -e ar n -hist or y/ arti cl e _ 7f 4 1 b a 2 8 -
9 c 8 a -5 9 d 3 -8 e 7 1 -6 b b d 4 1 c 3 c 0 9 0. ht ml ( a c c ess e d F e b 1 4, 2 0 1 7).


                                                                           46
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 48 of 71



b a s e. T h e R e d S o x e m pl o y e e i n t h e r e pl a y r o o m t h e n c o m m u ni c at e d t h e si g n s e q u e n c e s t o R e d

S o x pl a y er s w h o s er v e d as “r u n n ers ” fr o m t h e r e pl a y r o o m t o t h e d u g o ut, w h er e t h e si g n

i nf or m ati o n w as gi v e n t o pl a y ers i n t h e d u g o ut w h o w o ul d t h e n r el a y it t o r u n n er s o n s e c o n d

b a s e, e n a bli n g t h e b a s er u n n er t o i nt er pr et t h e c at c h er’s si g ns a n d tr a ns mit i nf or m ati o n a b o ut t h e

c o mi n g pit c h t o t h e b att er.

           1 2 5.     B y e arl y J ul y 2 0 1 7, t h e R e d S o x r e pl a c e d t h e r u n n er’s vi d e o r o o m -t o-d u g o ut r el a y

f u n cti o n wit h t e xt m ess a g e s c o n v e yi n g t h e si g n i nf or m ati o n t o t h e s m art w at c h or ot h er d e vi c e of

R e d S o x at hl eti c tr ai n ers i n t h e d u g o ut, w h o c o n v e y e d t h e i nf or m ati o n t o R e d S o x pl a y ers. T h e

R e d S o x w er e a w ar e t h at t h eir s c h e m e vi ol at e d M L B r ul e s a g ai nst el e ctr o ni c si g n st e ali n g .

           1 2 6.     T h e eff e ct of t h e R e d S o x’s i m p er missi bl e el e ctr o ni c si g n st e ali n g i n 2 0 1 7 w as t o

aff or d R e d S o x b att ers a s u bst a nti al c o m p etiti v e hitti n g a d v a nt a g e a n d t o dis a d v a nt a g e o p p o si n g

pit c h ers w h e n e v er a R e d S o x r u n n er w as o n s e c o n d b as e .

           1 2 7.     D ef e n d a nt R e d S o x’s i m p er missi bl e el e ctr o ni c si g n st e ali n g d uri n g t h e 2 0 1 7

s e as o n c o ul d n ot h a v e s u c c e e d e d wit h o ut t h e k n o wl e d g e, p arti ci p ati o n a n d s u p p ort of R e d S o x

pl a y ers a n d R e d S o x m a n a g e m e nt, i n cl u di n g t h e R e d S o x Fi el d M a n a g er.

           1 2 8.     T h e R e d S o x el e ctr o ni c si g n st e ali n g i n 2 0 1 7 r es ult e d i n c orr u pt e d pl a y er

p erf or m a n c e st atisti cs f or R e d S o x hitt ers a n d f or o p p o si n g pit c h ers, t h at c o m pr o mis e d a n d

r e n d er e d u nf air M L B D F S c o nt est s i n 2 01 7.

           1 2 9.     I n A u g u st 2 0 1 7, t h e N e w Y or k Y a n k e es fil e d a f or m al c o m pl ai nt wit h t h e Offi c e

of t h e C o m missi o n er, s u p p ort e d b y p h ot o gr a p hi c e vi d e n c e of t h e R e d S o x’s el e ctr o ni c si g n

st e ali n g mis c o n d u ct.

           1 3 0.

                                                                            M L B p ur p ort e d t o c o n d u ct a “t h or o u g h




                                                                       47
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 49 of 71



i n v e sti g ati o n ” of t h e R e d S o x’s c o n d u ct a n d a n n o u n c e d t h e r es ult s of it s i n v e sti g ati o n o n

S e pt e m b er 1 5, 2 0 1 7 . At t h at ti m e, M a nfr e d c o nfir m e d t h at t h e R e d S o x h a d vi ol at e d M L B’s

r ul es a g ai nst el e ctr o ni c si g n st e ali n g.    M a nfr e d fi n e d d ef e n d a nt R e d S o x a n i nsi g nifi c a nt a m o u nt,

b ut t o o k n o a cti o n a g ai nst a n y of d ef e n d a nt R e d S o x’s pl a y ers, e m pl o y e e s or m a n a g e m e nt

i n v ol v e d i n p er p etr ati n g or a p pr o vi n g t h e i m p er missi bl e el e ctr o ni c si g n st e ali n g s c h e m e.

           1 3 1.      I n a p u bli c st at e m e nt iss u e d o n S e pt e m b er 1 5, 2 0 1 7 , M a nfr e d j u stifi e d t h e

mi ni m al dis ci pli n e o n t h e gr o u n ds t h at R e d S o x o w n ers hi p a n d fr o nt offi c e m a n a g e m e nt h a d n ot

k n o w n of t h e s c h e m e , a n d t h at h e h a d r e c ei v e d “ a bs ol ut e ass ur a n c e s fr o m t h e R e d S o x t h at t h er e

will b e n o f urt h er vi ol ati o ns of t his ki n d. ” M a nfr e d’s p u bli c st at e m e nt di d n ot dis cl o s e t h e as p e ct

of t h e R e d S o x’s s c h e m e t h at i n v ol v ed t h e us e of R e d S o x pl a y er s t o s er v e as r u n n ers fr o m t h e

r e pl a y r o o m t o t h e d u g o ut a n d als o c ar ef ull y a v oi d e d a d dr essi n g t h e k n o wl e d g e a n d i n v ol v e m e nt

of t h e R e d S o x’s Fi el d M a n a g er i n t h e i m p er missi bl e s c h e m e .

           1 3 2.      I n his S e pt e m b er 1 5, 2 0 1 7 st at e m e nt , M a nfr e d als o a n n o u n c e d t h at M L B’s

i n v e sti g ati o n h a d d et er mi n e d t h at t h e N e w Y or k Y a n k e es h a d, d uri n g a pri or s e as o n, “ vi ol at e d a

r ul e g o v er ni n g t h e us e of a d u g o ut p h o n e. ” A c c or di n g t o M a nfr e d’s st at e m e nt, n o i m pr o p er

c o m m u ni c ati o ns i n vi ol ati o n of a n y M L B r ul es or r e g ul ati o ns w er e i n v ol v e d (i. e., n o

c o m m u ni c ati o n of st ol e n si g ns o c c urr e d).       M a nfr e d fi n e d t h e Y a n k e es a mi ni m al a m o u nt f or t his

“ t e c h ni c al” vi ol ati o n.

           1 3 3.




                                                                        48
          Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 50 of 71




          1 3 4.




          1 3 5.     O n J a n u ar y 2, 2 0 2 0 , R o s e nt h al a n d Dr elli c h p u b lis h e d a f oll o w -u p arti cl e i n T h e

At hl eti c c o nt ai ni n g i nf or m ati o n s o ur c e d t o c urr e nt a n d f or m er R e d S o x p ers o n n el t h at t h e R e d

S o x – w h o h a d hir e d Al e x C or a, o n e of t h e ar c hit e ct s of t h e Astr o s’ tr as h c a n b a n gi n g s c h e m e, as




105




                                                                     49
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 51 of 71



it s Fi el d M a n a g er pri or t o t h e st art of t h e 2 0 1 8 s e as o n -- h a d i m p er missi bl y i m pl e m e nt e d a

r e n e w e d r e pl a y r o o m s c h e m e t hr o u g h o ut t h e 2 0 1 8 M L B r e g ul ar s e as o n. 1 0 6

             1 3 6.     A s M L B h a s n o w d et er mi n e d a n d p u bli cl y a n n o u n c e d i n A pril 2 0 2 0 , def e n d a nt

R e d S o x di d, i n f a ct, r es u m e it s i m p er missi bl e el e ctr o ni c si g n st e ali n g mis c o n d u ct d uri n g t h e

2 0 1 8 b as e b all s e as o n .1 0 7 At a mi ni m u m, d uri n g t h at s e as o n ( a n d m o st li k el y d uri n g t h e 2 0 1 9

s e as o n as w ell) , t h e s a m e R e d S o x e m pl o y e e i n v ol v e d i n t h e 2 0 1 7 el e ctr o ni c si g n st e ali n g

mis c o n d u ct r e p e at e d his i m p er missi bl e c o n d u ct. T h e e m pl o y e e vi e w e d o p p o si n g c at c h er’s si g n

s e q u e n c e s i n li v e vi d e o i n t h e r e pl a y r o o m a n d c o m m u ni c at e d t h e si g n s e q u e n c e s t o R e d S o x

pl a y ers f or us e b y R e d S o x r u n n er s o n s e c o n d b as e. 1 0 8 W hil e M a nfr e d ’s A pril 2 0 20 D e cisi o n

a n d Fi n di n g s dis c ussi n g t h e R e d S o x’s mis c o n d u ct o nl y n a m e s t h e o n e n o n -u nif or m e d R e d S o x

e m pl o y e e i n v ol v e d i n t h e s c h e m e, R e d S o x pl a y ers w er e n e c ess aril y i n v ol v e d i n c o m m u ni c ati n g

t h e si g n i nf or m ati o n fr o m t h e r e pl a y r o o m t o pl a y ers i n t h e d u go ut, i n c o m m u ni c ati n g t h e

i nf or m ati o n fr o m t h e d u g o ut t o t h e R e d S o x r u n n er o n s e c o n d b a s e, i n c o m m u ni c ati n g t h e

i nf or m ati o n t o t h e hitt er, a n d i n r e c ei vi n g t h e i nf or m ati o n w hil e at b at. A n d it is i m pr o b a bl e t h at

t his c o ul d h a v e t a k e n pl a c e wit h o ut t h e k n o wl e d g e of t h e R e d S o x Fi el d M a n a g er, Al e x C or a, a

pri n ci p al i niti at o r a n d p arti ci p a nt i n t h e Astr o s’ si mil ar i m p er missi bl e el e ctr o ni c si g n st e ali n g

s c h e m es i n 2 0 1 7.




106
     K e n R os e nt h al & E v a n Dr elli c h, M L B’s si g n -st e ali n g c o ntr o v ers y br o a d e ns: S o ur c es s a y t h e R e d S o x
us e d vi d e o r e pl a y r o o m ill e g all y i n 2 0 1 8, T H E A T H L E TI C (J a n. 7, 2 0 2 0),
htt ps://t h e at hl eti c. c o m/ 1 5 1 0 6 7 3/ 2 0 2 0/ 0 1/ 0 7/ ml bs -si g n-st e ali n g-c o ntr o v er s y -br o a d e ns -s o ur c es-s a y-t h e-
r e d-s o x-us e d -vi d e o -r e pl a y-r o o m-ill e g all y-i n-2 0 1 8/ ( a c c ess e d J a n. 1 5, 2 0 2 0).
107
     R o b ert D. M a nfr e d, Jr., D e cisi o n a n d Fi n di n gs of t h e C o m missi o n er i n t h e R e d S o x I n v esti g ati o n ,
M L B. C O M ( A pr. 2 2, 2 0 2 0), htt ps://i m g. ml bst ati c. c o m/ ml b -
i m a g es/i m a g e/ u pl o a d/ ml b/s c n 5 x wi g c ott c bt e 7si w. p df ( a c c ess e d M a y 4, 2 0 2 0).
108
      I d.


                                                                             50
             Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 52 of 71



             1 3 7.    T h e R e d S o x’s el e ctr o ni c si g n st e ali n g mis c o n d u ct i n 2 0 1 7 , 2 0 1 8 a n d 2 0 1 9

c orr u pt e d t h e p erf or m a n c e st atisti c s of R e d S o x pl a y ers a n d t h eir o p p o n e nt s d uri n g t h o s e

s e as o ns, pr e v e nti n g t h e e x er cis e of c o nt est a nt s kill a n d r e n d eri n g t h e c o nt est s b as e d o n s u c h

p erf or m a n c e st atisti cs c orr u pt e d a n d u nf air.

             1 3 8.    A n al ys es h a v e s h o w n t h at t h e R e d S o x’s el e ctr o ni c si g n st e ali n g, li k e t h e Astr o s’,

w as p arti c ul arl y eff e cti v e i n 2 0 1 8 a n d c a us e d R e d S o x pl a y er s t o hit s u bst a nti all y b ett er wit h

r u n n ers o n s e c o n d b a s e i n 2 0 1 8 t h a n t h e y di d i n 2 0 1 7. F or e x a m pl e, a n al ysis b y J a k e M ail h ot of

F a n Gr a p hs, a b a s e b all st atisti c s a n d a n al ysis w e bsit e, o bs er v e d t h at R e d S o x’s W ei g ht e d O n -
                      109
B as e A v er a g e         ( “ w O B A ”) wit h r u n n ers o n s e c o n d b a s e j u m p e d s u bst a nti all y i n 2 0 1 8 a s

c o m p ar e d t o 2 0 1 7 a n d f ar o ut p erf or m e d t h e M L B l e a g u e a v er a g e: 1 1 0 I n p arti c ul ar, M ail h ot

o bs er v e d t h at t h e R e d S o x e x c ell e d at hitti n g off -s p e e d pit c h es w h e n t h e y h a d a r u n n er o n s e c o n d

b a s e:

                       It’s cl e ar t h at t h e R e d S o x hit m u c h b ett er w h e n t h er e w as a r u n n er o n
                       s e c o n d b as e. T h e y si m pl y cr us h e d offs p e e d pit c h es a n d s a w s m all er
                       b e n efit s w h e n f a ci n g br e a ki n g b alls a n d f ast b alls. T h e o b vi o u s i m pli c ati o n
                       is t h at t h e t e a m g ai n e d a n a d va nt a g e w h e n a r u n n er o n s e c o n d w as a bl e t o
                       r el a y t h e i n c o mi n g pit c h t o t h e b att er. W h e n w e c o m p ar e t h eir a g gr e g at e
                       r u n v al u e s fr o m 2 0 1 7 t o 2 0 1 8, I esti m at e t h e y g ai n e d a t ot al c u m ul ati v e
                       v al u e ar o u n d fi v e wi ns — t h e s a m e esti m at e d b e n efit t h e Astr o s s a w wit h
                       t h eir si g n-st e ali n g s c h e m e i n 2 0 1 7. 1 1 1




109
     W ei g ht e d O n -B a s e A v er a g e is “ a r at e st atisti c w hi c h att e m pts t o cr e dit a hitt er f or t h e v al u e of e a c h
o ut c o m e (si n gl e, d o u bl e, et c.) r at h er t h a n tr e ati n g all hit s or ti m es o n b as e e q u all y. w O B A is o n t h e s a m e
s c al e as O n-B a s e P er c e nt a g e ( O B P) a n d is a b ett er r e pr es e nt ati o n of off e nsi v e v al u e t h a n b atti n g
a v er a g e. ” St e v e Sl o wi ns ki, S a b er m etri cs Li br ar y – w O B A , F A N G R A P H S ( F e b. 1 5, 2 0 1 0),
htt ps://li br ar y .f a n gr a p hs. c o m/ off e ns e/ w o b a/ ( a c c ess e d F e b. 1 2, 2 0 2 0).
110
     J a k e M ail h ot, H o w M u c h Di d t h e R e d S o x B e n efit fr o m T h eir Si g n -St e ali n g S c h e m e ? , F A N G R A P H S
(J a n. 2 3, 2 0 2 0), htt ps:// bl o gs.f a n gr a p hs. c o m/ h o w-m u c h -di d -t h e-r e d-s o x-b e n efit -fr o m-t h eir-si g n-st e ali n g-
s c h em e/ ( a c c ess e d F e b. 1 2, 2 0 2 0).
111
      I d.


                                                                          51
            Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 53 of 71



            1 3 9.      T h e R e d S o x n ot o nl y e n g a g e d i n i m p er missi bl e el e ctr o ni c si g n st e ali n g t h at

c orr u pt e d f a nt as y b a s e b all st atisti cs, b ut f urt h er iss u e d n u m er o us fr a u d ul e nt st at e m e nt s t h at

c o n c e al e d fr o m t h e p u bli c (i n cl u di n g M L B f a ntas y b as e b all c o nt est a nt s ) t h e R e d S o x’s

mis c o n d u ct a n d f als el y attri b ut e d t h e R e d S o x’s hitti n g s u c c e ss t o pl a y er a bilit y a n d l e giti m at e

b a s e b all f a ct ors. T h es e f als e st at e m e nt s – i n cl u di n g f als e st at e m e nt s b y C or a a n d D a v e

D o m br o ws ki, t e a m pl a y ers a n d fr a u d ul e nt pr o m oti o ns b y t h e t e a m it s elf – i n cl u d e d t h e

f oll o wi n g:

                        a.          W e’r e g etti n g b ett er. W e’r e st a yi n g a w a y fr o m stri k es o n t h e e d g es. W e’r e
                                    l o o ki n g f or pit c h e s i n t h e mi d dl e of t h e z o n e a n d p utti n g g o o d s wi n g s. If
                                    t h e y’r e n ot t h er e, w e’r e t a ki n g t h eir w al k s. . . . y o u k n o w t w o bi g i n ni n g s,
                                    o n e S u n d a y o n e t o d a y. . . .t h e y f o u n d a w a y t o gri n d o ut gr e at at b at s
                                    a g ai nst a gr e at pit c h er. ” Al e x C o r a o n A p ril 1 0, 2 0 1 8 aft e r d ef e ati n g t h e
                                    N e w Y o r k Y a n k e es 1 4 -1 .1 1 2

                        b.          “ G o o d at b at s a g ai n. . . .it ’s i nst a nt off e ns e. M o o ki e w or ks a w al k, B e n n y
                                    hit s t h e w all, w e s c or e o n e a n d t h e n H a nl e y, y o u s h o ul d’ v e s e e n his B P
                                    t o d a y t h at w as i m pr essi v e s o w e f elt v er y g o o d a b o ut hi m a n d h e p ut a
                                    g o o d s wi n g o n it a n d fr o m t h er e it w as j u st g o o d at -b at aft er g o o d a t-b at.
                                    T h e y’r e d oi n g a g o o d j o b st a yi n g i n t h e z o n e a n d n ot e x p a n di n g a n d
                                    p utti n g g o o d s wi n g s o n pit c h es t h at t h e y c a n dri v e. ” Al e x C o r a o n A p ril
                                    1 4, 2 0 1 8 aft e r d ef e ati n g t h e B alti m o r e O ri ol es 1 0 -3. 1 1 3

                        c.          “ H e’s st a yi n g o n pit c h es y o u c a n s e e o n his t a k es. T h e w a y h e is t a ki n g
                                    pit c h e s t ells y o u at a l ot. W e’ v e b e e n t al ki n g a l ot l at el y a b o ut hi m st a yi n g
                                    i n t h e z o n e a n d n ot c h asi n g pit c h e s. H e w as a bl e t o g et t h at pit c h i n t h e air
                                    t h e ot h er w a y. H e’s f e eli n g g o o d a b o ut hi ms elf, p utti n g g o o d at-b at s, n ot
                                    e x p a n di n g s o t h o s e ar e all g o o d si g ns f or hitt ers. . . .it w as all ar o u n d a
                                    g o o d off e nsi v e g a m e f or us. ” Al e x C o r a o n M a y 2 8, 2 0 1 8 aft e r d ef e ati n g
                                    t h e T o r o nt o Bl u e J a ys 8-3 .1 1 4

                        d.          “ Li n e u p -wis e e v er y b o d y’s d oi n g a n o ut st a n di n g j o b . . .li k e I s ai d. . . it s
                                    g etti n g f u n …i t’s a pr ett y g o o d li n e u p ri g ht n o w fr o m t o p t o b ott o m,

112
     Al e x C or a, C or a o n h u g e wi n o v er Y a n k e es , M L B. C O M ( A pr. 1 0, 2 0 1 8),
htt ps:// w w w. ml b. c o m/r e ds o x/ vi d e o/ c or a -o n -h u g e -wi n -o v er -y a n k e es -c 1 9 2 5 5 9 9 9 8 3 ( a c c ess e d F e b. 1 4,
2 0 2 0).
113
      Al e x C or a, C or a o n R e d S o x’s 1 0 -3 vi ct or y , M L B. C O M ( A pr. 1 4, 2 0 1 8),
114
    Al e x C or a , Al e x C or a o n J a c ki e Br a dl e y Jr.’s c at c h: ‘ W o a h’, Y o u T u b e. c o m ( M a y 2 8, 2 0 1 8),
htt ps:// w w w. y o ut u b e. c o m/ w at c h ? v =J u c O El D y U o Q ( a c c ess e d F e b. 1 4, 2 0 2 0).


                                                                            52
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 54 of 71



                                   e v er y b o d y is p utti n g g o o d at -b at s. . . . t h e li n e k e pt m o vi n g a n d t h at’s w h at
                                   it s all a b o ut, fr o m t o p t o b ott o m j ust b e r el e ntl e ss a n d t h at’s w h at t h e y’ v e
                                   b e e n d oi n g t h e l ast f e w w e e ks. ” Al e x C o r a o n J ul y 1 0, 2 0 1 8 aft e r
                                   d ef e ati n g t h e T e x as R a n g e rs 8 -4. 1 1 5

                       e.          “J a c ki e [ Br a dl e y] h as b e e n o n e of o ur b est hitt ers t h e l ast m o nt h a n d a h alf
                                   . . . h e’s dri vi n g i n r u ns h e’s hitti n g t h e b all s oli d, h e’s st a yi n g i n t h e
                                   mi d dl e of t h e b all p ar k, if y o u s e e his c o nt a ct, t h e q u alit y of his at -b at s,
                                   dri vi n g t h e b all, t h e n y o u s e e t h e hitt er t h at w e s e e. . . . h e’s d oi n g a n
                                   o ut st a n di n g j o b. ” Al e x C o r a o n J ul y 2 8, 2 0 1 8 aft e r d ef e ati n g t h e
                                   Mi n n es ot a T wi ns 1 0 -4. 1 1 6

                       f.          “It w as g o o d, p ut t h e b all i n pl a y, a littl e m or e a g gr essi v e. . . .if y o u st a y
                                   a w a y fr o m t h e e d g es of t h e stri k e z o n e a n d y o u g et pit c h es i n t h e mi d dl e
                                   of t h e pl at e a n d y o u s q u ar e t h e m off y o u’r e g oi n g t o h a v e g o o d r es ult s a n d
                                   w e’ v e b e e n d oi n g t h at t h e w h ol e s e a s o n. . . .it s e e ms li k e t o d a y t h e y w er e
                                   r e a d y t o hit, t h e y wer e l o o ki n g f or pit c h e s i n t h e mi d dl e of t h e z o n e a n d
                                   t h e y di d a g o o d j o b. ” Al e x C o r a o n A u g ust 2 2, 2 0 1 8 aft e r d ef e ati n g t h e
                                   Cl e v el a n d I n di a ns 1 0 -4 .1 1 7

                       g.          "It's al m o st o v er w h el mi n g . . . .b e c a us e y o u j ust n e v er t hi n k t h at y o u'll b e
                                   ass o ci at e d wit h a cl u b t h at c a n d o t h at. [ T o g o] 1 1 9 -5 7 ? T h o s e n u m b ers
                                   ar e mi n d -b o g gli n g. It's wi n ni n g m or e t h a n t w o -t hir ds of y o ur g a m e s o v er
                                   t h e y e ar, s o, n o, I d o n't t hi n k y o u c a n r e all y gr a s p it, a n d I t hi n k it's a
                                   tri b ut e t o all t h es e g u ys. Y o u d o n't g et t o t h at p oi nt u nl ess y o u'r e t al e nt e d
                                   a n d y o u gri n d, y o u r e all y w or k t hr o u g h t hi n g s, y o u b o u n c e b a c k, y o u'r e
                                   r esili e nt a n d y o u'r e t o u g h. A n d t h at's t his gr o u p. " D a v e D o m b r o ws ki,
                                   R e d S o x P r esi d e nt of B as e b all O p e r ati o ns, o n O ct o b e r 2 8, 2 0 1 8 aft e r
                                   t h e R e d S o x w o n t h e W o rl d S e ri e s. 1 1 8




115
    Al e x C or a, C or a o n off e ns e i n wi n , M L B. C O M (J ul y 1 0, 2 0 1 8), htt ps:// w w w. ml b. c o m/ vi d e o/ c or a-o n -
off e ns e -i n-wi n -c 2 2 5 6 6 9 7 0 8 3 ( a c c ess e d F e b. 1 4, 2 0 2 0).
116
    Al e x C or a, C or a dis c uss es wi n o v er T wi ns , M L B. C O M (J ul y 2 8, 2 0 1 8),
htt ps:// w w w. ml b. c o m/ vi d e o/ c or a -dis c uss es -wi n -o v er -t wi ns-c 2 3 2 2 2 3 3 9 8 3 ( a c c ess e d F e b. 1 4, 2 0 2 0).
117
    Al e x C or a, C or a o n off e ns e aft er 1 0 -4 wi n , M L B. C O M ( A u g. 2 2, 2 0 1 8),
htt ps:// w w w. ml b. c o m/ vi d e o/ c or a -o n -off e ns e -aft er -1 0 -4 -wi n -c 2 4 1 7 2 0 5 6 8 3 ( a c c ess e d F e b. 1 4, 2 0 2 0).
118
     A nt h o n y C a str o vi n c e, T e a m of t his c e nt ur y ? S o x wi n 4t h titl e si n c e ' 0 4 , M L B. C O M ( O ct. 2 8, 2 0 1 8),
htt ps:// w w w. ml b. c o m/r e ds o x/ n e ws/r e d -s o x-wi n -2 0 1 8 -w orl d -s eri es-titl e-c 2 9 9 8 7 6 5 8 6 ( a c c ess e d F e b. 1 4,
2 0 2 0).


                                                                           53
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 55 of 71



           1 4 0.     As t h e a b o v e -m e nti o n e d q u ot es d e m o nstr at e, o n a n al m o st d ail y b asis t h e R e d

S o x r e pr es e nt e d t o t h e w orl d t h at t h eir s u c c ess w as d u e t o, i nt er ali a, t h eir h ar d w or k a p pr o a c h t o

b atti n g r at h er t h a n t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g s c h e m e.

           E.         T h e Ast r o s’ , R e d S o x’s                          El e ct r o ni c Si g n St e ali n g Mis c o n d u ct
                      C o m p r o mi s e d t h e Pl a y e r P e rf o r m a n c e St atisti cs o n w hi c h M L B D F S
                      C o nt ests A r e B as e d a n d P r e v e nt e d t h e E x e r ci s e of C o nt est a nt S kill .

           1 4 1.     T h e Astr o s’ , R e d S o x’s                            el e ctr o ni c si g n st e ali n g s c h e m e s dis c uss e d

a b o v e c o m pr o mis e d t h e pl a y er p erf or m a n c e st atisti cs o n w hi c h t h e M L B f a nt as y b as e b all

c o nt est s w er e b as e d a n d pr e v e nt e d t h e e x er cis e of c o nt est a nt s kill. C orr u pt e d st atisti c al

i nf or m ati o n p er v a d e d t h e r es ult s of M L B f a nt as y b as eb all c o nt est s. U nt ol d n u m b ers of hit s,

w al k s, r u ns, a n d wi ns w er e dis h o n e stl y o bt ai n e d a n d a w ar d e d t o Astr o s , R e d S o x

pl a y ers t h at w o ul d n ot h a v e t a k e n pl a c e b ut f or t h e pl a y ers’ i m p er missi bl y-g ai n e d a d v a n c e d

k n o wl e d g e of pit c h e s. T h e Astr o s’ , R e d S o x’s ,                            mis c o n d u ct, c o m bi n e d wit h

M L B’s i nt e nti o n al f ail ur e t o st o p or dis cl o s e t h e mis c o n d u ct , r es ult e d i n M L B f a nt as y

c o nt est a nt s u n k n o wi n gl y t a ki n g p art i n c orr u pt e d a n d u nf air c o m p etiti o ns i n w hi c h t h e y c o ul d

n ot e x er cis e s kill b ut w er e r el e g at e d t o wi n ni n g or l o si n g o n t h e b asis of c h a n c e.

           1 4 2.     I n p arti c ul ar, t h e p erf or m a n c e st atisti cs o n w hi c h t h e M L B f a nt as y b as e b all

c o nt est s w er e b as e d d uri n g t h e 2 0 1 5, 2 0 1 6, 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 s e as o ns w er e c orr u pt e d i n

n u m er o us w a ys, i n cl u di n g b ut n ot li mit e d t o t h e f oll o wi n g:

                      a.         M L B f a nt as y b as e b all c o nt est a nt s w h o dr aft e d pit c h ers f or t h eir f a nt as y
                                 li n e u p w h o w er e pit c hi n g a g ai nst t h e Astr o s or t h e R e d S o x w er e h ar m e d
                                 w h e n t h o s e pit c h ers p erf or m e d p o orl y a s a r es ult of t h eir el e ctr o ni c si g n
                                 st e ali n g mis c o n d u ct ;

                      b.         M L B f a nt as y b as e b all c o nt est a nt s w h o p arti ci p at e d i n c o nt est s a g ai nst
                                 o p p o n e nt s w h o s el e ct e d Astr o s pl a y ers or R e d S o x pl a y ers w er e h ar m e d
                                 w h e n t h e o p p o n e nt s’ Astr o s or R e d S o x pl a y ers st atisti c s w er e c orr u ptl y
                                 e n h a n c e d b y t h e ir el e ctr o ni c si g n st e ali n g mis c o n d u ct;




                                                                       54
          Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 56 of 71



                      c.         M L B f a nt as y b as e b all c o nt est a nt s w er e fr a u d ul e ntl y i n d u c e d t o pi c k
                                 Astr o s or R e d S o x pl a y ers f or t h eir f a nt as y t e a ms b as e d o n artifi ci al
                                 st atisti cs ( a n d n ot t o s el e ct pit c h ers w h o h a d f ar e d p o orl y i n g a m es a g ai nst
                                 t h e Astr o s a n d R e d S o x) a n d w er e h ar m e d w h e n t h e Astr o s or R e d S o x
                                 pl a y ers di d n ot p erf or m as w ell as e x p e ct e d ( or t h e u ns el e ct e d pit c h ers
                                 p erf or m e d b ett er) d u e t o t h e hitt ers’ l a c k of a c c es s t o el e ctr o ni c all y st ol e n
                                 si g ns.

                      d.         M L B f a nt as y b as e b all c o nt est a nt s o v er p ai d w h e n t h e y s el e ct e d Astr o s or
                                 R e d S o x pl a y er s f or t h eir f a nt as y t e a ms b a s e d o n artifi ci al st atisti c s
                                 r es ulti n g fr o m t h eir el e ctr o ni c si g n st e ali n g mis c o n d u ct;

           G.         Pl ai n tiffs a n d t h e P r o p os e d Cl asses W e r e U nf ai rl y a n d D e c e pti v el y L e d t o
                      B eli e v e t h at t h e M L B F a nt as y B as e b all C o nt ests i n W hi c h T h e y P a rti ci p at e d
                      W e r e G a m es of S kill .

           1 4 3.     P urs u a nt t o t h e C o n diti o ns of P arti ci p ati o n a p pr o v e d a n d r e q uir e d b y t h e M L B

D ef e n d a nt s t o b e pr o vi d e d t o all p arti ci p a nt s i n M L B f a nt as y b a s e b all g a m es, Pl ai ntiffs a n d t h e

m e m b ers of t h e pr o p o s e d Cl ass es w er e e x pr essl y a d vis e d, i n writi n g, t h at t h e c o nt es t s w er e

“ c o nt est s of s kill. ”

           1 4 4.     P l ai ntiffs a n d t h e m e m b ers of t h e pr o p o s e d Cl ass es w er e r e q uir e d , b ef or e b ei n g

all o w e d t o p arti ci p at e i n t h e c o nt est s, t o a c k n o wl e d g e a n d a gr e e t o t h e c o nt est s’ C o n diti o ns of

P arti ci p ati o n , w hi c h w er e i n c or p or at e d a n d a p pli c abl e t o e v er y c o nt est Pl ai ntiffs a n d t h e

m e m b ers of t h e Cl ass es p ai d t o e nt er.       A bs e nt s u c h a c k n o wl e d g e m e nt a n d a p pr o v al, Pl ai ntiffs

a n d t h e Cl ass es w o ul d n ot h a v e b e e n p er mitt e d t o p arti ci p at e i n t h e c o nt est s.

           1 4 5.     All of t h e Pl ai ntiffs a n d all of t h e m e m b ers of t h e pr o p o s e d Cl a ss e s el e ctr o ni c all y

a c k n o wl e d g e d a n d a gr e e d t o t h e c o nt est s’ C o n diti o ns of P arti ci p ati o n b ef or e p arti ci p ati n g i n a n y

M L B f a nt as y b as e b all c o nt est s.

           1 4 6.     T h e r e pr es e nt ati o n i n t h e Co n diti o ns of P arti ci p ati o n t h at t h e M L B f a nt as y

b a s e b all c o nt est s w er e c o nt est s of s kill , w hi c h t h e M L B D ef e n d a nt s c a us e d t o b e pr o vi d e d t o all

M L B f a nt as y c o nt est a nt s, w as , d uri n g t h e                      2 0 1 7, 2 0 1 8 a n d 2 0 1 9 s e as o ns, f als e.




                                                                      55
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 57 of 71



           1 4 7.       T h e M L B D ef e n d a nt s a n d t h e Astr o s a n d R e d S o x w er e , at a mi ni m u m, a w ar e

d uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 s e as o ns t h at t h e r e pr es e nt ati o n i n t h e C o n diti o ns of P arti ci p ati o n

t h at t h e M L B f a nt as y b as e b all c o nt est s w er e c o nt est s of s kill, if e v er tr u e, w as n ot tr u e d uri n g

t ho s e s e as o ns.

           1 4 8.       T h e r e pr es e nt ati o n t h at M L B f a nt as y b a s e b al l c o nt est s w er e c o nt est s of s kill w as

m at eri al t o e a c h P l ai ntiff’s a n d e a c h Cl a ss m e m b er ’s d e cisi o n t o p arti ci p at e i n s u c h c o nt est s. N o

P l ai ntiff, n or a n y of t h e pr o p o s e d Cl ass m e m b ers, w o ul d h a v e p ai d t o p arti ci p at e i n t h e c o nt est s

if t h e y k n e w t h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s d e p e n d e d w er e

c orr u pt e d a n d t h at t h e c o nt est s w er e , as a r es ult, n ot a ct u all y g a m e s of s kill.

           1 4 9.       T hr o u g h o ut t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e as o ns, t h e M L B D ef e n d a nt s

g e n er at e d f a nt as y b as e b all i nf or m ati o n o n t h e M L B t el e visi o n n et w or k, str e a mi n g s er vi c e, a n d

m o bil e a p pli c ati o ns t h at i n cl u d e d, o n a d ail y b asis, e x p ert r e c o m m e n d ati o ns of M L B pl a y ers a n d

e v e n c o m pl et e f a nt as y li n e u p s f or M L B f a nt as y c o nt est a nt s t o us e i n s el e cti n g t h eir f a nt as y

t e a ms. M L B a n d it s Cl u bs, i n cl u di n g t h e Astr o s a n d t h e R e d S o x, w er e a w ar e t h at t h es e d ail y

pl a y er a n d li n e u p r e c o m m e n d ati o ns w er e, at a mi ni m u m, misl e a di n g, si n c e t h e y di d n ot

a c k n o wl e d g e or a c c o u nt f or t h e o n g oi n g el e ctr o ni c si g n st e ali n g t h at g a v e p erf or m a n c e

a d v a nt a g es t o Astr o s a n d R e d S o x pl a y ers a n d p erf or m a n c e dis a d v a nt a g es t o o p p o si n g hitt ers

a n d pit c h ers. D ef e n d a nt s diss e mi n at e d t h es e pl a y er a n d li n e u p r e c o m m e n d ati o ns, as r e q uir e d b y

t h eir m ar k eti n g o bli g ati o ns p urs u a nt t o t h e M L B-Dr aft Ki n g s a gr e e m e nt, k n o w i n g t h e

r e c o m m e n d ati o ns w o ul d misl e a d M L B f a nt as y c o nt est a nt s.

           H.           Pl ai ntiff K rist o p h e r R. Ols o n

           1 5 0.       Pl ai ntiff Krist o p h er R. Ols o n w a s a n a cti v e M L B f a nt as y b a s e b all c o nt est

p arti ci p a nt d uri n g t h e p eri o d at iss u e i n t his l a w s uit.




                                                                       56
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 58 of 71



           1 5 1.      Pl ai ntiff Ols o n w as , at all r el e v a nt ti m e s, a w ar e t h at i n or d er f or f a nt as y s p ort s

c o m p etiti o ns, i n cl u di n g f a nt as y b as e b all, t o b e l e g al, t h e y w er e r e q uir e d t o b e g a m es of s kill.

           1 5 2.      I n J ul y 2 0 1 5, Pl ai ntiff Ols o n r e c ei v e d a n d r e vi e w e d t h e M L B f a nt as y b as e b all

c o nt est s ’ C o n diti o ns of P arti ci p ati o n, w hi c h a d vis e d hi m t h e c o nt est s w er e c o nt est s of s kill.

Pl ai ntiff Ols o n el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o t h e C o n diti o ns of P arti ci p ati o n.

           1 5 3.      Pl ai ntiff Ols o n w as a w ar e t h at t h e M L B c o nt est s w er e off er e d at diff er e nt l e v els

of s kill, d e p e n di n g u p o n t h e k n o wl e d g e a n d e x p eri e n c e of t h e c o nt est a nt. Pl ai ntiff Ols o n i niti all y

pl a y e d at t h e “ B e gi n n er ” l e v el, b ef or e gr a d u ati n g t o t h e hi g h er c o nt est l e v el.

           1 5 4.      Pl ai ntiff Ols o n r eli e d o n t h e r e pr es e nt ati o n i n t h e M L B f a nt as y b as e b all c o nt est s’

C o n diti o ns of P arti ci p ati o n t h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill i n d e ci di n g t o p a y

t o p arti ci p at e i n t h e c o nt est s.

           1 5 5.      T h e f a ct t h at M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill w a s a m at eri al

c o nsi d er ati o n t o pl ai ntiff Ols o n’s d e cisi o n t o p a y t o p art i ci p at e i n s u c h c o nt est s. H e h a d n o

i nt er est i n p arti ci p ati n g, l et al o n e p a yi n g t o p arti ci p at e, i n f a nt as y s p ort s c o nt est s b as e d o n

c h a n c e. Pl ai ntiff Ols o n h as n e v er b et o n b as e b all a n d h as n o i nt er est i n d oi n g s o. H e w o ul d n ot

h a v e p ai d t o p arti ci p at e i n t h e M L B-br a n d e d f a nt as y c o nt est s if t h e y w er e n ot g a m es of s kill.

           1 5 6.




                                                                        57
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 59 of 71



           1 5 7.




           1 5 8.     M a nfr e d’s S e pt e m b e r 2 0 1 7 st at e m e nt c a us e d Pl ai ntiff Ols o n t o b eli e v e t h at

el e ctr o ni c si g n st e ali n g w o ul d n ot t ol er at e d b y M L B, w as n ot b ei n g p er p etr at e d b y ot h er t e a ms,

a n d w o ul d n ot o c c ur a g ai n.

           1 5 9.     T h e R e d S o x’s c o m pl ai nt t h at t h e Astr o s w er e e n g a g e d i n si g n st e ali n g

mis c o n d u ct d uri n g t h e O ct o b er 2 0 1 8 pl a y offs, L u h n o w’s (f als e) p u bli c st at e m e nt d e n yi n g t h e

R e d S o x’s a c c us ati o n, a n d M a nfr e d’s (f als e) p u bli c st at e m e nt ass erti n g t h at M L B h a d c o n d u ct e d

a “t h or o u g h i n v esti g ati o n ” a n d e x o n er at e d t h e Astr o s w er e als o wi d el y r e p ort e d i n t h e B o st o n

m e di a. Pl ai ntiff Ols o n, w h o w as cl o s el y f oll o wi n g t h e R e d S o x d uri n g t h at pl a y off s eri e s, w as

a w ar e fr o m t el e visi o n a n d n e w s p a p er r e p ort s of t h e R e d S o x’s c o m pl ai nt a n d L u h n o w’s a n d

M a nfr e d’s st at e m e nt s i n r es p o ns e.

           1 6 0.     L u h n o w’s a n d M a nfr e d’s O c t o b er 2 0 1 8 st at e m e nt s c a us e d Pl ai ntiff Ols o n t o

b eli e v e t h at t h e Astr o s h a d n ot e n g a g e d i n el e ctr o ni c si g n st e ali n g a n d t h at el e ctr o ni c si g n

st e ali n g w o ul d n ot t ol er at e d b y M L B a n d w as n ot b ei n g p er p etr at e d .

           1 6 1.     Pl ai ntiff Ols o n w as a w ar e t h at el e ctr o ni c si g n st e ali n g w as pr o hi bit e d b y M L B

r ul es.

           1 6 2.     Pl ai ntiff Ols o n w as a w ar e t h at if a n M L B Cl u b or Cl u bs w er e e n g a gi n g i n

e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f a nt as y li n e u p pl a y er s el e cti o n




                                                                       58
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 60 of 71



pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r e s ult s t h at d et er mi n e t h e c o nt est wi n n er s. H e

w as als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e v ari a bl e ( d e p e n di n g, f or

e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d) a n d c o ul d n ot, t h er ef or e,

b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us pr e v e nti n g t h e e x er cis e

of s kill t o wi n or l o s e a c o nt est.

           1 6 3.     B e c a us e e l e ctr o ni c si g n st e ali n g c orr u pt s b ot h t h e i niti al M L B f a nt as y li n e u p

pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r e s ult s t h at d et er mi n e t h e c o nt est

wi n n er s, t h e f a ct t h at o n e or m or e M L B Cl u bs w a s e n g a gi n g i n el e ctr o ni c si g n st e ali n g w o ul d

h a v e b e e n m at eri al t o P l ai ntiff Ols o n’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s.

           1 6 4.     Pl ai ntiff Ols o n r eli e d o n                                                                     t h e R e d S o x’s

“ a bs ol ut e ass ur a n c e ” i n S e pt e m b er 2 0 1 7 t h at it w o ul d n ot e n g a g e i n el e ctr o ni c si g n st e ali n g

a g ai n, a n d L u h n o w’s a n d M a nfr e d’s st at e m e nt s i n O ct o b er 2 0 1 8 i n d e ci di n g t o c o nti n u e p a yi n g

t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s. Pl ai ntiff Ols o n w o ul d n ot h a v e c o nti n u e d t o p a y

t o p arti ci p at e i n t h e c o nt est s if h e k n e w t h at o n e or m or e t e a ms w as e n g a gi n g i n el e ctr o ni c si g n

st e ali n g or if h e l e ar n e d t h at M L B w as l yi n g a b o ut it s i n v esti g ati o ns of el e ctr o ni c si g n st e a li n g.

           1 6 5.     D uri n g t h e 2 0 1 8 s e as o n, Pl ai ntiff Ols o n p ai d f or a s u bs cri pti o n t o M L B. T V i n

or d er t o b ett er p arti ci p at e i n M L B f a nt as y c o nt est s a n d f oll o w his f a nt as y pl a y er s . Pl ai ntiff

Ols o n w a s a w ar e of f a nt as y b a s e b all pr o gr a m mi n g b y t h e M L B D ef e n d a nt s, i n cl u di n g d ail y

f a nt as y b a s e b all pl a y er a n d li n e u p r e c o m m e n d ati o ns iss u e d b y t h e M L B D ef e n d a nt s. Pl ai ntiff

Ols o n r e c ei v e d e m ails a n d ot h er a d v ertisi n g a n d pr o m oti o n al m at eri als a b o ut t h e M L B f a nt as y

b a s e b all c o nt est s dir e ctl y fr o m t h e M L B P arti es.

           1 6 6.     Pl ai ntiff Ols o n w as a w ar e d uri n g t h e Cl a ss P eri o d of M L B’s l o n g -st a n di n g

o p p o siti o n t o g a m bli n g o n b as e b all, i n cl u di n g M a nfr e d’s r ef us al i n 2 0 1 6 t o r ei nst at e P et e R o s e




                                                                        59
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 61 of 71



b e c a us e of R o s e’s pri or i n v ol v e m e nt wit h g a m bli n g. Pl ai ntiff Ols o n b eli e v e d t h at M L B w o ul d

n ot pr o m ot e ( or l e n d it s n a m e) t o f a nt as y b a s e b all c o nt est s if t h e y w er e n ot g a m e s of s kill a n d

i n v ol v e d g a m bli n g.

           1 6 7.     Pl ai ntiff Ols o n w as a w ar e of M L B’s l o n g -st a n di n g a n d oft -r e p e at e d

r e pr es e nt ati o ns of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e o f b a s e b all

a n d, b a s e d o n t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y

M L B m e m b er Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul e s a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o

t h e i nt e grit y of t h e g a m e of b a s e b all.

           1 6 8.     Pl ai ntiff Ols o n r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d o p p o siti o n t o

g a m bli n g o n b as e b all i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           1 6 9.     Pl ai ntiff Ols o n r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d r e pr es e nt ati o ns

t h at it w as c o m mitt e d t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b as e b all, i n cl u di n g i n

r e g ar d t o pr e v e nti n g el e ctr o ni c si g n st e ali n g, i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           1 7 0.     Pl ai ntiff Ols o n w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

h a d h e k n o w n t h at t h e H o ust o n Astr o s or t h e B o st o n R e d S o x w as e n g a g i n g i n t h e el e ctr o ni c si g n

st e ali n g s c h e m es d es cri b e d a b o v e or                              w er e e n g a gi n g i n el e ctr o ni c si g n st e ali n g.

           1 7 1.     Pl ai ntiff Ols o n w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

h a d h e k n o w n t h at M L B w as fr a u d ul e ntl y c o n c e ali n g el e ctr o ni c si g n st e ali n g b y it s m e m b er

Cl u bs.

           1 7 2.     Pl ai ntiff Ols o n w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e h o n est y of t h e pl a y er p erf or m a n c e st atisti cs o n

w hi c h t h e c o nt est s d e p e n d e d w as c o m pr o mis e d b y M L B t e a ms’ a n d pl a y er s’ el e ctr o ni c si g n

st e ali n g a n d t h at, as a r es ult, t h e o ut c o m e of t h e c o nt est s w o ul d n ot b e d et er mi n e d b y s kill.




                                                                        60
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 62 of 71



           1 7 3.      Pl ai ntiff Ols o n p ai d a n d s uff er e d t h e l o ss of M L B f a nt as y c o nt est e ntr y f e es t h at

h e w o ul d n ot h a v e p ai d h a d h e k n o w n t h at t h e c o nt est s w er e n ot g a m es of s kill.

           I.          Pl ai ntiff C h rist o p h e r L o p e z

           1 7 4.      Pl ai ntiff C hrist o p h er L o p e z w as a n a cti v e M L B f a nt as y b a s e b all c o nt est

p arti ci p a nt d uri n g t h e p eri o d at iss u e i n t his l a w s uit.

           1 7 5.      Pl ai ntif f L o p e z w as, at all r el e v a nt ti m es, a w ar e t h at i n or d er f or f a nt as y s p ort s

c o m p etiti o ns, i n cl u di n g f a nt as y b as e b all, t o b e l e g al, t h e y w er e r e q uir e d t o b e g a m es of s kill.

           1 7 6.      I n S e pt e m b er 2 0 1 5, Pl ai ntiff L o p e z r e c ei v e d a n d r e vi e w e d t h e M L B f a nt as y

b a s e b all c o n t est s’ C o n diti o ns of P arti ci p ati o n, w hi c h a d vis e d hi m t h e c o nt est s w er e c o nt est s of

s kill. Pl ai ntiff L o p e z el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o t h e C o n diti o ns of P arti ci p ati o n.

           1 7 7.      Pl ai ntiff L o p e z r eli e d o n t h e r e pr es e nt ati o n i n t h e M L B f a nt as y b as e b all c o nt est s’

C o n diti o ns of P arti ci p ati o n t h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill i n d e ci di n g t o p a y

t o p arti ci p at e i n t h e c o nt est s.

           1 7 8.      T h e f a ct t h at M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill w a s a m at eri al

c o nsi d er ati o n t o pl ai ntiff L o p e z ’s d ecisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s. H e h a d n o

i nt er est i n p arti ci p ati n g, l et al o n e p a yi n g t o p arti ci p at e, i n f a nt as y s p ort s c o nt est s b as e d o n

c h a n c e. Pl ai ntiff L o p e z h a s n e v er b et o n b as e b all a n d h as n o i nt er est i n d oi n g s o. H e w o ul d n ot

h a v e p ai d t o p arti ci p at e i n t h e M L B -br a n d e d f a nt as y c o nt est s if t h e y w er e n ot g a m es of s kill.

           1 7 9.      Pl ai ntiff L o p e z w as a w ar e d uri n g t h e Cl ass P eri o d of M L B’s l o n g -st a n di n g

o p p o siti o n t o g a m bli n g o n b as e b all a n d b eli e v e d t h at M L B w o ul d n ot pr o m ot e ( or l e n d it s n a m e)

t o f a nt as y b a s e b all c o nt est s if t h e y if t h e y w er e n ot g a m es of s kill a n d i n v ol v e d g a m bli ng.

           1 8 0.      Pl ai ntiff L o p e z w as a w ar e of M L B’s l o n g -st a n di n g a n d oft -r e p e at e d

r e pr es e nt ati o ns of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b a s e b all




                                                                       61
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 63 of 71



a n d, b a s e d o n t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y

M L B m e m b er Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul e s a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o

t h e i nt e grit y of t h e g a m e of b a s e b all.

           1 8 1.      Pl ai ntiff L o p e z w as a w ar e t h at el e ctr o ni c si g n st e ali n g w as pr o hi bit e d b y M L B

r ul es.

           1 8 2.      Pl ai ntiff L o p e z w as a w ar e t h at if a n M L B Cl u b or Cl u bs w er e e n g a gi n g i n

e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f a nt as y li n e u p pl a y er s el e cti o n

pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est wi n n er s. H e

w as als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e v ari a bl e ( d e p e n di n g, f or

e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d) a n d c o ul d n ot, t h er ef or e,

b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us pr e v e nti n g t h e e x er cis e

of s kill t o wi n or l o s e a c o nt est.

           1 8 3.      B e c a us e e l e ctr o ni c si g n st e ali n g c orr u pt s b ot h t h e i niti al M L B f a nt as y li n e u p

pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est

wi n n er s, t h e f a ct t h at o n e or m or e M L B Cl u bs w a s e n g a gi n g i n el e ctr o ni c si g n st e ali n g w o ul d

h a v e b e e n m at eri al t o pl ai ntiff L o p e z’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s .

           1 8 4.      Pl ai ntiff L o p e z r eli e d o n t h e r e pr es e nt ati o n i n t h e M L B f a nt as y b as e b all c o nt est s ’

C o n diti o ns of P arti ci p ati o n t h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill i n d e ci di n g t o p a y

t o p arti ci p at e i n t h e c o nt est s.

           1 8 5.      Pl ai ntiff L o p e z r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d o p p o siti o n t o

g a m bli n g o n b as e b all i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.




                                                                        62
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 64 of 71



           1 8 6.     Pl ai ntiff L o p e z r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d r e pr es e nt ati o ns

t h at it w as c o m mitt e d t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b as e b all , i n cl u di n g i n

r e g ar d t o pr e v e nti n g el e ctr o ni c si g n st e ali n g, i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           1 8 7.     Pl ai ntiff L o p e z w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e H o ust o n Astr o s e n g a g e d i n t h e el e ctr o ni c si g n

st e ali n g s c h e m es d es cri b e d a b o v e .

           1 8 8.     Pl ai ntiff L o p e z w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e B o st o n R e d S o x e n g a g e d i n t h e el e ctr o ni c si g n

st e ali n g s c h e m es d es cri b e d a b o v e .

           1 8 9.     Pl ai ntiff L o p e z w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at M L B w as fr a u d ul e ntl y c o n c e ali n g el e ctr o ni c si g n

st e ali n g b y it s m e m b er Cl u bs.

           1 9 0.     Pl ai ntiff L o p e z w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e h o n est y of t h e pl a y er p erf or m a n c e st atisti cs o n

w hi c h t h e c o nt est s d e p e n d e d w as c o m pr o mis e d b y M L B t e a ms’ a n d pl a y er s’ el e ctr o ni c si g n

st e ali n g a n d t h at, as a r es ult, t h e o ut c o m e of t h e c o nt est s w o ul d n ot b e d et er mi n e d b y s kill.

           1 9 1.     Pl ai ntiff L o p e z p ai d a n d s uff er e d th e l o ss of M L B f a nt as y c o nt est e ntr y f e e s t h at

h e w o ul d n ot h a v e p ai d h a d h e k n o w n t h at t h e c o nt est s w er e n ot g a m es of s kill.

           J.         Pl ai ntiff W a r r e n B a r b e r

           1 9 2.     Pl ai ntiff W arr e n B ar b er w as a n a cti v e Dr aft Ki n g s M L B D F S c o nt est p arti ci p a nt

d uri n g t h e p eri o d at iss u e i n t his l a w s uit.

           1 9 3.     Pl ai ntiff B ar b er w as, at all r el e v a nt ti m es, a w ar e t h at i n or d er f or f a nt as y s p ort s

c o m p etiti o ns, i n cl u di n g f a nt as y b as e b all, t o b e l e g al, t h e y w er e r e q uir e d t o b e g a m es of s kill.




                                                                        63
               Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 65 of 71



               1 9 4.   Pl ai ntiff B ar b er r e c ei v e d a n d r e vi e w e d t h e M L B f a nt as y b a s e b all c o nt est s ’

C o n diti o ns of P arti ci p ati o n, w hi c h a d vis e d hi m t h e c o nt est s w er e c o nt est s of s kill. Pl ai ntiff

L o p e z el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o t h e C o n diti o ns of P arti ci p ati o n.

               1 9 5.   T h e f a ct t h at M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s ki ll w a s a m at eri al

c o nsi d er ati o n t o P l ai ntiff B ar b er’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s. H e h a d n o

i nt er est i n p arti ci p ati n g, l et al o n e p a yi n g t o p arti ci p at e, i n f a nt as y s p ort s c o nt est s b as e d o n

c h a n c e.

               1 9 6.   Pl ai ntiff B ar b er w o ul d n ot h a v e p ai d t o p arti ci p at e i n t h e M L B -br a n d e d f a nt as y

c o nt est s if h e di d n ot b eli e v e t h e y w er e g a m e s of s kill.

               1 9 7.   Pl ai ntiff B ar b er w as a w ar e d uri n g t h e Cl ass P eri o d of M L B’s l o n g -st a n di n g

o p p o siti o n t o g a m bli n g o n b as e b all a n d b eli e v e d t h at M L B w o ul d n ot pr o m ot e ( or l e n d it s n a m e)

t o f a nt as y ba s e b all c o nt est s if t h e y w er e n ot g a m es of s kill b ut r at h er i n v ol v e d g a m bli n g.

               1 9 8.   Pl ai ntiff B ar b er w as a w ar e of M L B’s l o n g -st a n di n g a n d oft -r e p e at e d

r e pr es e nt ati o ns of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b a s e b all

a n d, b a s e d o n t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y

M L B m e m b er Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul e s a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o

t h e i nt e grit y of t h e g a m e of b a s e b all.

               1 9 9.   Pl ai ntiff B ar b er w as a w ar e t h at el e ctr o ni c si g n st e ali n g w as pr o hi bit e d b y M L B

r ul es.

               2 0 0.   Pl ai ntiff B ar b er w as a w ar e t h at if a n M L B Cl u b or Cl u bs w er e e n g a gi n g i n

e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f a nt as y li n e u p pl a y er s el e cti o n

pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est wi n n er s. H e

w as als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e v ari a bl e ( d e p e n di n g, f or




                                                                       64
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 66 of 71



e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d) a n d c o ul d n ot, t h er ef o r e,

b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us pr e v e nti n g t h e e x er cis e

of s kill t o wi n or l o s e a c o nt est.

           2 0 1.     B e c a us e e l e ctr o ni c si g n st e ali n g c orr u pt s b ot h t h e i niti al M L B f a nt as y li n e u p

pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est

wi n n er s, t h e f a ct t h at o n e or m or e M L B Cl u bs w a s e n g a gi n g i n el e ctr o ni c si g n st e ali n g w o ul d

h a v e b e e n m at eri al t o pl ai ntiff B ar b er’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s .

           2 0 2.     Pl ai ntiff B ar b e r r eli e d o n M L B’s l o n g-st a n di n g a n d oft -r e p e at e d o p p o siti o n t o

g a m bli n g o n b as e b all i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 0 3.     Pl ai ntiff B ar b er r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d r e pr es e nt ati o ns

t h at it w as c o m mitt e d t o i ns uri n g t h e h o nest y a n d i nt e grit y of t h e g a m e of b as e b all, i n cl u di n g i n

r e g ar d t o pr e v e nti n g el e ctr o ni c si g n st e ali n g, i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 0 4.     Pl ai ntiff B ar b er w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e H o ust o n Astr o s or B o st o n R e d S o x or ot h er Cl u bs

e n g a g e d i n t h e el e ctr o ni c si g n st e ali n g s c h e m e s d es cri b e d a b o v e.

           2 0 5.     Pl ai ntiff B ar b er w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at M L B w as fr a u d ul e ntl y c o n c e ali n g el e ctr o ni c si g n

st e ali n g b y it s m e m b er Cl u bs.

           2 0 6.     Pl ai ntiff B ar b er w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e h o n est y of t h e pl a y er p erf or m a n c e st atisti cs o n

w hi c h t h e c o nt est s d e p e n d e d w as c o m pr o mis e d b y M L B t e a ms’ a n d pl a y er s’ el e ctr o ni c si g n

st e ali n g a n d t h at, as a r es ult, t h e o ut c o m e of t h e c o nt est s w o ul d n ot b e d et er mi n e d b y s kill.




                                                                        65
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 67 of 71



           2 0 7.      Pl ai ntiff B ar b er p ai d a n d s uff er e d t h e l o ss of M L B f a nt as y c o nt est e ntr y f e e s t h at

h e w o ul d n ot h a v e p ai d h a d h e k n o w n t h at t h e c o nt est s w er e n ot g a m es of s kill.

           K.          Pl ai ntiff C h rist o p h e r Cliff o r d

           2 0 8.      Pl ai ntiff C hrist o p h er C liff or d p ai d e ntr y f e e s f or M L B f a nt as y b a s e b all c o nt est s

d uri n g t h e p e ri o d at iss u e i n t his l a w s uit.

           2 0 9.      Pl ai ntiff Cliff or d w as, at all r el e v a nt ti m es, a w ar e t h at i n or d er f or f a nt as y s p ort s

c o m p etiti o ns, i n cl u di n g f a nt as y b as e b all, t o b e l e g al, t h e y w er e r e q uir e d t o b e g a m es of s kill.

           2 1 0.      Pl ai ntiff Cliff or d r e c ei v e d a n d r e vi e w e d t h e M L B f a nt as y b a s e b all c o nt est s ’

C o n diti o ns of P arti ci p ati o n, w hi c h a d vis e d hi m t h e c o nt est s w er e c o nt est s of s kill. Pl ai ntiff

Cliff or d el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o t h e C o n diti o ns of P arti ci p ati o n.

           2 1 1.      Pl ai ntiff Cliff or d r eli e d o n t h e r e pr es e nt ati o n i n t h e M L B f a nt as y b a s e b all

c o nt est s’ C o n diti o ns of P arti ci p ati o n t h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill i n

d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 1 2.      T h e f a ct t h at M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s k ill w a s a m at eri al

c o nsi d er ati o n t o pl ai ntiff Cliff or d’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s. H e h a d n o

i nt er est i n p arti ci p ati n g, l et al o n e p a yi n g t o p arti ci p at e, i n f a nt as y s p ort s c o nt est s b as e d o n

c h a n c e. H e w o ul d n ot h a v e p ai d t o p arti ci p at e i n t h e M L B -br a n d e d f a nt as y c o nt est s if t h e y w er e

n ot g a m es of s kill.

           2 1 3.      Pl ai ntiff Cliff or d w as a w ar e d uri n g t h e Cl ass P eri o d of M L B’s l o n g -st a n di n g

o p p o siti o n t o g a m bli n g o n b as e b all a n d b eli e v e d t h at M L B w o ul d n ot pr o m ot e ( or l e n d it s n a m e)

t o f a nt as y b a s e b all c o nt est s if t h e y if t h e y w er e n ot g a m es of s kill b ut r at h er i n v ol v e d g a m bli n g.

           2 1 4.      Pl ai ntiff Cliff or d w as a w ar e of M L B’s l o n g -st a n di n g a n d oft -r e p e at e d

r e pr es e nt ati o ns of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b a s e b all




                                                                       66
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 68 of 71



a n d , b a s e d o n t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y

M L B m e m b er Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul e s a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o

t h e i nt e grit y of t h e g a m e of b a s e b all.

           2 1 5.     Pl ai ntiff Cliff or d w as a w ar e t h at el e ctr o ni c si g n st e ali n g w as pr o hi bit e d b y M L B

r ul es.

           2 1 6.     Pl ai ntiff Cliff or d w as a w ar e t h at if a n M L B Cl u b or Cl u bs w er e e n g a gi n g i n

e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f a nt as y li n e u p pl a y er s el e cti o n

pr o c ess a n d t h e s u bs e q u e nt pl a y e r p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est wi n n er s. H e

w as als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e v ari a bl e ( d e p e n di n g, f or

e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d) a n d c o ul d n ot, t h er ef or e,

b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us pr e v e nti n g t h e e x er cis e

of s kill t o wi n or l o s e a c o nt est.

           2 1 7.     B e c a us e e l e ctr o ni c si g n st e ali n g c orr u pt s b ot h t h e i niti al M L B f a nt as y li n e u p

pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y e r p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est

wi n n er s, t h e f a ct t h at o n e or m or e M L B Cl u bs w a s e n g a gi n g i n el e ctr o ni c si g n st e ali n g w o ul d

h a v e b e e n m at eri al t o pl ai ntiff Cliff or d’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s .

           2 1 8.     Pl ai ntiff Cliff or d r e li e d o n M L B’s l o n g-st a n di n g a n d oft -r e p e at e d o p p o siti o n t o

g a m bli n g o n b as e b all i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 1 9.     Pl ai ntiff Cliff or d r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d r e pr es e nt ati o ns

t h at it w as c o m mitt e d t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b as e b all, i n cl u di n g i n

r e g ar d t o pr e v e nti n g el e ctr o ni c si g n st e ali n g, i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.




                                                                        67
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 69 of 71



           2 2 0.     Pl ai ntiff Cliff or d w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all

c o nt est s d uri n g t h e Cl ass P e ri o d h a d h e k n o w n t h at t h e H o ust o n Astr o s e n g a g e d i n t h e el e ctr o ni c

si g n st e ali n g s c h e m es d es cri b e d a b o v e .

           2 2 1.     Pl ai ntiff Cliff or d w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all

c o nt est s d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e B o st o n R e d S o x e n g a g e d i n t h e el e ctr o ni c

si g n st e ali n g s c h e m es d es cri b e d a b o v e .

           2 2 2.     Pl ai ntiff Cliff or d w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all

c o nt est s d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at M L B w as fr a u d ul e ntl y c o n c e ali n g el e ctr o ni c

si g n st e ali n g b y it s m e m b e r Cl u bs.

           2 2 3.     Pl ai ntiff Cliff or d w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all

c o nt est s d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e h o n e st y of t h e pl a y er p erf or m a n c e

st atisti cs o n w hi c h t h e c o nt est s d e p e n d e d w as c o m pr o mis e d b y M L B t e a ms’ a n d pl a y er s’

el e ctr o ni c si g n st e ali n g a n d t h at, as a r es ult, t h e o ut c o m e of t h e c o nt est s w o ul d n ot b e d et er mi n e d

b y s kill .

           2 2 4.     Pl ai ntiff Cliff or d p ai d a n d s uff er e d t h e l o ss of M L B f a nt as y c o nt est e ntr y f e e s t h at

h e w o ul d n ot h a v e p ai d h a d h e k n o w n t h at t h e c o nt est s w er e n ot g a m es of s kill.

           L.         Pl ai ntiff E ri k Li pt a k

           2 2 5.     Pl ai ntiff Eri k Li pt a k w as a n a cti v e M L B f a nt as y c o nt est p arti ci p a nt d uri n g t h e

p eri o d at iss u e i n t his l a ws uit. Pl ai ntiff Cliff or d pl a c e d t h o us a n ds of e ntri e s i nt o M L B f a nt as y

b a s e b all c o nt est s d uri n g t h e Cl ass P eri o d .

           2 2 6.     I n A pril 2 0 1 5, Pl ai ntiff Li pt a k r e c ei v e d t h e M L B f a nt as y b a s e b all c o nt est s ’

C o n diti o ns of P arti ci p ati o n, w hi c h r e pr es e nt e d t h at t h e c o nt est s w er e c o nt est s of s kill. Pl ai ntiff

Li pt a k el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o t h e C o n diti o ns of P arti ci p ati o n.




                                                                      68
               Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 70 of 71



               2 2 7.   Pl ai ntiff Li pt a k w as, at all r el e v a nt ti m e s, a w ar e t h at i n or d er f or f a nt as y s p ort s

c o m p etiti o ns, i n cl u di n g f a nt as y b as e b all, t o b e l e g al, t h e y w er e r e q uir e d t o b e g a m es of s kill.

               2 2 8.   T h e f a ct t h at M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill w a s a m at eri al

c o nsi d er ati o n t o pl ai ntiff Li pt a k’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s. H e h a d n o

i nt er est i n p arti ci p ati n g, l et al o n e p a yi n g t o p arti ci p at e, i n f a nt as y s p ort s c o nt est s b as e d o n

c h a n c e.

               2 2 9.   Pl ai ntiff Li pt a k w o ul d n ot h a v e p ai d t o p arti ci p at e i n t h e M L B -br a n d e d f a nt as y

c o nt est s if h e di d n ot b eli e v e t h e y w er e g a m e s of s kill.

               2 3 0.   Pl ai ntiff Li pt a k w as a w ar e d uri n g t h e Cl a ss P eri o d of M L B’s l o n g -st a n di n g

o p p o siti o n t o g a m bli n g o n b as e b all a n d b eli e v e d t h at M L B w o ul d n ot pr o m ot e ( or l e n d it s n a m e)

t o f a nt as y b a s e b all c o nt est s if t h e y w er e n ot g a m es of s kill a n d i n v ol v e d g a m bli n g.

               2 3 1.   Pl ai ntiff Li pt a k w as a w ar e of M L B’s l o n g -st a n di n g a n d oft -r e p e at e d

r e pr es e nt ati o ns of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b a s e b all

a n d, b a s e d o n t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y

M L B m e m b er Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul e s a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o

t h e i nt e grit y of t h e g a m e of b a s e b all.

               2 3 2.   Pl ai ntiff Li pt a k w as a w ar e t h at el e ctr o ni c si g n st e ali n g w as pr o hi bit e d b y M L B

r ul es.

               2 3 3.   Pl ai ntiff Li pt a k w as a w ar e t h at if a n M L B Cl u b or Cl u bs w er e e n g a gi n g i n

e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f ant as y li n e u p pl a y er s el e cti o n

pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est wi n n er s. H e

w as als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e v ari a bl e ( d e p e n di n g, f or

e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d) a n d c o ul d n ot, t h er ef or e,




                                                                       69
           Case 1:20-cv-00632-JSR Document 64-1 Filed 05/06/20 Page 71 of 71



b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us pr e v e nti n g t h e e x er cis e

of s kill t o wi n or l o s e a c o nt est.

           2 3 4.     B e c a us e e l e ctr o ni c si g n st e ali n g c orr u pt s b ot h t h e i niti al M L B f ant as y li n e u p

pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e c o nt est

wi n n er s, t h e f a ct t h at o n e or m or e M L B Cl u bs w a s e n g a gi n g i n el e ctr o ni c si g n st e ali n g w o ul d

h a v e b e e n m at eri al t o P l ai ntiff Li pt a k’s d e cisi o n t o p a y t o p arti ci p at e i n s u c h c o nt est s .

           2 3 5.     Pl ai ntiff Li pt a k r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d o p p o siti o n t o

g a m bli n g o n b as e b all i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 3 6.     Pl ai ntiff Li pt a k r eli e d o n M L B’s l o n g -st a n di n g a n d oft -r e p e at e d r e pr es e nt ati o ns

t h at it w as c o m mitt e d t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of b as e b all, i n cl u di n g i n

r e g ar d t o pr e v e nti n g el e ctr o ni c si g n st e ali n g, i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           2 3 7.     Pl ai ntiff Li pt a k w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e H o ust o n Astr o s or B o st o n R e d S o x or ot h er Cl u bs

e n g a g e d i n t h e el e ctr o ni c si g n st e ali n g s c h e m e s d es cri b e d a b o v e.

           2 3 8.     Pl ai ntiff Li pt a k w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at M L B w as fr a u d ul e ntl y c o n c e ali n g el e ctr o ni c si g n

st e ali n g b y it s m e m b er Cl u bs.

           2 3 9.     Pl ai ntiff Li pt a k w o ul d n ot h a v e p arti ci p at e d i n t h e M L B f a nt as y b as e b all c o nt est s

d uri n g t h e Cl ass P eri o d h a d h e k n o w n t h at t h e h o n est y of t h e pl a y er p erf or m a n c e st atisti cs o n

w hi c h t h e c o nt est s d e p e n d e d w as c o m pr o mis e d b y M L B t e a ms’ a n d pl a y er s’ el e ctr o ni c si g n

st e ali n g a n d t h at, as a r es ult, t h e o ut c o m e of t h e c o nt est s w o ul d n ot b e d et er mi n e d b y s kill.

           2 4 0.     Pl ai ntiff Li pt a k p ai d a n d s uff er e d t h e l o ss of M L B f a nt as y c o nt est e ntr y f e e s t h at

h e w o ul d n ot h a v e p ai d h a d h e k n o w n t h at t h e c o nt est s w er e n ot g a m es of s kill.




                                                                        70
